Exhibit 10.18






TERM LOAN AGREEMENT


DATED AS OF NOVEMBER 27, 2017


BY AND AMONG


COLUMBIA PROPERTY TRUST OPERATING PARTNERSHIP, L.P.
AS BORROWER,


JPMORGAN CHASE BANK, N.A.,
AS JOINT LEAD ARRANGER AND SOLE BOOKRUNNER,


PNC CAPITAL MARKETS LLC, REGIONS CAPITAL MARKETS,
SUNTRUST ROBINSON HUMPHREY, INC., U.S. BANK NATIONAL ASSOCIATION AND WELLS FARGO
SECURITIES LLC,
AS JOINT LEAD ARRANGERS,


JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT,


PNC BANK, NATIONAL ASSOCIATION, REGIONS BANK, SUNTRUST BANK,
U.S. BANK NATIONAL ASSOCIATION AND
WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS DOCUMENTATION AGENTS,


AND


THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 12.5,
AS LENDERS





--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
 
Page


ARTICLE 1
DEFINITIONS
1


 
Section 1.1
Definitions
1


 
Section 1.2
General; References to Times
32


 
Section 1.3
Accounting Terms; GAAP
33


 
 
 
 
ARTICLE 2
CREDIT FACILITY
34


 
Section 2.1
Term Loans
34


 
Section 2.2
[Reserved]
34


 
Section 2.3
[Reserved]
34


 
Section 2.4
Rates and Payment of Interest on Loans
34


 
Section 2.5
Number of Interest Periods
35


 
Section 2.6
Repayment of Loans
35


 
Section 2.7
Prepayments
35


 
Section 2.8
Continuation
37


 
Section 2.9
Conversion
37


 
Section 2.10
Notes
38


 
Section 2.11
Incremental Term Loans
38


 
Section 2.12
Advances by Agent
39


 
Section 2.13
Extension of Maturity Date
39


 
 
 
 
ARTICLE 3
PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
40


 
Section 3.1
Payments
40


 
Section 3.2
Pro Rata Treatment
41


 
Section 3.3
Sharing of Payments, Etc.
41


 
Section 3.4
Several Obligations
42


 
Section 3.5
Minimum Amounts
42


 
Section 3.6
Fees
42


 
Section 3.7
Computations
42


 
Section 3.8
Usury
43


 
Section 3.9
Agreement Regarding Interest and Charges
43


 
Section 3.10
Statements of Account
43


 
Section 3.11
Defaulting Lenders
43


 
Section 3.12
Taxes
44


 
 
 
 
ARTICLE 4
YEILD PROTECTION, ETC.
47


 
Section 4.1
Increased Costs
47


 
Section 4.2
Alternate Rate of Interest
49


 
Section 4.3
Illegality
50


 
Section 4.4
Compensation
50


 
Section 4.5
Mitigation Obligations; Replacement of Lenders
50


 
Section 4.6
Treatment of Affected Loans
51


 
Section 4.7
Change of Lending Office
52


 
Section 4.8
Assumptions Concerning Funding of LIBOR Rate Loans
52





-i-

--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)
 
 
 
Page


ARTICLE 5
CONDITIONS PRECEDENT
52


 
Section 5.1
Initial Conditions Precedent
52


 
Section 5.2
Additional Conditions Precedent
54


 
Section 5.3
Conditions as Covenants
55


 
 
 
 
ARTICLE 6
REPRESENTATIONS AND WARRANTIES
55


 
Section 6.1
Representations and Warranties
55


 
Section 6.2
Survival of Representations and Warranties, Etc.
63


 
 
 
 
ARTICLE 7
AFFIRMATIVE COVENANTS
64


 
Section 7.1
Preservation of Existence of Similar Matters
64


 
Section 7.2
Compliance with Applicable Law and Contracts
64


 
Section 7.3
Maintenance of Property
65


 
Section 7.4
Conduct of Business
65


 
Section 7.5
Insurance
65


 
Section 7.6
Payment of Taxes and Claims
65


 
Section 7.7
Visits and Inspections
66


 
Section 7.8
Use of Proceeds
66


 
Section 7.9
Environmental Matters
66


 
Section 7.10
Books and Records
67


 
Section 7.11
Further Assurances
67


 
Section 7.12
Guarantors
67


 
Section 7.13
REIT Status
68


 
Section 7.14
Distribution of Income to the Borrower
68


 
Section 7.15
Reporting Company
69


 
Section 7.16
Maintenance of Rating
69


 
 
 
 
ARTICLE 8
INFORMATION
69


 
Section 8.1
Quarterly Financial Statements
69


 
Section 8.2
Year-End Statements
70


 
Section 8.3
Compliance Certificate
71


 
Section 8.4
Other Information
71


 
Section 8.5
Additions and Subtractions to and Removals From Unencumbered Assets
73


 
 
 
 
ARTICLE 9
NEGATIVE COVENANTS
73


 
Section 9.1
Financial Covenants
74


 
Section 9.2
Indebtedness
74


 
Section 9.3
[Reserved]
75


 
Section 9.4
[Reserved]
75


 
Section 9.5
Liens; Negative Pledges; Other Matters
75


 
Section 9.6
Restricted Payments
76







-ii-

--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)
 
 
 
Page


 
Section 9.7
Merger, Consolidation, Sales of Other Assets and Other Arrangements
76


 
Section 9.8
Fiscal Year
77


 
Section 9.9
Modifications to Certain Agreements
77


 
Section 9.10
Transactions with Affiliates
77


 
Section 9.11
ERISA Exemptions
77


 
Section 9.12
Restrictions on Prepayment of Subordinate Indebtedness
77


 
Section 9.13
Modifications to Governing Documents
77


 
 
 
 
ARTICLE 10
DEFAULT
78


 
Section 10.1
Events of Default
78


 
Section 10.2
Remedies Upon Event of Default
81


 
Section 10.3
Allocation of Proceeds
82


 
Section 10.4
[Reserved]
82


 
Section 10.5
Performance by Agent
82


 
Section 10.6
Rights Cumulative
83


 
 
 
 
ARTICLE 11
THE AGENT
83


 
Section 11.1
Authorization and Action
83


 
Section 11.2
Agent's Reliance, Etc.
84


 
Section 11.3
Notice of Defaults
84


 
Section 11.4
JPMorgan Chase Bank, N.A.
85


 
Section 11.5
[Reserved]
85


 
Section 11.6
Lender Credit Decision, Etc.
85


 
Section 11.7
Indemnification of Agent
86


 
Section 11.8
Successor Agent
87


 
Section 11.9
Titled Agents
87


 
Section 11.10
Other Loans by Lender to Obligors
87


 
 
 
 
ARTICLE 12
MISCELLANEOUS
88


 
Section 12.1
Notices
88


 
Section 12.2
Expenses
91


 
Section 12.3
Setoff
91


 
Section 12.4
Governing Law; Litigation; Jurisdiction; Other Matters: Waivers
92


 
Section 12.5
Successors and Assigns
93


 
Section 12.6
Amendments
96


 
Section 12.7
No Advisory or Fiduciary Responsibility
97


 
Section 12.8
Confidentiality
97


 
Section 12.9
Indemnification
98


 
Section 12.10
Termination; Survival
100


 
Section 12.11
Severability of Provisions
101


 
Section 12.12
[Reserved]
101





-iii-

--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)


 
 
 
Page


 
Section 12.13
Counterparts
101


 
Section 12.14
Obligations with Respect to Obligors and Subsidiaries
101


 
Section 12.15
Limitation of Liability
101


 
Section 12.16
Entire Agreement
102


 
Section 12.17
Construction
102


 
Section 12.18
Time of the Essence
102


 
Section 12.19
Patriot Act
102


 
Section 12.20
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
102





-iv-

--------------------------------------------------------------------------------







SCHEDULES AND EXHIBITS
SCHEDULE I        Commitments
SCHEDULE CBD    CBD or Urban Infill Properties
SCHEDULE HB    High Barrier Market Properties
SCHEDULE 6.1(b)    Ownership Structure
SCHEDULE 6.1(f)    Properties
SCHEDULE 6.1(g)    Existing Indebtedness
SCHEDULE 6.1(i)    Litigation
SCHEDULE 6.1(k)    Financial Statements
SCHEDULE 6.1(p)    Environmental Matters
SCHEDULE 6.1(y)    List of Unencumbered Assets
SCHEDULE 6.1(ee)    Eminent Domain Proceedings
EXHIBIT A        Form of Assignment and Acceptance Agreement
EXHIBIT B        Form of Contribution Agreement
EXHIBIT C        Form of Guaranty
EXHIBIT D        Form of Joinder Agreement
EXHIBIT E        Form of Notice of Borrowing
EXHIBIT F        Notice of Continuation
EXHIBIT G        Notice of Conversion
EXHIBIT H        [Reserved]
EXHIBIT I        [Reserved]
EXHIBIT J        Form of Note
EXHIBIT K        Form of Compliance Certificate
EXHIBIT L        Forms of U.S. Tax Compliance Certificates




-v-

--------------------------------------------------------------------------------






THIS TERM LOAN AGREEMENT (this “Agreement”) dated as of November 27, 2017 by and
among COLUMBIA PROPERTY TRUST OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership (“Borrower”), each of the financial institutions initially a
signatory hereto together with their assignees pursuant to Section 12.5(d)
(collectively, the “Lenders” and individually a “Lender”) and JPMORGAN CHASE
BANK, N.A., as Administrative Agent (the “Agent”).
WHEREAS, the Borrower has requested that the Agent and the Lenders make term
loans to the Borrower in the aggregate amount of up to $300,000,000, and the
Agent and the Lenders are willing to make such term loans on the terms and
conditions contained herein.
NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:
ARTICLE 1


DEFINITIONS


Section 2.1Definitions.


In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:
“Additional Costs” has the meaning given to that term in Section 4.1.
“Additional Credit Extension Amendment” means an amendment to this Agreement
providing for any New Term Loans which shall be consistent with the applicable
provisions of this Agreement relating to New Term Loans otherwise satisfactory
to the Agent and the Borrower.
“Adjusted EBITDA” means as of any date of determination the sum of (a) EBITDA of
the Borrower for the immediately preceding calendar quarter less (b) the Capital
Reserve for such period.
“Affiliate” means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under common control with such Person. For
purposes of this definition, “control” (including with correlative meanings, the
terms “controlling”, “controlled by” and “under common control with”) means the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities or by contract or otherwise. In no event shall the Agent or
any Lender be deemed to be an Affiliate of the Borrower.
“Agent” means JPMorgan Chase Bank, N.A., in its capacity as administrative agent
for the Lenders under the terms of this Agreement, and any of its successors.
“Agent Parties” has the meaning given to that term in Section 12.1.
“Agreement Date” means the date as of which this Agreement is dated.


-1-

--------------------------------------------------------------------------------





“Alternate Base Rate” means for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the LIBOR Rate for a one month Interest Period on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that, for the avoidance of doubt, the LIBOR Rate
for any day shall be based on the LIBOR Screen Rate at approximately 11:00 a.m.
London time on such day, unless such rate is not available pursuant to Section
4.2, in which case the utilization of the LIBOR Rate for determining the
Alternate Base Rate shall be suspended. Any change in the Alternate Base Rate
due to a change in the Prime Rate, the NYFRB Rate or the LIBOR Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the LIBOR Rate, respectively. If the Alternate Base Rate
is being used as an alternate rate of interest pursuant to Section 4.2 hereof,
then the Alternate Base Rate shall be the greater of clause (a) and (b) above
and shall be determined without reference to clause (c) above. For the avoidance
of doubt, if the Alternate Base Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.
“Applicable Credit Ratings” means the Borrower’s corporate credit or issuer
ratings (which may be a private rating) issued by S&P or Moody’s.
“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators, and for purposes of Section
3.12 shall include FATCA.
“Applicable Margin” means, for any day with respect to any Loans, the applicable
rate per annum set forth below under the caption “Base Rate - Applicable Margin”
or “LIBOR Rate - Applicable Margin”, as the case may be, based upon the Rating
of the Borrower in the table below:
RATINGS LEVEL
MOODY’S/
S&P APPLICABLE CREDIT RATING
BASE RATE - APPLICABLE
MARGIN
LIBOR RATE‑
APPLICABLE
MARGIN
Level I Rating
A3/A- or higher
0.00%
0.90%
Level II Rating
Baa1/BBB+
0.00%
0.95%
Level III Rating
Baa2/BBB
0.10%
1.10%
Level IV Rating
Baa3/BBB-
0.35%
1.35%
Level V Rating
Below Baa3/BBB-
0.75%
1.75%



-2-

--------------------------------------------------------------------------------





For purposes hereof (A) if the Borrower has only one Rating, such Rating shall
determine pricing, (B) if the Borrower has two Ratings and the Ratings of the
Rating Agencies do not match, then the higher of two Applicable Credit Ratings
shall determine pricing; provided, however, that if the two Applicable Credit
Ratings are two gradations apart, then the rating that is between the two
differing Applicable Credit Ratings shall determine pricing and (C) if the
Applicable Credit Ratings established or deemed to have been established by the
Rating Agencies for such debt of the Borrower shall be changed (other than as a
result of change in the rating system of any such Rating Agency), such change
shall be effective as of the date on which it is first announced by the
applicable Rating Agency, irrespective of when notice of such change shall have
been furnished by the Borrower to the Agent and the Lenders pursuant to the
terms of the Loan Documents. Each change in the Applicable Margin under this
clause (i) shall apply during the period commencing on the effective date of
such change and ending on the date immediately preceding the effective date of
the next such changes. If the rating system of a Rating Agency shall change, the
Borrower and the Requisite Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system of such Rating Agency, and
pending the effectiveness of any such amendment, the Applicable Margin shall be
determined by reference to the rating most recently in effect prior to such
change.
The credit rating in effect on any date for the purposes hereof is that in
effect at the close of business on such date. If at any time the Borrower has no
Moody’s Rating and no S&P Rating, then the Applicable Margin shall be determined
by reference to (x) the Level V Rating if the Debt to Total Asset Value Ratio as
of the end of the most recent fiscal quarter for which financial statements are
available is greater than thirty-five percent (35%) and (y) the Level IV Rating
if the Debt to Total Asset Value Ratio as of the end of the most recent fiscal
quarter for which financial statements are available is equal to or less than
thirty-five percent (35%).
Any adjustment in the Applicable Margin shall be applicable to all existing
Loans.
Any recalculation of interest required by this provision shall survive
termination of this Agreement and this provision shall not in any way limit any
of the Agent’s and the Lenders’ other rights and remedies under the Loan
Documents.
“Approved Bond Transaction” means those real property projects and any other
real property developments (a) in which the Borrower, any Qualified Subsidiary
or any Guarantor acquires an interest as a lessee in real property subject to a
bond transaction encumbering the property wherein the Borrower, such Qualified
Subsidiary or such Guarantor is also the owner of the applicable bonds; (b)
pursuant to which rental payments of the Borrower, the applicable Qualified
Subsidiary or the applicable Guarantor as lessee ultimately run to the Borrower,
such Qualified Subsidiary or such Guarantor in the form of payments on the
applicable bonds and are in an amount that are equivalent (or nearly so) with
the required payments under the bonds; and (c) which lease (i) has a remaining
term of not less than twenty (20) years or provides a purchase option in favor
of the Borrower, the applicable Qualified Subsidiary or the applicable Guarantor
for the underlying land that is exercisable by the Borrower, such Qualified
Subsidiary or such Guarantor at the option of the Borrower, such Qualified
Subsidiary or such Guarantor, as appropriate, prior to or simultaneously with
the expiration of the lease and for a de minimus or nominal purchase price, (ii)
under which any required rental payment or other payment due under such lease
from the Borrower, the applicable Qualified Subsidiary or the applicable
Guarantor to the lessor have been assigned to secure the bonds held by the
Borrower, the applicable Qualified Subsidiary or the applicable Guarantor and no
payment default has occurred and no other default has occurred which would
permit the termination of the lease, (iii) where no party to such lease is the
subject of a Bankruptcy Event, (iv) contains customary provisions either (A)
protective of any lender to the lessee or (B) whereby the lessor expressly
agrees upon request to subordinate the lessor’s fee interest to the rights and
remedies of such a lender, (v) where the Borrower’s, the applicable Qualified
Subsidiary’s or the applicable


-3-

--------------------------------------------------------------------------------





Guarantor’s interest in the real property or the lease is not subject to (A) any
Lien other than Permitted Liens of the types described in clauses (a), (c) and
(d) of the definition of Permitted Liens and the instruments securing the bonds
held by the Borrower, the applicable Qualified Subsidiary or the applicable
Guarantor, and (vi) such lease and bond documents permits reasonable
transferability thereof (including the right to sublease to occupancy tenants),
in each case, documented and structured in a manner satisfactory to the Agent in
its reasonable discretion.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Assignee” has the meaning given to that term in Section 12.5(d).
“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit A.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.
“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following: (a) the entry of a decree or order for relief by a court or
governmental agency in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or the appointment
by a court or governmental agency of a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) of such Person or for any
substantial part of its property or the ordering of the winding up or
liquidation of its affairs by a court or governmental agency; or (b) the
commencement against such Person of an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or of
any case, proceeding or other action for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
such Person or for any substantial part of its property or for the winding up or
liquidation of its affairs, and such involuntary case or other


-4-

--------------------------------------------------------------------------------





case, proceeding or other action shall remain undismissed for a period of
ninety (90) consecutive days, or the repossession or seizure by a creditor of
such Person of a substantial part of its property; or (c) such Person shall
commence a voluntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or consent to the entry of an order for
relief in an involuntary case under any such law, or consent to the appointment
of or the taking possession by a receiver, liquidator, assignee, creditor in
possession, custodian, trustee, sequestrator (or similar official) of such
Person or for any substantial part of its property or make any general
assignment for the benefit of creditors; or (d) such Person shall admit in
writing its inability to pay its debts generally as they become due.
“Base Rate Loan” means a Loan bearing interest at a rate based on the Alternate
Base Rate.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning set forth in the introductory paragraph hereof.
“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in New York, New York are authorized or required to close and
(b) with reference to a LIBOR Rate Loan, any such day that is also a day on
which dealings in Dollar deposits are carried out in the London interbank
market.
“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $0.30 per square foot per annum for all office Properties,
$0.15 per square foot per annum for all industrial Properties and $0.15 per
square foot per annum for all other Properties multiplied by (b) a fraction, the
numerator of which is the number of days in such period and the denominator of
which is 365. Any portion of a Property leased under a ground lease to a third
party that owns the improvements on such portion of such Property shall not be
included in the determination of Capital Reserves. If the term Capital Reserves
is used without reference to any specific Property, then the amount shall be
determined on an aggregate basis with respect to all Properties of the Borrower,
the REIT Guarantor and their Subsidiaries and a proportionate share of all
Properties of all Unconsolidated Affiliates.
“Capitalization Rate” means (i) six percent (6.0%) for High Barrier Market
Properties, (ii) six and three-quarters percent (6.75%) for CBD or Urban Infill
Properties and (iii) seven and one-half percent (7.50%) for all other
Properties.
“Capitalized Lease Obligations” means obligations under a lease that are
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.


-5-

--------------------------------------------------------------------------------





“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired which are issued by a United
States federal or state chartered commercial bank of recognized standing, or a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
at the time of the acquisition thereof has capital and unimpaired surplus in
excess of $500,000,000 and which bank or its holding company at the time of the
acquisition thereof has a short‑term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P‑2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at the
time of the acquisition thereof at least A‑2 or the equivalent thereof by S&P or
at least P-2 or the equivalent thereof by Moody’s, in each case with maturities
of not more than one year from the date acquired; and (e) investments in money
market funds registered under the Investment Company Act of 1940, which have at
the time of the acquisition thereof net assets of at least $500,000,000 and at
least 85% of whose assets consist of securities and other obligations of the
type described in clauses (a) through (d) above.
“CBD or Urban Infill Property” means, (a) any Property listed on Schedule CBD
attached hereto and identified as a CBD or Urban Infill Property, (b) any
improved Property which is located in the Downtown, Midtown, Central Perimeter
or Buckhead neighborhoods of Atlanta, Georgia or (c) any other improved Property
which is located in markets with characteristics similar to those identified in
clause (a) or (b) and is designated by the Borrower, and reasonably approved by
the Agent, as a CBD or Urban Infill Property from time to time.
“Change of Control” means the occurrence of any of the following:
(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than thirty-three percent (33%) of the total voting power of
the then outstanding voting stock of the REIT Guarantor;


(b)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) acquires, directly or indirectly, by contract or otherwise,
the power to exercise control over the Equity Interests of the REIT Guarantor
representing more than thirty-three percent (33%) of the total voting power
represented by the issued and outstanding Equity Interests of the REIT
Guarantor;


(c)during any period of 12 consecutive months, a majority of the Board of
Trustees or Directors of the REIT Guarantor consists of individuals who were not
either (i) trustees or directors of the REIT Guarantor as of the corresponding
date of the previous year, (ii) selected or nominated to become trustees or
directors by the Board of Trustees or Directors of the REIT Guarantor of which a
majority consisted of individuals described in clause (b)(i) above, or (iii)
selected or


-6-

--------------------------------------------------------------------------------





nominated to become trustees or directors by the Board of Trustees or Directors
of the REIT Guarantor of which a majority consisted of individuals described in
clause (b)(i) above and individuals described in clause (b)(ii), above;


(d)the REIT Guarantor shall fail to be the sole general partner of the Borrower
or shall fail to own, directly or indirectly, free of any liens, encumbrances or
adverse claims, at least fifty-five percent (55%) of the voting Equity Interests
of the Borrower and to possess the power to direct the management of the
Borrower; or


(e)Borrower or the REIT Guarantor fails to own, directly or indirectly, free of
any liens, encumbrances or adverse claims, at least sixty-five percent (65%) of
the Equity Interests of each Guarantor (other than the REIT Guarantor), control
all major decisions of such Guarantor (including, without limitation, decisions
to sell or encumber property) and otherwise possess the ordinary voting power to
elect a majority of the board of directors, or other persons performing similar
functions, of each such Guarantor.


“Commitment” means, as to each Lender, (a) such Lender’s obligation to make
Loans pursuant to Section 2.1 on the Effective Date in an amount equal to the
amount set forth for such Lender on Schedule I hereto as such Lender’s
“Commitment Amount” or as set forth in the applicable Assignment and Acceptance
Agreement, as the same may be increased pursuant to Section 2.11, or adjusted as
appropriate to reflect any assignments to or by such Lender effected in
accordance with Section 12.5 or (b) any New Term Loan Commitment of such Lender.
The aggregate Commitments of the Lenders at the Effective Date are $300,000,000.
“Commitment Percentage” means, as to each Lender, (a) prior to the making of the
Loans, the ratio expressed as a percentage, of (i) the amount of such Lender’s
Commitment to (ii) the aggregate amount of the Commitments of all Lenders
hereunder and (b) after the making of Loans, the ratio expressed as a
percentage, of (i) the unpaid principal amount of such Lender’s Loan to (ii) the
aggregate unpaid principal amount of all Loans.
“Communications” has the meaning given to that term in Section 12.1.
“Compliance Certificate” has the meaning given to that term in Section 8.3.
“Connection Income Taxes” means Other Connection Taxes that are imposed or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Construction-in-Process” means cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) determined
in accordance with GAAP on all Properties that are under development or are
scheduled to commence development within twelve (12) months of any date of
determination.
“Contingent Liabilities” as to any Person, but without duplication of any amount
included or includable in items (a) through (h), (j) and (k) of Indebtedness, as
applied to any obligation, means and includes liabilities or obligations with
respect to: (a) a guaranty (other


-7-

--------------------------------------------------------------------------------





than by endorsement of negotiable instruments for collection in the ordinary
course of business), directly or indirectly, in any manner, of any part or all
of such obligation; (b) an agreement, direct or indirect, contingent or
otherwise, and whether or not constituting a guaranty, the practical effect of
which is to assure the payment or performance (or payment of damages in the
event of nonperformance) of any part or all of such obligation, whether by:
(i) the purchase of securities or obligations, (ii) the purchase, sale or lease
(as lessee or lessor) of property or the purchase or sale of services primarily
for the purpose of enabling the obligor with respect to such obligation to make
any payment (or payment of damages in the event of nonperformance) of or on
account of any part or all of such obligation, or to assure the owner of such
obligation against loss, (iii) the supplying of funds to or in any other manner
investing in the obligor with respect to such obligation, (iv) repayment of
amounts drawn down by beneficiaries of letters of credit, or (v) the supplying
of funds to or investing in a Person on account of all or any part of such
Person’s obligation under a guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation; (c) all obligations, contingent or otherwise, of such Person under
any synthetic lease, tax retention operating lease, or similar off balance sheet
financing arrangement; (d) all obligations of such Person with respect to any
take-out commitment or forward equity commitment; (e) purchase obligations net
of asset value; and (f) all obligations under performance and/or completion
guaranties (or other agreements the practical effect of which is to assure
performance or completion of such obligations) as and to the extent such
obligations are required to be included as liabilities on the balance sheet of
such Person in accordance with GAAP.
“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Rate Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.
“Contribution Agreement” means the Contribution Agreement of even date herewith
in substantially the form of Exhibit B to be executed by the Borrower and the
Guarantors.
“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.9.
“Credit Event” means the making (or deemed making) of any Loan.
“Debt to Total Asset Value Ratio” means the ratio (expressed as a percentage) of
(a) Total Indebtedness to (b) Total Asset Value. For purposes of calculating
such ratio, (i) Total Indebtedness shall be adjusted by deducting therefrom an
amount equal to the lesser of (x) Total Indebtedness that by its terms is
scheduled to mature on or before the date that is twenty-four (24) months from
the date of calculation (“Maturing Indebtedness”), and (y) unrestricted cash and
Cash Equivalents in excess of $25,000,000, and (ii) Total Asset Value shall be
adjusted by deducting therefrom the amount deducted from Total Indebtedness
pursuant to clause (i).
“Default” means any of the events specified in Section 10.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.
“Defaulting Lender” means any Lender, as determined by the Agent, that has (a)
failed to fund any portion of its Loans within three (3) Business Days of the
date required to be funded by it hereunder, unless such Lender notifies the
Agent in writing that such failure to fund a Loan


-8-

--------------------------------------------------------------------------------





is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) notified the Borrower, the Agent, or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or
generally under other agreements in which it commits to extend credit, unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied, (c)
otherwise failed to pay over to the Agent or any other Lender any other amount
required to be paid by it hereunder within three (3) Business Days of the date
when due, unless the subject of a good faith dispute, (d) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; unless in the
case of (i) or (ii) the bankruptcy court or such receiver, conservator, trustee,
administrator, assignee or other Person or custodian confirms or affirms that
such Lender will continue to comply with its funding obligations under this
Agreement; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in such Lender or
parent company thereof by a Governmental Authority or agency thereof or (e)
become the subject of a Bail-In Action.
“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.
“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement


-9-

--------------------------------------------------------------------------------





relating to such Derivatives Contracts, (a) for any date on or after the date
such Derivatives Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a) the amount(s) determined as the
mark-to-market value(s) for such Derivatives Contracts, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Derivatives Contracts (which may include the Agent or
any Lender).
“Development Property” means a Property currently under development for use as
an office or industrial building that has not become a Stabilized Property, or
on which the improvements (other than tenant improvements on unoccupied space)
related to the development have not been completed, provided that such a
Development Property on which all improvements (other than tenant improvements
on unoccupied space) related to the development of such Property have been
completed for at least twelve (12) months shall cease to constitute a
Development Property notwithstanding the fact that such Property has not become
a Stabilized Property.
“Documentation Agents” means the Persons listed on the cover page to this
Agreement as “Documentation Agents”.
“Dollars” or “$” means dollars in lawful currency of the United States of
America.
“EBITDA” means, with respect to a Person for any period (without duplication):
(a) net income (loss) of such Person for such period determined on a
consolidated basis in accordance with GAAP, exclusive of the following (but only
to the extent included in the determination of such net income (loss)): (i)
depreciation and amortization expense; (ii) Interest Expense; (iii) income tax
expense; and (iv) non-cash impairment charges and extraordinary or non-recurring
gains and losses (including, for the avoidance of doubt, all gains on retirement
of any debt, impairment charges and acquisition costs); plus (b) such Person’s
pro rata share of EBITDA of its Unconsolidated Affiliates. EBITDA shall be
adjusted to remove any impact from straight line rent leveling adjustments
required under GAAP and amortization of all intangibles, without duplication,
pursuant to FAS 141.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


-10-

--------------------------------------------------------------------------------





“Effective Date” means the date on which all of the conditions precedent set
forth in Section 5.1 shall have been satisfied or waived in writing by the
Requisite Lenders and the Loan is made, which shall not be later than December
14, 2017.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Agent and any of its
Affiliates or any other Person, providing for access to data protected by
passcodes or other security systems.
“Eligible Assignee” means any Person who is: (i) currently a Lender or an
Affiliate or an Approved Fund of a current Lender; (ii) a commercial bank, trust
company, insurance company, investment bank or pension fund organized under the
laws of the United States of America, or any state thereof, and having total
assets in excess of $5,000,000,000; (iii) a savings and loan association or
savings bank organized under the laws of the United States of America, or any
state thereof, and having a tangible net worth of at least $500,000,000; (iv) a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and Development, or a political
subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch or agency
located in the United States of America or (v) another financial institution
which is regularly engaged in making, purchasing or investing in loans and has
total assets in excess of $3,000,000,000 or any other financial institution
approved by the Borrower (such approval not to be unreasonably withheld or
delayed, and the Borrower shall be deemed to have approved such financial
institution unless it shall object by written notice to the Agent within five
(5) Business Days after having received written notice thereof) and the Agent.
“Eligible Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension options
which are not at the sole option of the lessee) of forty (40) years or more from
the Effective Date; (b) the right of the lessee to mortgage and encumber its
interest in the leased property without the consent of the lessor; (c) the
obligation of the lessor to give the holder of any mortgage lien on such leased
property written notice of any defaults on the part of the lessee and agreement
of such lessor that such lease will not be terminated until such holder has had
a reasonable opportunity to cure or complete foreclosure, and fails to do so;
(d) reasonable transferability of the lessee’s interest under such lease,
including the ability to sublease; and (e) such other rights, as reasonably
determined by the Borrower and taken as a whole, customarily required by
institutional mortgagees making a commercial loan secured by the interest of the
holder of the leasehold estate demised pursuant to a ground lease.
“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, disposal or clean‑up of Hazardous
Materials including, without limitation, the following: Clean Air Act, 42 U.S.C.
§ 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.;
Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials.


-11-

--------------------------------------------------------------------------------





“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.
“Equity Issuance” means any issuance by a Person of any Equity Interest and
shall in any event include the issuance of any Equity Interest upon the
conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.
“Equity Percentage” means the aggregate ownership percentage of the Borrower,
the other Obligors or their respective Subsidiaries in each Unconsolidated
Affiliate.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder in effect from time to time.
“ERISA Group” means the Borrower, the other Obligors, any Subsidiary of the
Borrower or any of the other Obligors and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, the other Obligors or any of
their respective Subsidiaries, are treated as a single employer under
Section 414 of the Internal Revenue Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” means any of the events specified in Section 10.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
imposed by any other jurisdiction (other than such Taxes imposed solely from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document),
(b) Other Connection Taxes, (c) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a


-12-

--------------------------------------------------------------------------------





Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 4.5) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 3.12, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (d) Taxes
attributable to such Recipient’s failure to comply with Section 3.12(f), (e) any
U.S. federal withholding Taxes imposed under FATCA and (f) any U.S. federal
backup withholding tax.
“Existing Credit Agreement” means the Amended and Restated Revolving Credit and
Term Loan Agreement dated as of July 30, 2015 by and among the Borrower, the
lenders party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.
“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange by any widely recognized reporting method customarily
relied upon by financial institutions, and (b) with respect to any other
property, the price which could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing buyer, neither of
which is under pressure or compulsion to complete the transaction.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.
“Fees” means the fees and commissions provided for or referred to in Section 3.6
and any other fees payable by the Borrower to the Agent or any Lender hereunder
or under any other Loan Document.
“Fixed Charge Coverage Ratio” means the ratio of (a) Adjusted EBITDA to
(b) Fixed Charges for the period used to calculate EBITDA; provided that the net
income of the Borrower relating to Approved Bond Transactions shall be excluded
from Adjusted EBITDA and the payments made by the Borrower with respect to
Capitalized Lease Obligations relating to Approved Bond Transactions shall be
excluded from Fixed Charges in the calculation of the Fixed Charge Coverage
Ratio.
“Fixed Charges” means, for any period, the sum of (a) Interest Expense of the
Borrower, the REIT Guarantor and their respective Subsidiaries determined on a
consolidated basis for such period, plus (b) all regularly scheduled principal
payments made with respect to Indebtedness of the Borrower, the REIT Guarantor
and their respective Subsidiaries during such period, other than any balloon,
bullet or similar principal payment which repays such Indebtedness in full, plus


-13-

--------------------------------------------------------------------------------





(c) all Preferred Dividends paid during such period. Such Person’s Equity
Percentage in the Fixed Charges of its Unconsolidated Affiliates shall be
included in the determination of Fixed Charges.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“GAAP” means U.S. generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the Agreement Date.
“Governing Documents” of any Person means the declaration of trust, certificate
or articles of incorporation, by-laws, partnership agreement or operating or
members agreement, as the case may be, and any other organizational or governing
documents, of such Person.
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity (including, without limitation, the
Federal Deposit Insurance Corporation, the Comptroller of the Currency or the
Federal Reserve Board, any central bank or any comparable authority) or any
arbitrator with authority to bind a party at law.
“Gross Cash Proceeds” means, with respect to any Equity Issuance by any Person,
the aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance.
“Guarantors” means, individually and collectively, as the context shall require,
the REIT Guarantor and any other Person that is now or hereafter a party to the
Guaranty as a “Guarantor” pursuant to the requirements of Section 7.12(a).
“Guaranties” (whether one or more) means the Guaranty substantially in the form
of Exhibit C executed by the Guarantors and delivered to the Agent in accordance
with this Agreement.
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “contaminant”, “hazardous substances”, “hazardous
materials”, “hazardous wastes”, “pollutant”, “toxic substances” or any other
formulation intended to define, list or classify substances by reason of
deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity, “TCLP” toxicity or “EP toxicity”;
(b) oil, petroleum or petroleum derived


-14-

--------------------------------------------------------------------------------





substances, natural gas, natural gas liquids or synthetic gas and drilling
fluids, produced waters and other wastes associated with the exploration,
development or production of crude oil, natural gas or geothermal resources;
(c) any flammable substances or explosives or any radioactive materials;
(d) asbestos in any form; (e) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million; and (f) any other chemicals, materials or substances
regulated pursuant to any Environmental Law.
“High Barrier Market Property” means, (a) any Property listed on Schedule HB
attached hereto and identified as a High Barrier Market Property, (b) any
improved Property which is located in Manhattan in New York, New York, the Back
Bay, Financial District, Seaport District and Cambridge areas of Boston,
Massachusetts, San Francisco (including Palo Alto), California, Los Angeles,
California, or Washington, D.C., or (c) any other improved Property which is
located in markets with characteristics similar to those identified in clause
(a) or (b) and is designated by the Borrower, and reasonably approved by the
Agent, as a High Barrier Market Property from time to time.
“Impacted Interest Period” has the meaning given to that term in the definition
of “LIBOR Base Rate” in this Section 1.1.
“Increased Amount Date” has the meaning set forth in Section 2.11.
“Incremental Commitments” has the meaning set forth in Section 2.11.
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed (other than accounts payable incurred in the
ordinary course of business which are not more than sixty (60) days past due);
(b) all obligations of such Person, whether or not for money borrowed (i)
represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered; (c) Capitalized
Lease Obligations of such Person, but excluding those Capitalized Lease
Obligations relating to Approved Bond Transactions; (d) all reimbursement
obligations of such Person under any letters of credit or acceptances (whether
or not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations of such Person; (f) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any
Mandatorily Redeemable Stock issued by such Person or any other Person, valued
at the greater of its voluntary or involuntary liquidation preference plus
accrued and unpaid dividends; (g) all obligations of such Person in respect of
any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock) at the option of such
Person); (h) net obligations under any Derivatives Contract not entered into as
a hedge against existing Indebtedness, in an amount equal to the Derivatives
Termination Value thereof; (i) all Contingent Liabilities of such Person (except
for guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, violation of “special purpose entity” covenants,
bankruptcy, insolvency,


-15-

--------------------------------------------------------------------------------





receivership or other similar events and other similar exceptions to recourse
liability until a claim is made with respect thereto, and then shall be included
only to the extent of the amount of such claim); (j) all Indebtedness of another
Person secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property or assets
owned by such Person, even though such Person has not assumed or become liable
for the payment of such Indebtedness or other payment obligation; and (k) such
Person’s pro rata share of the Indebtedness of any Unconsolidated Affiliate of
such Person. Indebtedness of any Person shall include Indebtedness of any
partnership or joint venture in which such Person is a general partner or joint
venturer to the extent of such Person’s pro rata share of the ownership of such
partnership or joint venture (except if such Indebtedness, or portion thereof,
is recourse to such Person, in which case the greater of such Person’s pro rata
portion of such Indebtedness or the amount of the recourse portion of the
Indebtedness, shall be included as Indebtedness of such Person). All Loans shall
constitute Indebtedness of the Borrower.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Intellectual Property” has the meaning given to that term in Section 6.1(t).
“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Borrower, the REIT Guarantor and their respective
Subsidiaries, including capitalized interest not funded under a construction
loan interest reserve account plus recurring fees such as recurring issuer,
trustee and credit enhancement fees in connection with tax-exempt financings,
determined on a consolidated basis in accordance with GAAP for such period, plus
(b) the Borrower’s, the REIT Guarantor’s and their respective Subsidiaries’
Equity Percentage of Interest Expense of their Unconsolidated Affiliates for
such period.
“Interest Period” means with respect to any LIBOR Rate Loan, each period
commencing on the date such LIBOR Rate Loan is made or the day following the
last day of the next preceding Interest Period for such Loan and ending seven
(7) days or one (1) month, two (2) months, or three (3) months thereafter, as
the Borrower may select in a Notice of Borrowing, Notice of Continuation or
Notice of Conversion, as the case may be, except that each Interest Period that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. Notwithstanding the foregoing: (i) no Interest Period
for a LIBOR Rate Loan shall end after the Maturity Date; and (ii) each Interest
Period that would otherwise end on a day which is not a Business Day shall end
on the next succeeding Business Day (or, if such next succeeding Business Day
falls in the next succeeding calendar month, on the next preceding Business
Day).
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to four decimal places) reasonably determined by the Agent
to be equal to the rate that results from interpolating on a linear basis
between: (a) the LIBOR Screen Rate (for the longest period for which the LIBOR
Screen Rate is available for the applicable currency) that is


-16-

--------------------------------------------------------------------------------





shorter than the Impacted Interest Period and (b) the LIBOR Screen Rate for the
shortest period (for which such LIBOR Screen Rate is available for the
applicable currency) that exceeds the Impacted Interest Period, in each case, as
of the Specified Time on the Quotation Day for such Interest Period.
“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person; (b) a loan, advance or extension of credit to, capital
contribution to, guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person; (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person; (d)
the purchase or other acquisition of Cash Equivalents or (e) the acquisition in
the ordinary course of business of any interests in real property or any other
investment. Any binding commitment to make an Investment in any other Person, as
well as any option of another Person to require an Investment in such Person,
shall constitute an Investment. Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in the Loan
Documents, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“Joinder Agreement” means the joinder agreement with respect to the Guaranty and
the Contribution Agreement to be executed and delivered pursuant to Section 7.12
by any additional Guarantor, substantially in the form of Exhibit D.
“JPMCB” means JPMorgan Chase Bank, N.A., together with its successors and
assigns.
“Lender” means each financial institution from time to time party hereto,
together with its successors and permitted assigns.
“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto (or, if not set forth
thereon, as specified in its Administrative Questionnaire provided to the Agent)
or in the applicable Assignment and Acceptance Agreement, or such other office
of such Lender as such Lender may notify the Agent in writing from time to time.
“LIBOR Base Rate” means, for any LIBOR Rate Loan for any Interest Period
therefor, the London interbank offered rate administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 of the Reuters screen or, in the event such rate does
not appear on either of such Reuters pages, on any successor or substitute page
on such screen that displays such rate or, if Reuters ceases to publish such
rate, on the appropriate page of such other commercially available information
service that publishes such rate as shall be selected by the Agent from time to
time in its reasonable discretion (the “LIBOR Screen Rate”) as of the Specified
Time on the Quotation Day for such Interest Period; provided, that, if the LIBOR
Screen Rate shall be less than zero, such rate shall be deemed to be zero;
provided further that, if a LIBOR Screen Rate shall not be available at the
applicable time for the


-17-

--------------------------------------------------------------------------------





applicable Interest Period (the “Impacted Interest Period”), then the LIBOR Base
Rate for such Interest Period shall be the Interpolated Rate, subject to Section
4.2; provided that if any Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero.
“LIBOR Rate” means, with respect to any LIBOR Rate Loan for any Interest Period
therefore, an interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to (a) the LIBOR Base Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“LIBOR Rate Loans” means Loans bearing interest at a rate based on the LIBOR
Base Rate or LIBOR Rate, as applicable.
“LIBOR Screen Rate” has the meaning given to that term in the definition of
“LIBOR Base Rate” in this Section 1.1.
“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, pledge,
lien, charge or lease constituting a Capitalized Lease Obligation, conditional
sale or other title retention agreement, or other security title, encumbrance or
preferential arrangement which has the same practical effect of constituting a
security interest or encumbrance of any kind, whether voluntarily incurred or
arising by operation of law, in respect of any property of such Person, or upon
the income or profits therefrom; (b) any arrangement, express or implied, under
which any property of such Person is transferred, sequestered or otherwise
identified for the purpose of subjecting the same to the payment of Indebtedness
or performance of any other obligation in priority to the payment of the
general, unsecured creditors of such Person; and (c) the filing of any financing
statement under the Uniform Commercial Code or its equivalent in any
jurisdiction, other than a financing statement filed in respect of a lease not
constituting a Capitalized Lease Obligation pursuant to Section 9-505 (or a
successor provision) of the Uniform Commercial Code as in effect in an
applicable jurisdiction that is not in the nature of a security interest.
“Loan” has the meaning given that term in Section 2.1(a), and shall include any
New Term Loan.
“Loan Document” means this Agreement, each Note, the Guaranty, the Contribution
Agreement, each Joinder Agreement, and each other document or instrument now or
hereafter executed and delivered by an Obligor in connection with, pursuant to
or relating to this Agreement.
“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest


-18-

--------------------------------------------------------------------------------





which is redeemable solely in exchange for common stock or other equivalent
common Equity Interests); in each case, on or prior to the Maturity Date.
“Mandatory Prepayment Event” means (a) the receipt by the REIT Guarantor or the
Borrower or their Subsidiaries of any payments from Allianz Real Estate in
connection with its purchase of joint venture interests related to the
properties commonly known as 333 Market Street, San Francisco, California and
University Circle, Palo Alto, California, (b) the sale or other disposition of
(A) any Property owned or ground-leased by the Borrower or a Subsidiary of the
Borrower or (B) any Equity Interests of any Subsidiary of the Borrower; or (c)
any refinancing of the loans or other credit exposure under the Existing Credit
Agreement.
“Market Square Property” means the complex of two office buildings known as
Market Square located at 701 and 801 Pennsylvania Avenue, NW, in Washington, DC.
“Material Adverse Effect” means a material adverse change in or effect on
(a) the business, operations, properties or financial condition of the Borrower
and its Subsidiaries or any other Obligor and its Subsidiaries each taken as a
whole, (b) the ability of an Obligor to perform its obligations under the Loan
Documents to which it is a party, (c) the validity or enforceability of such
Loan Documents, or (d) the rights and remedies of the Lenders and the Agent
under the Loan Documents.
“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower, any other Obligor or
any of their respective Subsidiaries is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.
“Maturing Indebtedness” has the meaning given to that term in the definition of
“Debt to Asset Value Ratio” in this Section 1.1
“Maturity Date” means November 27, 2018; provided that the Maturity Date may be
extended as provided in Section 2.13.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.
“Negative Pledge” means a provision of any document, instrument or agreement
(including any Governing Document), other than this Agreement or any other Loan
Document, that prohibits, restricts or limits, or purports to prohibit, restrict
or limit, the creation or assumption of any Lien on any assets of a Person as
security for the Indebtedness of such Person or any other Person, or entitles
another Person to obtain or claim the benefit of a Lien on any assets of such
Person; provided, however, that an agreement that conditions a Person’s ability
to encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s


-19-

--------------------------------------------------------------------------------





ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge.
“Net Cash Proceeds” means with respect to (a) any Mandatory Prepayment Event
that is an issuance of equity (including with respect to the sale of Equity
Interests in connection with any joint venture arrangements) or incurrence of
Indebtedness, the cash proceeds received by the REIT Guarantor, the Borrower or
a Subsidiary of the Borrower, as the case may be, from such Mandatory Prepayment
Event, net of (i) attorneys’ fees, broker’s fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred and payable to third parties in connection
therewith and (ii) the principal amount, premium or penalty, if any, interest
and all other amounts paid with respect to any Indebtedness which is being
refinanced by such Indebtedness, and (b) any Mandatory Prepayment Event that is
a sale of property or Equity Interest, the cash proceeds thereof received by the
Borrower or a Subsidiary of the Borrower, as the case may be (including cash
proceeds subsequently received (as and when received) in respect of non-cash
consideration initially received), net of (i) selling expenses (including,
without limitation, reasonable broker’s fees or commissions, legal fees,
transfer and similar taxes and the Borrower’s good faith estimate of income
taxes paid or payable in connection with such sale), (ii) amounts escrowed or
provided as a reserve, in accordance with GAAP, against any liabilities under
any indemnification obligations or purchase price adjustment associated with
such sale (provided that, to the extent and at the time any such amounts are
released from such escrow or reserve, such amounts shall constitute Net Cash
Proceeds) and (iii) the principal amount, premium or penalty, if any, interest
and all other amounts on any Indebtedness which is secured by the asset sold in
such sale and which is required to be repaid with such proceeds (other than any
such Indebtedness assumed by the purchaser of such asset).
“Net Operating Income” or “NOI” means, for any Property and for a given period,
an amount equal to the sum of (a)  the gross revenues for such Property for such
fiscal period received in the ordinary course of business (excluding pre-paid
rents and revenues and security deposits except to the extent applied in
satisfaction of tenants’ obligations for rent) minus (b) all operating expenses
incurred with respect to such Property for such fiscal period (including an
appropriate accrual for property taxes, insurance and other expenses not paid
quarterly); provided there shall be deducted from such amount the following (to
the extent not duplicative of deductions already taken in the calculation of Net
Operating Income), on a pro rata basis for such period, management expenses
computed at an annual rate equal to the greater of (i) two percent (2.0%) of the
annualized gross revenue of such Property or (ii) the annualized amount of
management fees actually incurred with respect to such Property. The Borrower
may perform the preceding calculation on an aggregate basis for all such
Properties wherever the context would appropriately permit or warrant the use of
an aggregate calculation. For purposes of calculating the NOI of any Property,
if such Property is owned, in whole or in part, by one or more Non-Wholly Owned
Subsidiaries, there shall be deducted from such calculation all NOI not
allocated to Borrower’s or REIT Guarantor’s interest in such Non-Wholly Owned
Subsidiaries pursuant to any agreement or instrument governing the same.
“New Term Commitments” has the meaning set forth in Section 2.11.
“New Term Lender” has the meaning set forth in Section 2.11.


-20-

--------------------------------------------------------------------------------





“New Term Loan” has the meaning set forth in Section 2.11.
“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
violation of “special purpose entity” covenants, bankruptcy, insolvency,
receivership or other similar events and other similar exceptions to recourse
liability until a claim is made with respect thereto, and then such Indebtedness
shall not constitute “Nonrecourse Indebtedness” only to the extent of the amount
of such claim) is contractually limited to specific assets of such Person
encumbered by a Lien securing such Indebtedness or (b) if such Person is a
Single Asset Entity, any Indebtedness for borrowed money of such Person.
“Non-Wholly Owned Subsidiary” means any Subsidiary which is not a Wholly Owned
Subsidiary.
“Note” has the meaning set forth in Section 2.10.
“Notice of Borrowing” means a notice in the form of Exhibit E to be delivered to
the Agent pursuant to Section 2.1(b) evidencing the Borrower’s request for a
borrowing of Loans.
“Notice of Continuation” means a notice in the form of Exhibit F to be delivered
to the Agent pursuant to Section 2.8 evidencing the Borrower’s request for the
Continuation of a LIBOR Rate Loan.
“Notice of Conversion” means a notice in the form of Exhibit G to be delivered
to the Agent pursuant to Section 2.9 evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Banking Day, for the immediately preceding
Banking Day); provided that if none of such rates are published for any day that
is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received to the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Obligors owing to the Agent, or any Lender of every kind, nature and
description, under or in respect of this Agreement or any of the other Loan
Documents, including, without limitation, the Fees and indemnification
obligations, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any promissory note.


-21-

--------------------------------------------------------------------------------





“Obligors” means any Person now or hereafter primarily or secondarily obligated
to pay all or any part of the Obligations, including the Borrower and the
Guarantors.
“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants that are not affiliated with the Borrower
and paying rent (or subject to free rent for periods of ninety (90) days or
less) at rates not materially less than rates generally prevailing at the time
the applicable lease was entered into, pursuant to binding leases as to which no
monetary default has occurred and has continued unremedied for thirty (30) or
more days to (b) the aggregate net rentable square footage of such Property. For
purposes of the definition of “Occupancy Rate”, a tenant shall be deemed to
actually occupy a Property notwithstanding a temporary cessation of operations
for renovation, repairs or other temporary reason, or for the purpose of
completing tenant build-out or that is otherwise scheduled to be open for
business within ninety (90) days of such date.
“Off-Balance Sheet Obligations” means liabilities and obligations of the REIT
Guarantor, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the REIT
Guarantor would be required to disclose in the “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” section of the REIT
Guarantor’s report on Form 10‑Q or Form 10‑K (or their equivalents) which the
REIT Guarantor is required to file with the Securities and Exchange Commission
(or any Governmental Authority substituted therefor). As used in this
definition, the term “SEC Off-Balance Sheet Rules” means the Disclosure in
Management’s Discussion and Analysis About Off Balance Sheet Arrangements,
Securities Act Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified
at 17 CFR Parts 228, 229 and 249).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to an assignment request by Borrower under Section 4.5).
“Outstanding Exposure” means, as to any Lender at any time, the aggregate
principal amount of its Loans outstanding at such time.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by


-22-

--------------------------------------------------------------------------------





the NYFRB as an overnight bank funding rate (from and after such date as the
NYFRB shall commence to publish such composite rate).
“Participant” has the meaning given to that term in Section 12.5(c).
“Participant Register” has the meaning set forth in Section 12.5(c).
“Patriot Act” has the meaning given to that term set forth in Section 12.19.
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.
“Permitted Liens” means, as to any Person, (a) liens securing taxes, assessments
and other charges or levies imposed by any governmental authority (excluding any
lien imposed pursuant to any of the provisions of ERISA or pursuant to any
environmental laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under the applicable provisions of this Agreement; (b) liens
consisting of deposits or pledges made, in the ordinary course of business, in
connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar applicable laws; (c) liens
consisting of encumbrances in the nature of zoning restrictions, easements, and
rights or restrictions of record on the use of real property, which do not
materially detract from the value of such property or impair the intended use
thereof in the business of such Person; (d) the rights of tenants under leases
or subleases not interfering with the ordinary conduct of business of such
Person; (e) liens in favor of the Agent for the benefit of the Lenders; (f)
liens in favor of the Borrower or a Guarantor securing obligations owing by a
Subsidiary to the Borrower or a Guarantor; and (g) liens securing judgments that
do not otherwise give rise to a Default or an Event of Default.
“Person” means an individual, corporation, partnership, limited liability
company, joint stock company, association, trust or unincorporated organization,
joint venture, a government or any agency or political subdivision thereof, or
any other entity of whatever nature.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.
“Post‑Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to the sum of (a) two percent (2.0%) per annum plus (b) the sum of
(i) the Alternate Base Rate plus (ii) Applicable Margin (utilizing the
applicable “Base Rate - Applicable Margin” as identified in the definition of
“Applicable Margin”) as in effect from time to time.


-23-

--------------------------------------------------------------------------------





“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the REIT Guarantor or any of its Subsidiaries. Preferred Dividends shall not
include dividends or distributions (a) paid or payable solely in Equity
Interests (other than Mandatorily Redeemable Stock) payable to holders of such
class of Equity Interests; (b) paid or payable to the REIT Guarantor or any of
its Subsidiaries; or (c) constituting or resulting in the redemption of
Preferred Equity Interests, other than scheduled redemptions not constituting
balloon, bullet or similar redemptions in full.
“Preferred Equity Interest” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.
“Prime Rate” means the rate of interest per annum announced publicly by the
Lender acting as the Agent as its prime rate from time to time in its Principal
Office. The Prime Rate is not necessarily the best or the lowest rate of
interest offered by the Lender acting as the Agent or any other Lender. Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.
“Principal Office” means the office of the Agent located at 270 Park Avenue, New
York, New York, or such other office of the Agent as the Agent may designate
from time to time.
“Prohibited Person” has the meaning given to that term in Section 6.1(hh).
“Property” means any parcel of real property, together with all improvements
thereon, owned or leased pursuant to a ground lease by the Borrower, any other
Obligor, or any of their respective Subsidiaries or any Unconsolidated Affiliate
of the Borrower, any other Obligor, or any of their respective Subsidiaries and
which is located in a State of the United States of America or the District of
Columbia.
“Prorata Share” means, with respect to any Lender, the percentage equal to such
Lender’s Outstanding Exposure divided by the total Outstanding Exposures of all
of the Lenders.
“Qualified Subsidiary” has the meaning given to that term in the definition of
“Unencumbered Asset” in this Section 1.1.
“Quotation Day” means, with respect to any LIBOR Rate Loan for any Interest
Period, two Business Days prior to the commencement of such Interest Period.
“Rating” means, at any time, the Borrower’s corporate credit or issuer rating
issued by Moody’s or S&P, then in effect (which may be a private rating).
“Rating Agencies” means, collectively, Moody’s and S&P.
“Recipient” means the Agent or any Lender, as applicable.
“Reference Banks” means such banks as may be appointed by the Agent in
consultation with the Borrower.


-24-

--------------------------------------------------------------------------------





“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Agent at its request by the Reference Banks
as of the Specified Time on the Quotation Day for LIBOR Rate Loans of the
applicable Interest Period as the rate at which the relevant Reference Bank
could borrow funds in the London interbank market in Dollars and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in Dollars for that period.
“Register” has the meaning given to that term in Section 12.5(e).
“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or treaty
or the adoption or making after such date of any interpretation, directive,
guideline, or request applying to a class of banks, including such Lender, of or
under any Applicable Law or treaty (whether or not having the force of law and
whether or not failure to comply therewith would be unlawful) by any
Governmental Authority or monetary authority charged with the interpretation,
implementation or administration thereof or compliance by any Lender with any
rule, regulation, guideline, request or directive regarding capital adequacy,
capital or liquidity requirements. Notwithstanding anything herein to the
contrary, (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
law and whether or not failure to comply therewith would be unlawful) and
(b) all requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of law and
whether or not failure to comply therewith would be unlawful), in each case
pursuant to Basel III, shall in each case be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted, promulgated, implemented or issued.
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.
“REIT Guarantor” means Columbia Property Trust, Inc., a Maryland corporation.
“Requisite Lenders” means, at any time, Lenders having Outstanding Exposures and
unused Commitments (or, after termination of all of the Commitments, Outstanding
Exposures) representing more than 50% of the sum of the total Outstanding
Exposures and unused Commitments (or Outstanding Exposures) at such time;
provided that, in the event any of the Lenders shall be a Defaulting Lender,
then for so long as such Lender is a Defaulting Lender, “Requisite Lenders”
means Lenders (excluding all Defaulting Lenders) having Outstanding Exposures
and unused Commitments (or Outstanding Exposures) representing more than 50% of
the sum of the total Outstanding Exposures and unused Commitments (or
Outstanding Exposures) of such Lenders (excluding all Defaulting Lenders) at
such time.
“Responsible Officer” means (a) with respect to REIT Guarantor (acting as a
signatory for Borrower), REIT Guarantor’s President, chief executive officer,
chief financial officer, chief accounting officer or any other financial officer
who is a vice president or more senior officer,


-25-

--------------------------------------------------------------------------------





(b) with respect to any other Obligor, such Obligor’s chief executive officer,
chief financial officer, or any other financial officer who is a vice president
or more senior officer, and (c) with respect to any Lender, any officer,
partner, managing member or similar person apparently authorized to execute
documents on behalf of such Lender. A Responsible Officer shall also include any
other person or officer specifically authorized and designated as such by the
applicable Person.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower, the REIT Guarantor,
any other Obligor or any of their respective Subsidiaries now or hereafter
outstanding, except a dividend payable solely in Equity Interests of identical
class to the holders of that class; (b) any payment on account of any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interest of the Borrower, the REIT Guarantor, any other Obligor or any of their
respective Subsidiaries now or hereafter outstanding, except a conversion or
exchange for other Equity Interests of identical class to the holders of that
class; and (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any Equity Interests of
the Borrower, the REIT Guarantor, any other Obligor or any of their respective
Subsidiaries now or hereafter outstanding.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Effective Date, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council or the European Union, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned at least 50% by, or controlled by, any such Person or Persons
described in the foregoing clauses (a) or (b).
“Sanctions” means, with respect to any country, territory or Person, economic or
financial sanctions or trade embargoes imposed, administered or enforced from
time to time by (a) the U.S. government, including those administered by the
Office of Foreign Assets Control of the U.S. Department of the Treasury or the
U.S. Department of State, or (b) the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom, in each case to
the extent applicable to such country, territory or Person.
“Secured Debt” means with respect to the Borrower and the other Obligors or any
of their respective Subsidiaries as of any given date, the aggregate principal
amount of all Indebtedness of such Persons on a consolidated basis outstanding
at such date and that is secured in any manner by any Lien (other than
Indebtedness secured in any manner by any Lien on any partnership, membership or
other equity interests unless such Indebtedness is also secured by a Lien on
Property), and in the case of the Obligors, shall include (without duplication),
such Obligor’s Equity Percentage of the Secured Debt of its Unconsolidated
Affiliates.


-26-

--------------------------------------------------------------------------------





“Secured Debt to Total Asset Value Ratio” means the ratio (expressed as a
percentage) of Secured Debt to Total Asset Value. For purposes of calculating
such ratio, (i) Secured Debt shall be adjusted by deducting therefrom an amount
equal to the lesser of (x) Maturing Indebtedness that is Secured Debt and (y)
the sum of unrestricted cash and Cash Equivalents in excess of $25,000,000 minus
any unrestricted cash and Cash Equivalents deducted from Unsecured Debt in the
definition of “Unencumbered Asset Coverage Ratio”, and (ii) Total Asset Value
shall be adjusted by deducting therefrom the amount deducted from Secured Debt
pursuant to clause (i).
“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
“Shareholder Equity” means an amount equal to shareholders’ equity or net worth
of the REIT Guarantor and its Subsidiaries on a consolidated basis, as
determined in accordance with GAAP.
“Single Asset Entity” means a Person (other than an individual) that (a) only
owns a single Property; (b) is engaged only in the business of owning,
developing and/or leasing such Property; and (c) receives substantially all of
its gross revenues from such Property. In addition, if the assets of a Person
consist solely of (i) Equity Interests in one other Single Asset Entity and
(ii) cash and other assets of nominal value incidental to such Person’s
ownership of the other Single Asset Entity, such Person shall also be deemed to
be a Single Asset Entity.
“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets are each in excess of the fair
valuation of its total liabilities (including all Contingent Liabilities
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that could reasonably be expected
to become an actual and matured liability); (b) such Person is able to pay its
debts or other obligations in the ordinary course as they mature; and (c) such
Person has capital not unreasonably small to carry on its business and all
business in which it proposes to be engaged.
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw Hill
Companies, Inc. and its successors.
“Specified Time” means as of 11:00 a.m., London time.
“Stabilized Property” means a completed Property that has achieved an Occupancy
Rate of at least eighty percent (80%) for a period of not less than one (1) full
calendar quarter.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Agent is subject, with respect to the
LIBOR Rate, for Eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Any portion of the Loan
consisting of a LIBOR Rate Loan shall be deemed to constitute Eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time


-27-

--------------------------------------------------------------------------------





to time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the securities
or other ownership interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors or other persons performing
similar functions of such corporation, partnership, limited liability company or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.
“Tangible Net Worth” means, as of a given date, (a) the Shareholder Equity of
the REIT Guarantor and its Subsidiaries determined on a consolidated basis plus
(b) accumulated depreciation and amortization expense minus (c) the following
(to the extent reflected in determining Shareholder Equity of the REIT Guarantor
and its Subsidiaries): (i) the amount of any write-up in the book value of any
assets contained in any balance sheet resulting from revaluation thereof or any
write‑up in excess of the cost of such assets acquired, and (ii) all amounts
appearing on the assets side of any such balance sheet for assets which would be
classified as intangible assets under GAAP (except for allocations of property
purchase prices pursuant to ASC 805), all determined on a consolidated basis.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Titled Agent” means any entity given the title of “Lead Arranger”,
“Bookrunner”, or “Documentation Agent” with respect to this Agreement, together
with their respective successors and permitted assigns.
“Total Asset Value” means as of any date of determination the sum (without
duplication) of all of the following of the Borrower, the REIT Guarantor and
their Subsidiaries on a consolidated basis determined in accordance with GAAP
applied on a consistent basis: (a) cash and Cash Equivalents, plus (b) with
respect to each Property (other than Development Properties, the Market Square
Property and Properties with a negative Net Operating Income) owned for four (4)
consecutive fiscal quarters by the Borrower, the REIT Guarantor or any of their
respective Subsidiaries, the quotient of (i) Net Operating Income less Capital
Reserves attributable to such Property (without regard to its occupancy) for the
prior fiscal quarter of the Borrower most recently ended times four (4), divided
by (ii) the applicable Capitalization Rate, plus (c) with respect to each
Property acquired during the most recent four (4) fiscal quarters of the
Borrower, the greater of (i) the quotient of (A) Net Operating Income less
Capital Reserves attributable to such Property (without regard to its occupancy)
for the prior fiscal quarter of the Borrower most recently ended times four (4),
divided by (B) the applicable Capitalization Rate, and (ii) the undepreciated
GAAP book value (after taking into account any impairments) of such Property,
plus (d) with respect to the Market Square Property, the greater of (1) the
quotient of (A) Net Operating Income less Capital Reserves attributable to the
Market Square Property


-28-

--------------------------------------------------------------------------------





(without regard to its occupancy) for the prior fiscal quarter of the Borrower
most recently ended times four (4), divided by (B) the Capitalization Rate for
CBD or Urban Infill Properties, and (2) the undepreciated GAAP book value (after
taking into account any impairments) of the Market Square Property, plus (e) the
undepreciated GAAP book value (after taking into account any impairments) for
Construction-In-Process for Development Properties, plus (f) the undepreciated
GAAP book value (after taking into account any impairments) of Unimproved Land.
The Borrower’s pro rata share of assets held by Unconsolidated Affiliates
(excluding assets of the type described in the immediately preceding clause (a))
will be included in Total Asset Value calculations consistent with the above
described treatment for wholly owned assets. For purposes of determining Total
Asset Value, Net Operating Income from Properties acquired or disposed of by the
Borrower, any Subsidiary of the Borrower or any Unconsolidated Affiliate during
the immediately preceding four (4) fiscal quarters of the Borrower shall be
excluded from clause (b) above.
For purposes of determining Total Asset Value, Total Asset Value attributable to
the following investments in excess of the limitations set forth below shall be
excluded from Total Asset Value:
(a)Unimproved Land - five percent (5%) of Total Asset Value (calculated before
any exclusions pursuant to this paragraph);


(b)Unconsolidated Affiliates - twenty percent (20%) of Total Asset Value
(calculated before any exclusions pursuant to this paragraph);


(c)Construction-in-Process for Development Properties - fifteen percent (15%) of
Total Asset Value (calculated before any exclusions pursuant to this paragraph);


(d)Properties that are not primarily either office or industrial Properties -
ten percent (10%) of Total Asset Value (calculated before any exclusions
pursuant to this paragraph);


(e)Properties not located in a State of the United States of America or the
District of Columbia - five percent (5%) of Total Asset Value (calculated before
any exclusions pursuant to this paragraph); and


(f)investments described in clauses (a) through (e) above in the aggregate -
thirty percent (30%) of Total Asset Value (calculated before any exclusions
pursuant to this paragraph, and it being agreed that any investments already
excluded pursuant to clauses (a) through (e) above shall be excluded from this
clause (f) before any additional investments are excluded from this clause (f)).


“Total Indebtedness” means all Indebtedness of the Borrower, the REIT Guarantor
and all of their respective Subsidiaries determined on a consolidated basis and
in the case of the Borrower, shall include (without duplication), the Borrower’s
pro rata share of the Indebtedness of its Unconsolidated Affiliates.
“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Rate
Loan or Base Rate Loan.


-29-

--------------------------------------------------------------------------------





“Unconsolidated Affiliate” means, in respect of any Person, any other Person
(a) in whom such Person holds an Investment, which Investment is accounted for
in the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person, or (b) which is not a Subsidiary of such first Person.
“Unencumbered Adjusted NOI” means, for any period, (a) NOI from all Unencumbered
Assets (without regard to the occupancy of an individual Unencumbered Asset, but
subject to the terms of Section 9.14) for the immediately preceding calendar
quarter less (b) Capital Reserves attributable to such Unencumbered Assets for
such period.
“Unencumbered Asset” means a Property which satisfies all of the following
requirements: (a) such Property is fully developed and operational principally
as an industrial or office property unless such property is a Development
Property; (b) the Property is owned, or leased under an Eligible Ground Lease or
Approved Bond Transaction, entirely by the Borrower, a Guarantor and/or a
Qualified Subsidiary; (c) neither such Property, nor any interest of the
Borrower, any Guarantor or any Qualified Subsidiary therein, is subject to any
Lien (other than those described in clauses (a), (c) and (d) of the definition
of Permitted Liens) or a Negative Pledge (other than a Negative Pledge permitted
under clause (vi) of Section 9.5(b)); (d) if such Property is owned or leased by
a Guarantor or a Qualified Subsidiary (i) none of the Borrower’s or any other
Subsidiary’s direct or indirect ownership interest in such Guarantor or
Qualified Subsidiary is subject to any Lien (other than those described in
clauses (a), (c) and (d) of the definition of Permitted Liens) or to a Negative
Pledge; and (ii) the Borrower directly or indirectly through a Subsidiary, has
the right to take the following actions without the need to obtain the consent
of any Person: (x) to sell, transfer or otherwise dispose of such Property and
(y) to create a Lien on such Property as security for Indebtedness of the
Borrower, such Guarantor or such Qualified Subsidiary, as applicable; (e) such
Property is free of all structural defects or major architectural deficiencies,
title defects, environmental conditions or other adverse matters except for
defects, deficiencies, conditions or other matters individually or collectively
which are not material to the profitable operation of such Property and except
for casualties that are covered in whole or in substantial part by insurance;
(f) if such Property constitutes a Development Property and construction of
above-ground improvements has commenced, such construction has not been
terminated, suspended, or otherwise interrupted for more than one hundred twenty
(120) consecutive days (unless such delay is a result of force majeure);
(g) such Property is located entirely in a State of the United States or the
District of Columbia; (h) if such Property is owned or leased by a Subsidiary of
the Borrower that is not a Guarantor (a “Qualified Subsidiary”), the Borrower
owns, directly or indirectly, at least 65% of the Equity Interests in such
Qualified Subsidiary, controls all major decisions of such Qualified Subsidiary
(including, without limitation, decisions to sell or encumber property) and
otherwise possess the ordinary voting power to elect a majority of the board of
directors, or other persons performing similar functions, of such Qualified
Subsidiary, and such Qualified Subsidiary (1) has no Indebtedness (including
guaranty obligations, but excluding Nonrecourse Indebtedness), (2) is not
subject to any Bankruptcy Event, and (3) is not subject to any judgments in
excess of $10,000,000 (excluding amounts for which insurance coverage has been
confirmed by the applicable carrier) in the aggregate that continues for 30 days
without being paid, stayed or dismissed.


-30-

--------------------------------------------------------------------------------





“Unencumbered Asset Certificate” has the meaning given to that term in Section
8.3.
“Unencumbered Asset Coverage Ratio” means the ratio of (a) the Unencumbered
Asset Value as of the date of determination to (b) the Unsecured Debt of the
Obligors and their Subsidiaries as of such date of determination. For purposes
of calculating such ratio, Unsecured Debt shall be adjusted by deducting
therefrom an amount equal to the lesser of (x) Unsecured Debt that is either
Maturing Indebtedness or can be repaid without penalty or premium and (y) the
sum of unrestricted cash and Cash Equivalents in excess of $25,000,000 minus any
unrestricted cash and Cash Equivalents deducted from Secured Debt in the
definition of “Secured Debt to Total Asset Value Ratio”.
“Unencumbered Asset Value” means as of any date of determination the sum
(without duplication) of (a) the Unencumbered Adjusted NOI from Properties
included in Unencumbered Assets (excluding NOI attributable to (x) Development
Properties included within Unencumbered Assets, (y) Properties included in the
calculation of book value of Unencumbered Assets in clauses (b) and (c) of this
definition, and (z) Properties with a negative Unencumbered Adjusted NOI) for
the prior fiscal quarter most recently ended times four (4) divided by the
applicable Capitalization Rate, plus (b) with respect to each Unencumbered Asset
acquired during the most recent four (4) fiscal quarters of the Borrower, the
greater of (i) the quotient of (A) Unencumbered Adjusted NOI attributable to
such Property for the prior fiscal quarter most recently ended times four (4),
divided by (B) the applicable Capitalization Rate, and (ii) the undepreciated
GAAP book value (after taking into account any impairments) of such Unencumbered
Asset, plus (c) with respect to the Market Square Property (if an Unencumbered
Asset), the greater of (1) the quotient of (A) Unencumbered Adjusted NOI
attributable to the Market Square Property for the prior fiscal quarter most
recently ended times four (4), divided by (B) the Capitalization Rate for CBD or
Urban Infill Properties, and (2) the undepreciated GAAP book value (after taking
into account any impairments) of the Market Square Property, plus (d) with
respect to each Construction-In-Process for a Development Property included
within Unencumbered Assets, until the earlier of (i) the date such Property is
no longer a Development Property, or (ii) the second calendar quarter after such
Property becomes a Stabilized Property, the greater of (i) the quotient of (A)
Unencumbered Adjusted NOI attributable to such Property for the prior fiscal
quarter most recently ended times four (4), divided by (B) the applicable
Capitalization Rate, and (ii) the undepreciated GAAP book value (after taking
into account any impairments) of such Property. To the extent that the aggregate
Unencumbered Asset Value attributable to (A) Properties subject to an Eligible
Ground Lease (other than Properties subject to an Approved Bond Transaction)
exceeds ten percent (10%) of the Unencumbered Asset Value, (B) Development
Properties exceeds ten percent (10%) of the Unencumbered Asset Value, or (C)
Properties subject to an Eligible Ground Lease (other than Properties subject to
an Approved Bond Transaction), Development Properties and Properties owned or
ground-leased by a Qualified Subsidiary that is not a Wholly-Owned Subsidiary,
in the aggregate, exceeds twenty percent (20%) of the Unencumbered Asset Value,
such excess shall be excluded.
“Unencumbered Interest Coverage Ratio” means the ratio of (a) the Unencumbered
Adjusted NOI to (b) the Unsecured Interest Expense for the immediately preceding
calendar quarter.


-31-

--------------------------------------------------------------------------------





“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.
“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and on which no
development is scheduled to occur within the following twelve (12) months.
“Unsecured Debt” means (a) Indebtedness of the Obligors and their Subsidiaries
on a consolidated basis outstanding at any time which is (a) not Secured Debt or
(b) secured in any manner by any Lien on any partnership, membership or other
equity interests unless also secured by a Lien on Property.
“Unsecured Interest Expense” means, for a given period, all Interest Expense of
the Obligors and their Subsidiaries on a consolidated basis attributable to
Unsecured Debt of the Obligors and their Subsidiaries for such period.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
3.12(g)(ii)(B)(iii).
“Wholly Owned Subsidiary” means any Subsidiary of the Borrower or the REIT
Guarantor in respect of which all of the equity securities or other ownership
interests (other than, in the case of a corporation, directors’ qualifying
shares) are at the time directly or indirectly owned by the Borrower or the REIT
Guarantor.
“Withholding Agent” means the Agent and the Borrower.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.2General; References to Times.


References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated. references in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments


-32-

--------------------------------------------------------------------------------





or agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect at any given time. Wherever from the context
it appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter.
Titles and captions of Articles, Sections, subsections and clauses in this
Agreement are for convenience only, and neither limit nor amplify the provisions
of this Agreement. Unless otherwise indicated, all references to time are
references to NEW YORK, NEW YORK time.


Section 1.3Accounting Terms; GAAP.


Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Agent notifies the
Borrower that the Requisite Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith (and the Borrower and
the Lenders agree to negotiate in good faith to amend such provision to preserve
the original intent thereof in light of such change in GAAP). Notwithstanding
any other provision contained herein, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made (i) without giving effect to any
election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any Subsidiary at “fair value”, as defined therein, so that such
Indebtedness and other liabilities will be valued at the historical cost basis,
which generally is the contractual amount owed adjusted for amortization or
accretion of any premium or discount, and (ii) in a manner such that any
obligations relating to a lease that was accounted for by a Person as an
operating lease as of the Effective Date and any similar lease entered into
after the Effective Date by such Person shall be accounted for as obligations
relating to an operating lease and not as Capital Lease Obligations.




-33-

--------------------------------------------------------------------------------







ARTICLE 2


CREDIT FACILITY


Section 2.1Term Loans.


(a)Generally. Subject to the terms and conditions set forth in this Agreement,
each Lender hereby severally and not jointly agrees to make a term loan (each
individually, a “Loan” and, collectively, the “Loans”), in Dollars, to the
Borrower in a single borrowing on the Effective Date as requested by the
Borrower in accordance with Section 2.1(b); provided that the principal amount
of Loans made by any Lender to the Borrower shall not exceed such Lender’s
Commitment. No Lender shall be responsible for any failure by any other Lender
to perform its obligation to make a Loan hereunder nor shall the Commitment of
any Lender be increased or decreased as a result of any such failure. The Loans,
or any portion thereof, may be either a Base Rate Loan or a LIBOR Loan, as
determined by the Borrower in any Notice of Borrowing, any Notice of
Continuation, any Notice of Conversion or as otherwise provided in this
Agreement. The Commitments, with respect to the making of the Loans (and not
with respect to the obligations of the Lenders to convert or continue any
Loans), shall expire upon the earlier of (i) the borrowing of the Loans and (ii)
5:00 p.m. on December 14, 2017. This Section 2.1(a) shall not apply to New Term
Loans, which are governed by Section 2.11.


(b)Requesting Loans. The Borrower shall give the Agent notice pursuant to the
Notice of Borrowing of each borrowing of the Loans no later than 11:00 a.m. (i)
in the case of LIBOR Loans, on the date three Business Days prior to the
proposed date of such borrowing, and (ii) in the case of Base Rate Loans, on the
date one Business Day prior to the proposed date for such borrowing. Such Notice
of Borrowing shall be irrevocable once given and binding on the Borrower.


(c)Disbursements of Loan Proceeds. No later than 1:00 p.m. on the date specified
in the Notice of Borrowing, each Lender will make available for the account of
its applicable Lending Office to the Agent at the Principal Office, in
immediately available funds, the proceeds of the Loan to be made by such Lender.
Subject to satisfaction of the applicable conditions set forth in Article V for
such borrowing, the Agent will make the proceeds of such borrowing available to
the Borrower, in immediately available funds, on the date and in the account
specified by the Borrower in such Notice of Borrowing.


Section 2.2[Reserved].


Section 2.3[Reserved].


Section 2.4.Rates and Payment of Interest on Loans.


(a)Rates. The Borrower promises to pay to the Agent for the account of each
Lender interest on the unpaid principal amount of each Loan made by such Lender
for the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the following per annum
rates:


-34-

--------------------------------------------------------------------------------





(i)during such periods as such Loan is a Base Rate Loan, at the Alternate Base
Rate (as in effect from time to time) plus the Applicable Margin (utilizing the
applicable “Base Rate - Applicable Margin” as identified in the definition of
“Applicable Margin”); and


(ii)during such periods as such Loan is a LIBOR Rate Loan, at the LIBOR Rate for
the Interest Period in effect for such Loan plus the Applicable Margin (using
the applicable “LIBOR Rate - Applicable Margin” as identified in the definition
of “Applicable Margin”).


Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender and on any other amount payable by the Borrower hereunder or under
the Notes held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).
(b)Payment of Interest. Accrued interest on Base Rate Loans shall be payable
quarterly in arrears on the first day of each calendar quarter. Accrued interest
on LIBOR Rate Loans shall be payable in arrears on the last day of each Interest
Period and, in the case of a LIBOR Rate Loan with an Interest Period longer than
three (3) months, on each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period. In addition, upon any prepayment or Conversion of any LIBOR
Rate Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such prepayment
or Conversion. Interest payable at the Post-Default Rate shall be payable from
time to time on demand. Promptly after the determination of any interest rate
provided for herein or any change therein, the Agent shall give notice thereof
to the Lenders to which such interest is payable and to the Borrower. All
determinations by the Agent of an interest rate hereunder shall be conclusive
and binding on the Lenders and the Borrower for all purposes, absent manifest
error.


Section 2.5Number of Interest Periods.


There may be no more than five (5) different Interest Periods for LIBOR Rate
Loans outstanding at the same time.
Section 2.6Repayment of Loans.


The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans, together with all other amounts then
outstanding under this Agreement on the Maturity Date.
Section 2.7Prepayments.


(a)Optional. Subject to Section 3.5 and Section 4.4, the Borrower may prepay any
Loan at any time without premium or penalty. The Borrower shall notify the Agent
by telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case
of prepayment of a LIBOR Rate Loan, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of a Base Rate Loan, not later than 10:00 a.m., New


-35-

--------------------------------------------------------------------------------





York City time, on the date of prepayment. Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid; provided that a notice of prepayment delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Agent on or prior to the specified effective date) if
such condition is not satisfied. Promptly following receipt of any such notice
relating to a Loan, the Agent shall advise the Lenders of the contents thereof.
Each partial prepayment of any Loan shall be in accordance with Section 3.5.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.4, and shall be applied in accordance with Section 3.2. Any Loans that
are prepaid may not be reborrowed.


(b)Mandatory. From and after the Agreement Date, the Borrower shall prepay
outstanding Loans (or if the Loans have not yet been made, reduce the
Commitments) in an amount equal to all or a portion of the Net Cash Proceeds
received by the Parent, the Borrower or any Subsidiary of the Borrower from any
Mandatory Prepayment Event that occurs on or after the Agreement Date as
follows: (i) if such Mandatory Prepayment Event is the receipt of payments from
Allianz Real Estate pursuant to clause (a) of the definition of “Mandatory
Prepayment Event”, the Borrower shall pay an amount equal to (x) 25% of the Net
Cash Proceeds from any such Mandatory Prepayment Event that occurs on or before
December 31, 2017 and (y) 50% of the Net Cash Proceeds from any such Mandatory
Prepayment Event that occurs on or after January 1, 2018, (ii) if such Mandatory
Prepayment Event is the sale or disposition of Property or Equity Interests
described in clause (b) of the definition of “Mandatory Prepayment Event”, the
Borrower shall pay an amount equal to 50% of the Net Cash Proceeds from any such
Mandatory Prepayment Event, and (iii) if such Mandatory Prepayment Event is the
refinancing of loans under the Existing Credit Agreement described in clause (c)
of the definition of “Mandatory Prepayment Event”, the Borrower shall pay an
amount equal to 100% of the Net Cash Proceeds from any such Mandatory Prepayment
Event. Notwithstanding the foregoing, the Borrower shall also repay the
outstanding Loans in full upon the closing of any refinancing of the loans under
the Existing Credit Agreement, regardless of the amount of Net Cash Proceeds
received by the Borrower from such refinancing. The Borrower shall make such
payments to the Administrative Agent for the account of the Lenders, within five
(5) Business Days after such Net Cash Proceeds are received. In the case of any
prepayment made or to be made in connection with this Section 2.7(b): (A) the
Borrower shall deliver to the Administrative Agent at least three (3) Business
Days’ prior written notice of such prepayment together with a certificate of a
Responsible Officer of the Borrower setting forth in reasonable detail the
calculation of the Net Cash Proceeds to be prepaid; (B) the Administrative Agent
will promptly notify each Lender of its receipt of such Notice of Prepayment and
of the amount of such Lender’s Prorata Share of such prepayment; (C) the
Borrower shall make such prepayment and the payment amount specified in such
Notice of Prepayment shall be due and payable on the date specified therein; (D)
any prepayment of a LIBOR Loan shall be accompanied by all accrued interest
thereon, together with any additional amounts required pursuant to Section 4.4;
and (E) each such repayment shall be applied to the applicable Loans of the
Lenders in accordance with their respective Prorata Share. The failure of the
Borrower to make a required repayment under this Section 2.7(b) following the
occurrence of a Mandatory Prepayment Event shall constitute an Event of Default
hereunder. Any Loans that are prepaid may not be reborrowed.


-36-

--------------------------------------------------------------------------------







Section 2.8Continuation.


So long as no Default or Event of Default shall have occurred and be continuing,
the Borrower may on any Business Day, with respect to any LIBOR Rate Loan, elect
to maintain such LIBOR Rate Loan or any portion thereof as a LIBOR Rate Loan by
selecting a new Interest Period for such LIBOR Rate Loan. Each new Interest
Period selected under this Section shall commence on the last day of the
immediately preceding Interest Period. Each selection of a new Interest Period
shall be made by the Borrower’s giving to the Agent a Notice of Continuation not
later than 11:00 a.m. on the third (3rd) Business Day prior to the date of any
such Continuation. Such notice by the Borrower of a Continuation shall be by
telephone or telecopy, confirmed immediately in writing if by telephone, in the
form of a Notice of Continuation, specifying (a) the proposed date of such
Continuation, (b) the LIBOR Rate Loans and portions thereof subject to such
Continuation and (c) the duration of the selected Interest Period, all of which
shall be specified in such manner as is necessary to comply with all limitations
on Loans outstanding hereunder. Each Notice of Continuation shall be irrevocable
by and binding on the Borrower once given. Promptly after receipt of a Notice of
Continuation, the Agent shall notify each applicable Lender by telecopy, or
other similar form of transmission, of the proposed Continuation. If the
Borrower shall fail to select in a timely manner a new Interest Period for any
such LIBOR Rate Loan in accordance with this Section, or shall fail to give a
timely Notice of Continuation with respect to a Base Rate Loan, or if a Default
or Event of Default shall have occurred and be continuing, such Loan will
automatically, on the last day of the current Interest Period therefor, Convert
into (or, with respect to a Base Rate Loan, continue as) a Base Rate Loan
notwithstanding the first sentence of Section 2.9 or the Borrower’s failure to
comply with any of the terms of such Section.
Section 2.9Conversion.


So long as no Default or Event of Default shall have occurred and be continuing,
the Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type. Any Conversion of a LIBOR Rate Loan into a Base Rate Loan
shall be made on, and only on, the last day of an Interest Period for such LIBOR
Rate Loan and, upon Conversion of a Base Rate Loan into a LIBOR Rate Loan, the
Borrower shall pay accrued interest to the date of Conversion on the principal
amount so Converted. Each such Notice of Conversion shall be given not later
than 11:00 a.m. on the Business Day prior to the date of any proposed Conversion
into Base Rate Loans and on the third (3rd) Business Day prior to the date of
any proposed Conversion into LIBOR Rate Loans. Promptly after receipt of a
Notice of Conversion, the Agent shall notify each applicable Lender by telecopy,
or other similar form of transmission, of the proposed Conversion. Subject to
the restrictions specified above, each Notice of Conversion shall be by
telephone (confirmed immediately in writing) or telecopy in the form of a Notice
of Conversion specifying (a) the requested date of such Conversion, (b) the Type
of Loan to be Converted, (c) the portion of such Type of Loan to be Converted,
(d) the Type of Loan into which such Loan is to be Converted and (e) if such
Conversion is into a LIBOR Rate Loan, the requested duration of the Interest
Period of such Loan. Each Notice of Conversion shall be irrevocable by and
binding on the Borrower once given.


-37-

--------------------------------------------------------------------------------







Section 2.10Notes.


(a)Note. The Loans made by each Lender shall, in addition to this Agreement,
also be evidenced by a promissory note of the Borrower substantially in the form
of Exhibit J (each a “Note”), payable to the order of such Lender in a principal
amount equal to the amount of its Commitment as originally in effect and
otherwise duly completed, unless a Lender requests to not receive a Note.


(b)Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error.


(c)Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.


Section 2.11Incremental Term Loans.


The Borrower may by written notice to the Agent, up to two (2) times during the
term of this Agreement, elect to establish one or more new term loan commitments
(the “New Term Loan Commitments”), in an aggregate amount equal to $100,000,000.
Each such notice shall specify (A) the date (each, an “Increased Amount Date”)
on which the New Term Loan Commitments shall be effective, which shall be a date
not less than 5 Business Days after the date on which such notice is delivered
to the Agent, (B) the amount of such New Term Loan Commitments, which must be at
least $25,000,000, and (C) the identity of each Lender or other Person that is
an Eligible Assignee (each, a “New Term Loan Lender”) to whom such New Term Loan
Commitments shall be allocated and the amounts of such allocations; provided
that any Lender approached to provide all or a portion of the New Term Loan
Commitments may elect or decline, in its sole discretion, to provide a New Term
Loan Commitment. Such New Term Loan Commitments shall become effective, as of
such Increased Amount Date; provided that, both before and after giving effect
to such New Term Loan Commitments (1) no Default or Event of Default shall exist
on such Increased Amount Date before or after giving effect to such New Term
Loan Commitments, as applicable; (2) both before and after giving effect to the
making of any New Term Loans, each of the conditions set forth in Section 5.2
shall be satisfied; (3) the Borrower shall be in pro forma compliance with the
covenants set forth in Section 9.1 as of the last day of the most recently ended
fiscal quarter for which a Compliance Certificate has been delivered after
giving effect to such New Term Loan Commitments; (4) the New Term Loan
Commitments shall be effected pursuant to one or more Additional Credit
Extension Amendments executed and delivered by the Borrower, the New Term Loan
Lender and the Agent, and each of which shall be recorded in the Register; and
(5) the Borrower shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by the Agent in connection with any such
transaction.


-38-

--------------------------------------------------------------------------------





On any Increased Amount Date on which any New Term Loan Commitments are
effective, subject to the satisfaction of the foregoing terms and conditions,
(i) each New Term Loan Lender shall make a Loan to the Borrower (a “New Term
Loan”) in an amount equal to its New Term Loan Commitment, and (ii) each New
Term Loan Lender shall become a Lender hereunder with respect to the New Term
Loan Commitment and the New Term Loans made pursuant thereto.
The Agent shall notify Lenders promptly upon receipt of the Borrower’s notice of
each Increased Amount Date and in respect thereof the New Term Loan Commitments
and the New Term Loan Lenders.
The terms and provisions of the New Term Loans and New Term Loan Commitments
shall be identical to the existing Term Loans (other than with respect to
upfront fees paid to any New Term Loan Lender, which shall be in amounts as may
be agreed between the Borrower and such New Term Loan Lender). In any event, the
upfront fees applicable to the New Term Loans shall be determined by the
Borrower and the applicable New Term Loan Lenders and shall be set forth in each
applicable Additional Credit Extension Amendment. Each Additional Credit
Extension Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Agent to effect the provision of this Section
2.11.
Section 2.12Advances by Agent.


Unless the Agent shall have been notified by any Lender prior to the specified
date of borrowing that such Lender does not intend to make available to the
Agent the Loan to be made by such Lender on such date, the Agent may assume that
such Lender will make the proceeds of such Loan available to the Agent on the
date of the requested borrowing and the Agent may (but shall not be obligated
to), in reliance upon such assumption, make available to the Borrower the amount
of such Loan to be provided by such Lender and such Lender shall be liable to
Agent for the amount of such advance. If such Lender does not pay such
corresponding amount upon the Agent’s demand therefor, the Agent will promptly
notify the Borrower, and the Borrower shall promptly pay such corresponding
amount to the Agent. The Agent shall also be entitled to recover from the Lender
or the Borrower, as the case may be, interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by the Agent to the Borrower to the date such corresponding amount is recovered
by the Agent at a per annum rate equal to (i) from the Borrower at the
applicable rate for such Loan or (ii) from a Lender at the Federal Funds
Effective Rate. Subject to the terms of this Agreement (including, without
limitation, Section 12.15), the Borrower does not waive any claim that it may
have against a Defaulting Lender.
Section 2.13Extension of Maturity Date.


The Borrower shall have one (1) option to extend the Maturity Date for six (6)
months (for a possible extension to May 24, 2019) upon satisfaction of the
following conditions: (i) the Borrower has given the Agent written notice of its
desire to exercise the extension option at least 30 days, but no more than 120
days, before the then scheduled Maturity Date, (ii) no Default under Section
10.1(a) or Section 10.1(b) and no Event of Default has occurred and is
continuing


-39-

--------------------------------------------------------------------------------





on the date of the Borrower’s extension notice, (iii) no Default or Event of
Default has occurred and is continuing on the date such extension becomes
effective as set forth below, and (iv) the Borrower pays an extension fee equal
to 0.10% of the outstanding principal amount of the Loans to the Agent for the
ratable account of the Lenders. Such extension shall be effective as of the date
of delivery of Borrower’s notice of extension described in clause (i) above and
the payment of the extension fee described in clause (iv) above; provided that,
upon the delivery of Borrower’s notice of extension or payment of the extension
fee, whichever is the later to occur, the Borrower shall be deemed to have
represented that the conditions in preceding clauses (ii) and (iii) have been
satisfied.
ARTICLE 3


PAYMENTS, FEES, AND OTHER GENERAL PROVISIONS


Section 3.1Payments.


Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 12:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Subject to Sections 3.2 and
3.3, the Agent may (but shall not be obligated to) debit the amount of any such
payment which is not made by such time from any special or general deposit
account of Borrower with the Agent, other than accounts as to which the Agent
has expressly waived offset rights in writing. The Borrower shall, at the time
of making each payment under this Agreement or any Note, specify to the Agent
the amounts payable by the Borrower hereunder to which such payment is to be
applied. Each payment received by the Agent for the account of a Lender under
this Agreement or any Note shall be paid to such Lender at the applicable
Lending Office of such Lender no later than one (1) Business Day after receipt.
If the due date of any payment under this Agreement or any other Loan Document
would otherwise fall on a day which is not a Business Day such date shall be
extended to the next succeeding Business Day and interest shall be payable for
the period of such extension. If a court of competent jurisdiction shall adjudge
that any amount received and distributed by the Agent is to be repaid, each
Person to whom any such distribution shall have been made shall either repay to
the Agent its proportionate share of the amount so adjudged to be repaid or
shall pay over the same in such manner and to such Persons as shall be
determined by such court.
If any Lender shall fail to make any payment required to be made by it pursuant
to Section 2.1, Section 2.12 or Section 11.7, then the Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Agent for the account of such Lender for the
benefit of the Agent to satisfy such Lender’s obligations to it under such
Sections until all such unsatisfied obligations are fully paid and/or (ii) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender under such Sections, in the
case of each of clauses (i) and (ii) above, in any order as determined by the
Agent in its discretion.


-40-

--------------------------------------------------------------------------------







Section 3.2Pro Rata Treatment.


(a)Except to the extent otherwise provided herein: (i) each borrowing from the
Lenders under Section 2.1(a) shall be made from the Lenders, pro rata according
to the amounts of their respective Commitment Percentages; (ii) each payment or
prepayment of principal of Loans by the Borrower and each payment of the Fees
under Section 2.13 shall be made for the account of the Lenders pro rata in
accordance with the respective unpaid principal amounts of the Loans held by
them, provided that, with respect to any optional prepayment pursuant to Section
2.7, such prepayments shall be applied to the Base Rate Loans and/or groups of
LIBOR Rate Loans with the same Interest Period at the direction of the Borrower
in its reasonable discretion; (iii) each payment of interest on Loans by the
Borrower shall be made for the account of the Lenders pro rata in accordance
with the amount of interest on such Loans then due and payable to the respective
Lenders; and (iv) the making, Conversion and Continuation of Loans of a
particular Type (other than Conversions provided for by Section 4.6) shall be
made pro rata among the Lenders according to the amounts of their respective
Commitments (in the case of making of Loans) or their respective Loans (in the
case of Conversions and Continuations of Loans) and the then current Interest
Period for each Lender’s portion of each Loan of such Type shall be coterminous.


(b)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.1, Section 2.12 or Section 11.7, then the Agent shall
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Agent for the account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Agent in reasonable discretion.


Section 3.3Sharing of Payments, Etc.


If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or any other Obligor through the exercise
of any right of set‑off, banker’s lien or counterclaim or similar right or
otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to some or all of the
Lenders pro rata in accordance with Section 3.2 or Section 10.3, as applicable,
such Lender shall promptly purchase from the other applicable Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by such other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the applicable Lenders shall
share the benefit of such payment (net of any reasonable expenses which may be
incurred by such Lender in obtaining or preserving such benefit) pro rata in
accordance with Section 3.2 or Section 10.3; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the


-41-

--------------------------------------------------------------------------------





express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant. To such end, all the applicable Lenders
shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if such payment is rescinded or must otherwise
be restored. The Borrower agrees that any Lender so purchasing a participation
(or direct interest) in the Commitment, Loans or other Obligations owed to such
other Lenders may exercise all rights of set‑off, banker’s lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans in the amount of such participation. Nothing
contained herein shall require any Lender to exercise any such right or shall
affect the right of any Lender to exercise, and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.
Section 3.4Several Obligations.


No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
Section 3.5Minimum Amounts.


(a)Borrowings and Conversions. Each borrowing of Base Rate Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $250,000 in
excess thereof. Each borrowing and each Conversion of LIBOR Rate Loans shall be
in an aggregate minimum amount of $1,000,000 and integral multiples of $500,000
in excess of that amount.


(b)Prepayments. Each voluntary prepayment of Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $500,000 in excess
thereof (or the aggregate principal amount of Loans then outstanding).


Section 3.6Fees.


The Borrower agrees to pay the reasonable administrative and other fees of the
Agent and the Joint Lead Arrangers as agreed in the fee letters between such
parties dated as of November 9, 2017 and as may be agreed to in writing from
time to time.
Section 3.7Computations.


Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days (or a year of 365 or 366 days, as applicable, in the case
of Base Rate Loans when the Alternate Base Rate is based on the Prime Rate or
the Federal Funds Effective Rate) and the actual number of days elapsed.


-42-

--------------------------------------------------------------------------------







Section 3.8Usury.


In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or received by any Lender, then such
excess sum shall be credited as a payment of principal, unless the Borrower
shall notify the respective Lender in writing that the Borrower elects to have
such excess sum returned to it forthwith. It is the express intent of the
parties hereto that the Borrower not pay and the Lenders not receive, directly
or indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by the Borrower under Applicable Law.
Section 3.9Agreement Regarding Interest and Charges.


The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.4. Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, arrangement fees, amendment fees, up‑front fees, closing fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Agent or any Lender to third parties or for damages incurred by the
Agent or any Lender, or any other similar amounts are charges made to compensate
the Agent or any such Lender for underwriting or administrative services and
costs or losses performed or incurred, and to be performed or incurred, by the
Agent and the Lenders in connection with this Agreement and shall under no
circumstances be deemed to be charges for the use of money. The Borrower hereby
acknowledges and agrees that the Lenders have imposed no minimum borrowing
requirements, reserve or escrow balances or compensating balances related in any
way to the Obligations. Any use by the Borrower of certificates of deposit
issued by any Lender or other accounts maintained with any Lender has been and
shall be voluntary on the part of the Borrower. All charges other than charges
for the use of money shall be fully earned and nonrefundable when due.
Section 3.10Statements of Account.


The Agent will account to the Borrower monthly with a statement of Loans,
accrued interest and Fees, charges and payments made pursuant to this Agreement
and the other Loan Documents, and such account rendered by the Agent shall be
deemed conclusive upon the Borrower absent manifest error. The failure of the
Agent to deliver such a statement of accounts shall not relieve or discharge the
Borrower from any of its obligations hereunder.
Section 3.11Defaulting Lenders.


Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, the Commitment and outstanding principal amount of
Loans of such Defaulting Lender shall not be included in determining whether all
Lenders or the Requisite Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 12.6),
provided that any waiver, amendment or modification that increases the
Commitment of a Defaulting Lender, forgives all or any portion of the principal


-43-

--------------------------------------------------------------------------------





amount of any Loan or interest thereon owing to a Defaulting Lender, reduces the
Applicable Margin on the underlying interest rate options owing to a Defaulting
Lender or extends the Maturity Date (except as provided in Section 2.13) shall
require the consent of such Defaulting Lender.
Section 3.12Taxes.


(a)Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower under any Loan Document shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


(b)Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Agent timely reimburse it or any Lender for the payment of, any
Other Taxes.


(c)Indemnification by the Borrower. The Borrower shall indemnify each Recipient,
within 10 days after Borrower’s receipt of written notice of demand therefor
together with a certificate specifying the amount of such payment or liability
(which shall be conclusive absent manifest error) and the calculation thereof in
reasonable detail, unless such calculation would require the Recipient to
disclose confidential or proprietary information (with a copy to the Agent), for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.


(d)Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.5(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan


-44-

--------------------------------------------------------------------------------





Document or otherwise payable by the Agent to the Lender from any other source
against any amount due to the Agent under this paragraph (d).


(e)Evidence of Payments. Within a reasonable time after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 3.12, the
Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.


(f)Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Agent, at the time or times
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Agent, shall deliver such other documentation prescribed by applicable law
or reasonably requested by the Borrower or the Agent as will enable the Borrower
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 3.12(f) (ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), an executed IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax;


(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:


(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, an executed IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-


-45-

--------------------------------------------------------------------------------





8BEN-E establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;


(2)in the case of a Foreign Lender claiming that its extension of credit would
generate U.S. effectively connected income, an executed IRS Form W-8ECI;


(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed IRS Form W-8BEN or IRS Form W-8BEN-E; or


(4)to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E
a U.S. Tax Compliance Certificate substantially in the form of Exhibit L-2 or
Exhibit L-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-4 on
behalf of each such direct and indirect partner;


(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and


(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold


-46-

--------------------------------------------------------------------------------





from such payment. Solely for purposes of this clause (D), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.
(g)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 3.12 (including by the payment
of additional amounts pursuant to this Section 3.12), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.12 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party in connection with obtaining such refund and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) to the extent the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid
and the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed. This paragraph shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to, or
to file for or pursue any refund of Taxes on behalf of, the indemnifying party
or any other Person.


(h)Survival. Each party’s obligations under this Section 3.12 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.


ARTICLE 4


YIELD PROTECTION, ETC.


Section 4.1Increased Costs.


(a)If any Regulatory Change shall:


(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the LIBOR Rate);


-47-

--------------------------------------------------------------------------------







(ii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or


(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to reduce
the amount of any sum received or receivable by such Lender or such other
Recipient hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or such other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.
(b)If any Lender determines that any Regulatory Change regarding capital or
liquidity ratios or requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Regulatory Change (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.


(c)A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.


(d)Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided further that, if the
Regulatory Change giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.


-48-

--------------------------------------------------------------------------------









Section 4.2Alternate Rate of Interest.


(a)If prior to the commencement of any Interest Period for a LIBOR Rate Loan:


(i)the Agent determines (which determination shall be conclusive absent manifest
error) that adequate and reasonable means do not exist for ascertaining the
LIBOR Base Rate or the LIBOR Rate, as applicable (including, without limitation,
because the LIBOR Screen Rate is not available or published on a current basis),
for such Interest Period; or


(ii)the Agent is advised by the Requisite Lenders that the LIBOR Base Rate or
the LIBOR Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such borrowing for such Interest Period;


then the Agent shall give notice thereof to the Borrower and the Lenders by
telephone or telecopy as promptly as practicable thereafter and, until the Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (A) any Notice of Continuation or Notice of Conversion
that requests the conversion of any borrowing to, or continuation of any
borrowing as, a LIBOR Rate Loan shall be ineffective and (B) if any Notice of
Borrowing requests a borrowing of LIBOR Rate Loans, such borrowing shall be made
as a borrowing of Base Rate Loans.
(b)If at any time the Agent determines (which determination shall be conclusive
absent manifest error) that (i) the circumstances set forth in clause
(a)(i) have arisen and such circumstances are unlikely to be temporary or (ii)
the circumstances set forth in clause (a)(i) have not arisen but the supervisor
for the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Agent has made a public statement identifying a
specific date after which the LIBOR Screen Rate shall no longer be used for
determining interest rates for loans, then the Agent and the Borrower shall
endeavor to establish an alternate rate of interest to the LIBOR Base Rate that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Margin). Notwithstanding anything to the
contrary in Section 12.6, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Agent shall not have received, within five Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Requisite Lenders stating that such Requisite Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this clause (b) (but, in the case of the circumstances described in clause
(ii) of the first sentence of this Section 4.2(b), only to the extent the LIBOR
Screen Rate for such Interest Period is not available or published at such time
on a current basis), (x) any Notice of Continuation or Notice of Conversion that
requests the conversion of any borrowing to, or continuation of any borrowing
as, a LIBOR Rate Loan shall be ineffective and (y) if any Notice of Borrowing
requests a borrowing of LIBOR Rate Loans, such borrowing shall be made as a
borrowing of Base Rate Loans; provided that, if such alternate rate of interest
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.


-49-

--------------------------------------------------------------------------------







Section 4.3Illegality.


Notwithstanding any other provision of this Agreement, if it becomes unlawful
for any Lender to honor its obligation to make or maintain LIBOR Rate Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy to the Agent) and such Lender’s obligation to make or Continue, or to
Convert Loans of any other Type into, LIBOR Rate Loans shall be suspended until
such time as such Lender may again make and maintain LIBOR Rate Loans (in which
case the provisions of Section 4.6 shall be applicable).
Section 4.4Compensation.


The Borrower shall pay to the Agent for the account of each Lender, within five
(5) Business Days following the request of such Lender through the Agent, such
amount or amounts as shall be sufficient (in the reasonable opinion of such
Lender) to compensate it for any loss, cost or expense that such Lender
determines is attributable to:
(a)any payment or prepayment (whether mandatory or optional) of a LIBOR Rate
Loan, or Conversion of a LIBOR Rate Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or


(b)any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in Article V
to be satisfied) to borrow a LIBOR Rate Loan from such Lender on the date for
such borrowing, or to Convert a Base Rate Loan into a LIBOR Rate Loan or
Continue a LIBOR Rate Loan on the requested date of such Conversion or
Continuation.


Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth the basis for
requesting such compensation and the method for determining the amount thereof.
Each Lender may use any reasonable averaging and attribution methods generally
applied by such Lender and may include, without limitation, administrative costs
as a component of such loss, cost or expense. Absent manifest error,
determinations by any Lender in any such statement shall be conclusive, provided
that such determinations are made on a reasonable basis and in good faith.
Section 4.5Mitigation Obligations; Replacement of Lenders.


(a)If any Lender requests compensation under Section 4.1, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.12,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Sections 4.1 or 3.12, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.


-50-

--------------------------------------------------------------------------------







(b)If (w) any Lender requests compensation under Section 4.1, or (x) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.12, or (y) any Lender becomes Defaulting Lender, or (z) any Lender has
refused to consent to any proposed amendment, modification, waiver, termination
or consent with respect to any provision of this Agreement or any other Loan
Document that, pursuant to Section 12.6, requires the consent of all Lenders or
each Lender affected thereby and with respect to which Lenders constituting the
Requisite Lenders have consented to such proposed amendment, modification,
waiver, termination or consent, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 12.5), all its interests, rights (other than
its existing rights to payments pursuant to Sections 4.1 or 3.12) and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Agent, which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 4.1 or payments required
to be made pursuant to Section 3.12, such assignment will result in a reduction
in such compensation or payments, and (iv) in the case of any such assignment
resulting from a Lender’s refusal to consent to a proposed amendment,
modification, waiver, termination or consent, the assignee shall approve the
proposed amendment, modification, waiver, termination or consent. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment and delegation cease to apply.


Section 4.6Treatment of Affected Loans.


If the obligation of any Lender to make LIBOR Rate Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Rate Loans shall be suspended pursuant to
Section 4.1(b), 4.2 or 4.3, then such Lender’s LIBOR Rate Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Rate Loans (or, in the case of a Conversion
required by Section 4.1(b) or 4.3, on such earlier date as such Lender may
specify to the Borrower with a copy to the Agent) and, unless and until such
Lender gives notice as provided below that the circumstances specified in
Section 4.1 or 4.3 that gave rise to such Conversion no longer exist:
(a)to the extent that such Lender’s LIBOR Rate Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Rate Loans shall be applied instead to its Base Rate Loans; and


(b)all Loans that would otherwise be made or Continued by such Lender as LIBOR
Rate Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Rate
Loans shall remain as Base Rate Loans.


-51-

--------------------------------------------------------------------------------





If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1 or 4.3 that gave rise to the Conversion
of such Lender’s LIBOR Rate Loans pursuant to this Section no longer exist
(which such Lender agrees to do promptly upon such circumstances ceasing to
exist) at a time when LIBOR Rate Loans made by other Lenders are outstanding,
then such Lender’s Base Rate Loans shall be automatically Converted, on the
first day(s) of the next succeeding Interest Period(s) for such outstanding
LIBOR Rate Loans, to the extent necessary so that, after giving effect thereto,
all Loans held by the Lenders holding LIBOR Rate Loans and by such Lender are
held pro rata (as to principal amounts, Types and Interest Periods) in
accordance with their respective Commitments.
Section 4.7Change of Lending Office.


Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.12, 4.1 or 4.3 to reduce the liability of
the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.
Section 4.8Assumptions Concerning Funding of LIBOR Rate Loans.


Calculation of all amounts payable to a Lender under this Article IV shall be
made as though such Lender had actually funded LIBOR Rate Loans through the
purchase of deposits in the relevant market bearing interest at the rate
applicable to such LIBOR Rate Loans in an amount equal to the amount of the
LIBOR Rate Loans and having a maturity comparable to the relevant Interest
Period; provided, however, that each Lender may fund each of its LIBOR Rate
Loans in any manner it sees fit and the foregoing assumption shall be used only
for calculation of amounts payable under this Article IV.
ARTICLE 5


CONDITIONS PRECEDENT


Section 5.1Initial Conditions Precedent.


The effectiveness of this Agreement and the obligation of the Lenders to fund
their respective portions of the Loan are subject to the following conditions
precedent:
(a)The Agent shall have received each of the following, in form and substance
satisfactory to the Agent:
(i)Counterparts of this Agreement executed by each of the parties hereto;


(ii)Notes executed by the Borrower payable to each Lender (other than any Lender
that has requested not to receive a Note) and complying with the applicable
provisions of Section 2.10 (which Notes shall be promptly forwarded by the Agent
to the applicable Lender);


-52-

--------------------------------------------------------------------------------







(iii)The Guaranty executed by each Guarantor existing as of the Effective Date;


(iv)A favorable opinion of counsel to the Obligors, addressed to the Agent and
the Lenders, addressing such matters as the Agent may reasonably require;


(v)The Governing Documents of the Borrower, each Guarantor and each general
partner or managing member (or Person performing similar functions) of such
Persons certified as of a recent date by the Secretary of State of the State of
formation of the applicable Person;


(vi)A good standing certificate with respect to the Borrower, each Guarantor and
each general partner or managing member (or Person performing similar functions)
of such Persons issued as of a recent date by the appropriate Secretary of State
(and any state department of taxation, as applicable) and certificates of
qualification to transact business or other comparable certificates issued by
the Secretary of State (and any state department of taxation, as applicable), of
each state in which such Person is required to be so qualified and where the
failure to be so qualified would have, in each instance, a Material Adverse
Effect;


(vii)A certificate of incumbency signed by the general partner, secretary (or
Person performing similar functions) of the Borrower, each Guarantor and their
respective general partners, managing members (or Person performing similar
functions) as to each of the partners, officers or other Persons authorized to
execute and deliver the Loan Documents to which any of them is a party and the
officers or other representatives of the Borrower then authorized to deliver
Notices of Borrowing, Notices of Continuation and Notices of Conversion;


(viii)Copies, certified by the general partner, secretary or other authorized
Person of each of the Borrower, the Guarantors and their respective general
partners, managing members (or Persons performing similar functions) of such
Persons of all partnership, limited liability company, corporate (or comparable)
action taken by such Person to authorize the execution, delivery and performance
of the Loan Documents to which such Persons are a party;


(ix)The Fees then due and payable under Section 3.6, and any other Fees and
invoiced expenses payable to the Agent and the Lenders on or prior to the
Effective Date;


(x)A pro forma Compliance Certificate calculated as of September 30, 2017, after
giving effect to the Loans;


(xi)A certificate signed by a Responsible Officer of the Borrower certifying
that each Property to be treated as an Unencumbered Asset on the Effective Date
satisfies all of the requirements for an Unencumbered Asset set forth in the
definition thereof;


(xii)The documentation and other information requested by any Lender that is
required by regulatory authorities under the applicable “know your customer”
rules and regulations; and


(xiii)Such other documents, agreements and instruments as the Agent on behalf of
the Lenders may reasonably request.


-53-

--------------------------------------------------------------------------------







(b)In the good faith judgment of the Agent and the Lenders:
(i)There shall not have occurred or become known to the Agent or any of the
Lenders any event, condition, situation or status since September 30, 2017 that
has had or could reasonably be expected to result in a Material Adverse Effect;


(ii)No litigation, action, suit, investigation or other arbitral, administrative
or judicial proceeding shall be pending or threatened which could reasonably be
expected to (1) result in a Material Adverse Effect or (2) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any other Obligor to fulfill the
respective obligations under the Loan Documents to which it is a party; and


(iii)The Borrower, the other Obligors and their respective Subsidiaries shall
have received all approvals, consents and waivers, and shall have made or given
all necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (1) any Applicable Law or (2) any agreement,
document or instrument to which the Borrower or any other Obligor is a party or
by which any of them or their respective properties is bound, except for such
approvals, consents, waivers, filings and notices the receipt, making or giving
of which would not reasonably be likely to (A) have a Material Adverse Effect,
or (B) restrain or enjoin, impose materially burdensome conditions on, or
otherwise materially and adversely affect the ability of the Borrower or any
other Obligor to fulfill their respective obligations under the Loan Documents
to which it is a party.


Section 5.2Additional Conditions Precedent.


The obligations of the Lenders to make any Loans are all subject to the further
conditions precedent that: (a) no Default or Event of Default shall have
occurred and be continuing as of the date of the making of such Loan or would
exist immediately after giving effect thereto; (b) the representations and
warranties made or deemed made by the Borrower and each other Obligor in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects on and as of the date of the making of such Loan with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
accurate on and as of such earlier date) and except for changes in factual
circumstances not prohibited hereunder (provided that any representation or
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct in all respects (taking into account
such language)), and (c) the Agent shall have received a timely Notice of
Borrowing. The making of any Loans shall constitute a certification by the
Borrower to the effect set forth in the preceding sentence (both as of the date
of the giving of notice relating to such Credit Event and, unless the Borrower
otherwise notifies the Agent, prior to the date of such Credit Event, as of the
date of the occurrence of such Credit Event). In addition, the Borrower shall be
deemed to have represented to the Agent and the Lenders at the time such Loan is
made that all applicable conditions to the making of such Loan contained in
Article V have been satisfied.


-54-

--------------------------------------------------------------------------------







Section 5.3Conditions as Covenants.


If the Lenders make any Loans prior to the satisfaction of all applicable
conditions precedent set forth in Sections 5.1 and 5.2, the Borrower shall
nevertheless cause such condition or conditions to be satisfied within five (5)
Business Days after the date of the making of such Loans. Unless set forth in
writing to the contrary, the making of its Loan by a Lender shall constitute a
certification by such Lender to the Agent and the other Lenders that the
Borrower has satisfied the conditions precedent for Loans set forth in
Sections 5.1 and 5.2 or such Lender has waived such conditions.
ARTICLE 6


REPRESENTATIONS AND WARRANTIES


Section 6.1Representations and Warranties.


In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans, the Borrower represents and warrants to the Agent and each Lender as
follows:
(a)Organization; Power; Qualification. Each of the Borrower, the other Obligors
and their respective Subsidiaries is a corporation, partnership or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being and hereafter proposed to be conducted and is duly
qualified and is in good standing as a foreign corporation, partnership or other
legal entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.


(b)Ownership Structure. As of the Agreement Date, Part I of Schedule 6.1(b) is a
complete and correct list or diagram of all Subsidiaries of the Borrower and the
other Obligors setting forth for each such Subsidiary (i) the jurisdiction of
organization of such Subsidiary, (ii) each Obligor which holds any Equity
Interests in such Subsidiary, (iii) the nature of the Equity Interests held by
each such Person, and (iv) the percentage of ownership of such Subsidiary
represented by such Equity Interests. Except as disclosed in such Schedule, as
of the Agreement Date, all of the issued and outstanding capital stock of each
Person shown to be held by it on such Schedule organized as a corporation is
validly issued, fully paid and nonassessable. As of the Agreement Date, Part II
of Schedule 6.1(b) correctly sets forth or diagrams all Unconsolidated
Affiliates of the Borrower, including the correct legal name of such Person, the
type of legal entity which each such Person is, and all Equity Interests in such
Person held directly or indirectly by the Borrower.


(c)Authorization of Agreement, Etc. The Borrower has the right and power, and
has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder. The Borrower and each other Obligor has the
right and power, and has taken all necessary action to authorize it, to execute,
deliver and perform each of the Loan Documents to which it is a party in
accordance with their respective terms and to consummate the transactions


-55-

--------------------------------------------------------------------------------





contemplated hereby and thereby. The Loan Documents to which the Borrower or any
other Obligor is a party have been duly executed and delivered by the duly
authorized officers or other representatives of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein may be limited by equitable principles generally.


(d)Compliance of Loan Documents with Laws, Etc. The execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
the Borrower or any other Obligor is a party in accordance with their respective
terms and the borrowings and other extensions of credit hereunder do not and
will not, by the passage of time, the giving of notice, or both: (i) require any
Governmental Approval or violate any Applicable Law (including all Environmental
Laws) relating to the Borrower or any other Obligor; (ii) conflict with, result
in a breach of or constitute a default under the organizational documents of the
Borrower or any other Obligor, or any indenture, agreement or other instrument
to which the Borrower or any other Obligor is a party or by which it or any of
its respective properties may be bound; or (iii) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by the Borrower or any other Obligor.


(e)Compliance with Law; Governmental Approvals, Agreements. The Borrower, each
other Obligor, and each of their respective Subsidiaries is in compliance with
its Governing Documents, each agreement, judgment, decree or order to which any
of them is a party or by which any of them or their properties may be bound,
each Governmental Approval applicable to it and in compliance with all other
Applicable Law (including without limitation, Environmental Laws) relating to
such Person except for noncompliances which, and Governmental Approvals the
failure to possess which, would not, individually or in the aggregate, cause a
Default or an Event of Default or have a Material Adverse Effect.


(f)Title to Properties; Liens; Title Insurance. As of the Agreement Date,
Schedule 6.1(f) sets forth all of the real property owned or leased by the
Borrower, each other Obligor and each of their respective Subsidiaries. Each
such Person has good, marketable and legal title to, or a valid leasehold
interest in, its respective assets, except with respect to the each Subsidiary
of the Borrower and each Subsidiary of an Obligor whose failure to have such
good, marketable and legal title to, or such valid leasehold interest in, its
respective assets, has not had or could not reasonably be expected to have a
Material Adverse Effect on either the Borrower or the REIT Guarantor. Each of
the Borrower, the other Obligors and their respective Subsidiaries have title to
their properties sufficient for the conduct of their business. As of the
Agreement Date, there are no Liens or Negative Pledges against any Unencumbered
Assets except for Permitted Liens. The Borrower or another Obligor is, with
respect to all Unencumbered Assets and other real property reasonably necessary
for the operation of its business, the named insured under a policy of title
insurance issued by a title insurer operating in the jurisdiction where such
real property is located. As to each such policy of title insurance (i) the
coverage amount equals or exceeds the acquisition cost of the related real
property and any improvements added thereto by such Person (ii) no claims are
pending that, if adversely determined, have had or could reasonably be expected
to have a Material Adverse Effect; and (iii) no title insurer has given notice
to the


-56-

--------------------------------------------------------------------------------





insured Person that such policy of title insurance is no longer in effect.
Neither the Borrower, any other Obligor nor any of their respective Subsidiaries
has knowledge of any defect in title of any Property that, individually or in
the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect.


(g)Existing Indebtedness. Schedule 6.1(g) is, as of September 30, 2017, a
complete and correct listing of all Indebtedness of the Borrower, the other
Obligors and their respective Subsidiaries, including without limitation,
Contingent Liabilities (to the extent included in the definition of
Indebtedness) of the Borrower and the other Obligors and their respective
Subsidiaries, and indicating whether such Indebtedness is Secured Debt or
Unsecured Debt. During the period from such date to the Agreement Date, neither
the Borrower, any other Obligor nor any of their respective Subsidiaries
incurred any material Indebtedness except as set forth in such Schedule. As of
the Agreement Date, the Borrower, the other Obligors, and their respective
Subsidiaries have performed and are in compliance with all of the material terms
of all Indebtedness of such Persons and all instruments and agreements relating
thereto, and no default or event of default, or event or condition which with
the giving of notice, the lapse of time, or both, would constitute such a
default or event of default, exists with respect to any such Indebtedness.


(h)Material Contracts. Each of the Borrower, the other Obligors and their
respective Subsidiaries that is a party to any Material Contract is in
compliance with all of the material terms of such Material Contract, and no
default or event of default, or event or condition which with the giving of
notice, the lapse of time, or both, would constitute such a default or event of
default, exists with respect to any such Material Contract.


(i)Litigation. Except as set forth on Schedule 6.1(i), there are no actions,
suits or proceedings pending (nor, to the knowledge of the Borrower, are there
any actions, suits or proceedings threatened, nor is there any basis therefor)
against or in any other way relating adversely to or affecting the Borrower, any
other Obligor, any of their respective Subsidiaries or any of their respective
property in any court, or before any tribunal, administrative agency, board,
arbitrator or mediator of any kind or before or by any other Governmental
Authority which has had or could reasonably be expected to have a Material
Adverse Effect or which question the validity or enforceability of any of the
Loan Documents. There are no strikes, slow downs, work stoppages or walkouts or
other labor disputes in progress or threatened relating to the Borrower, any
other Obligor, or any of their respective Subsidiaries which has had or could be
reasonably expected to have a Material Adverse Effect. There are no judgments
outstanding against or affecting the Borrower, any other Obligor, any of their
respective Subsidiaries or any of their respective properties individually or in
the aggregate involving amounts in excess of $10,000,000.


(j)Taxes. All federal, state and other tax returns of the Borrower, any other
Obligor or any of their respective Subsidiaries required by Applicable Law to be
filed have been duly filed, and all federal, state and other taxes, assessments
and other governmental charges or levies upon the Borrower, each other Obligor,
any of their respective Subsidiaries and their respective properties, income,
profits and assets which are due and payable have been paid, except any such
nonpayment which is at the time permitted under Section 7.6. As of the Agreement
Date, none of the United States income tax returns of the Borrower, any other
Obligor or any of their


-57-

--------------------------------------------------------------------------------





respective Subsidiaries is under audit. All charges, accruals and reserves on
the books of the Borrower, any other Obligor and each of their respective
Subsidiaries in respect of any taxes or other governmental charges are in
accordance with GAAP.


(k)Financial Statements. The Borrower has furnished to each Lender copies of the
audited consolidated balance sheet of the REIT Guarantor and its consolidated
Subsidiaries for the fiscal year ending December 31, 2016 and the related
audited consolidated statements of income, shareholders’ equity and cash flow
for the fiscal year ending on such date with the opinion thereof of Deloitte &
Touche, LLP. Such financial statements (including in each case related schedules
and notes) are complete and correct and present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the consolidated financial
position of the REIT Guarantor and its consolidated Subsidiaries as at their
respective dates and the results of operations and the cash flow for such
periods. Neither the Borrower, the REIT Guarantor, nor any Subsidiary of the
Borrower or the REIT Guarantor has on the Agreement Date any material contingent
liabilities, liabilities, liabilities for taxes, or unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in said
financial statements or except as set forth on Schedule 6.1(k).


(l)No Material Adverse Change. Since December 31, 2016, there has been no
material adverse change in the consolidated financial condition, results of
operations, business or prospects of the Borrower, the Obligors or their
respective Subsidiaries. After giving effect to the borrowing of the Loans, each
of the (i) Borrower, (ii) the other Obligors and (iii) the Borrower and its
Subsidiaries, taken as a whole, are Solvent.


(m)ERISA. Each member of the ERISA Group is in compliance with its obligations,
if any, under the minimum funding standards of ERISA and the Internal Revenue
Code with respect to each Plan and is in compliance with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan, except in each case for noncompliances which could not reasonably be
expected to have a Material Adverse Effect. As of the Agreement Date, no member
of the ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Internal Revenue Code
or (iii) incurred any liability under Title IV of ERISA other than a liability
to the PBGC for premiums under Section 4007 of ERISA.


(n)No Plan Assets; No Prohibited Transaction. None of the assets of the
Borrower, any other Obligor or their respective Subsidiaries constitute “plan
assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. The execution, delivery and
performance of this Agreement and the other Loan Documents, and the borrowing
and repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.


(o)Absence of Defaults. None of the Borrower, any other Obligor or any of their
respective Subsidiaries is in default under its Governing Documents, and no
event has occurred,


-58-

--------------------------------------------------------------------------------





which has not been remedied, cured or irrevocably waived: (i) which constitutes
a Default or an Event of Default; or (ii) which constitutes, or which with the
passage of time, the giving of notice, a determination of materiality, the
satisfaction of any condition, or any combination of the foregoing, would
constitute, a default or event of default by Borrower, any other Obligor or any
of their respective Subsidiaries under any agreement (other than this Agreement)
or judgment, decree or order to which the Borrower, any other Obligor or any of
their respective Subsidiaries is a party or by which the Borrower, any other
Obligor, any of their respective Subsidiaries or any of their respective
properties may be bound where such default or event of default could,
individually or in the aggregate, involve (x) Indebtedness or other obligations
or liabilities (other than Nonrecourse Indebtedness) in excess of $10,000,000 or
(y) any Nonrecourse Indebtedness in excess of $20,000,000.


(p)Environmental Matters.


(i)The Borrower, each other Obligor and each of their respective Subsidiaries is
in compliance with the requirements of all applicable Environmental Laws except
for the matters set forth on Schedule 6.1(p) and such other non‑compliance
which, in any event, either individually or in the aggregate, has not had and
could not reasonably be expected to have a Material Adverse Effect.


(ii)No Hazardous Materials have been (i) generated or manufactured on,
transported to or from, treated at, stored at or discharged from any Property in
violation of any Environmental Laws; (ii) discharged into subsurface waters
under any Property in violation of any Environmental Laws; or (iii) discharged
from any Property on or into property or waters (including subsurface waters)
adjacent to any Property in violation of any Environmental Laws, except for the
matters set forth on Schedule 6.1(p) and other violations which violations, in
any event, in the case of any of (i), (ii) or (iii), either individually or in
the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect.


(iii)Except for the matters set forth on Schedule 6.1(p) and any of the
following matters or liabilities that, in any event, either individually or in
the aggregate, have not had and could not reasonably be expected to have a
Material Adverse Effect, neither the Borrower, any other Obligor nor any of
their respective Subsidiaries (i) has received notice (written or oral) or
otherwise learned of any claim, demand, suit, action, proceeding, event,
condition, report, directive, lien, violation, non‑compliance or investigation
indicating or concerning any potential or actual liability (including, without
limitation, potential liability for enforcement, investigatory costs, cleanup
costs, government response costs, removal costs, remedial costs, natural
resources damages, property damages, personal injuries or penalties) arising in
connection with (x) any non‑compliance with or violation of the requirements of
any applicable Environmental Laws, or (y) the presence of any Hazardous
Materials on any Property (or any Property previously owned by any of such
Persons) or the release or threatened release of any Hazardous Materials into
the environment, (ii) has any threatened or actual liability in connection with
the presence of any Hazardous Materials on any Property (or any Property
previously owned by any of such Persons) or the release or threatened release of
any Hazardous Materials into the environment, (iii) has received notice of any
federal or state investigation evaluating whether any remedial action is needed
to respond to the presence of any Hazardous Materials on any Property (or any
Property previously owned by any of such Persons) or a


-59-

--------------------------------------------------------------------------------





release or threatened release of any Hazardous Materials into the environment
for which the Borrower, any Obligor or any of their respective Subsidiaries is
or may be liable, or (iv) has received notice that the Borrower, any Obligor or
any of their respective Subsidiaries is or may be liable to any Person under any
Environmental Law.


(iv)To the best of the Borrower’s knowledge after due inquiry, no Property is
located in an area identified by the Secretary of Housing and Urban Development
as an area having special flood hazards, or if any such Property is located in
such a special flood hazard area, then the Borrower has obtained all insurance
that is required to be maintained by law or which is customarily maintained by
Persons engaged in similar businesses and owning similar Properties in the same
general areas in which the Borrower operates except where such failure
individually or in the aggregate has not had and could not reasonably be
expected to have a Material Adverse Effect.


(q)Investment Company. None of the Borrower, any other Obligor or any of their
respective Subsidiaries, is (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and (ii) subject to any other Applicable Law
which purports to regulate or restrict its ability to borrow money or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.


(r)Margin Stock. None of the Borrower, any other Obligor or any of their
respective Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” or a
“margin security” within the meaning of Regulations T, U and X of the Board of
Governors of the Federal Reserve System.


(s)Affiliate Transactions. Except as permitted by Section 9.10, none of the
Borrower, any other Obligor or any of their respective Subsidiaries is a party
to or bound by any agreement or arrangement (whether oral or written) to which
any Affiliate (but not any Subsidiary of Borrower) of any Borrower, any other
Obligor or any of their respective Subsidiaries is a party.


(t)Intellectual Property. Except as has not had and could not be reasonably
expected to have a Material Adverse Effect, (i) the Borrower, each other Obligor
and each of their respective Subsidiaries owns or has the right to use, under
valid license agreements or otherwise, all material patents, licenses,
franchises, trademarks, trademark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) used in the
conduct of their respective businesses as now conducted and as contemplated by
the Loan Documents, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person; (ii) the Borrower, each other Obligor and each of their
respective Subsidiaries has taken all such steps as they deem reasonably
necessary to protect their respective rights under and with respect to such
Intellectual Property; (iii) no claim has been asserted by any Person with
respect to the use of any Intellectual Property by the Borrower, any other
Obligor or any of their respective Subsidiaries, or challenging or questioning
the validity or effectiveness of any Intellectual Property; and (iv) the use of
such Intellectual Property by the Borrower, the other Obligors and each of their
respective


-60-

--------------------------------------------------------------------------------





Subsidiaries, does not infringe on the rights of any Person, subject to such
claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower, the other Obligors or any of their
respective Subsidiaries.


(u)Business. The Borrower, the other Obligors and each of their respective
Subsidiaries are engaged substantially in the business of the acquisition,
disposition, financing, ownership, development rehabilitation, leasing,
operation and management of office and industrial buildings and other business
activities incidental thereto.


(v)Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Obligor for
any other services rendered to the Borrower, any of the Subsidiaries of the
Borrower or any other Obligor or any other Obligor ancillary to the transactions
contemplated hereby.


(w)Accuracy and Completeness of Information. No written information, report or
other papers or data (excluding financial projections and other forward looking
statements) furnished to the Agent or any Lender by, on behalf of, or at the
direction of, the Borrower, any other Obligor or any of their respective
Subsidiaries in connection with or relating in any way to this Agreement,
contained any untrue statement of a fact material to the creditworthiness of the
Borrower, any other Obligor or any of their respective Subsidiaries or omitted
to state a material fact necessary in order to make such statements contained
therein, in light of the circumstances under which they were made, not
misleading. The written information, reports and other papers and data with
respect to the Borrower, any other Obligor or any of their respective
Subsidiaries or the Unencumbered Assets (other than projections and other
forward-looking statements) furnished to the Agent or the Lenders in connection
with or relating in any way to this Agreement was, at the time so furnished,
complete and correct in all material respects, or has been subsequently
supplemented by other written information, reports or other papers or data, to
the extent necessary to give in all material respects a true and accurate
knowledge of the subject matter. All financial statements furnished to the Agent
or any Lender by, on behalf of, or at the direction of, the Borrower, any other
Obligor or any of their respective Subsidiaries in connection with or relating
in any way to this Agreement, present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods. All financial projections and other forward looking statements
prepared by, or on behalf of the Borrower, any other Obligor or any of their
respective Subsidiaries that have been or may hereafter be made available to the
Agent or any Lender were or will be prepared in good faith based on reasonable
assumptions. No fact or circumstance is known to the Borrower which has had, or
may in the future have (so far as the Borrower can reasonably foresee), a
Material Adverse Effect which has not been set forth in the financial statements
referred to in Section 6.1(k) or in such information, reports or other papers or
data or otherwise disclosed in writing to the Agent and the Lenders prior to the
Effective Date.


(x)REIT Status. The REIT Guarantor qualifies, and has since the year ending
December 31, 2003 qualified, as a REIT, has elected to be treated as a REIT, and
is in compliance with all requirements and conditions imposed under the Internal
Revenue Code to allow the REIT Guarantor to maintain its status as a REIT.


-61-

--------------------------------------------------------------------------------







(y)Unencumbered Assets. As of the Agreement Date, Schedule 6.1(y) is a correct
and complete list of all Unencumbered Assets. Each of the Unencumbered Assets
included by the Borrower in calculations of the Unencumbered Asset Value
satisfies all of the requirements contained in this Agreement for the same to be
included therein.


(z)Insurance. The Borrower, the other Obligors and their respective Subsidiaries
have insurance covering the Borrower, the other Obligors and their respective
Subsidiaries and their respective Properties in such amounts and against such
risks and casualties as are customary for Persons or Properties of similar
character and location, due regard being given to the type of improvements
thereon, their construction, location, use and occupancy. As of the Agreement
Date, none of the Borrower, any other Obligor or any of their respective
Subsidiaries has received notice that any such insurance has been cancelled, not
renewed, or impaired in any way.


(aa)Ownership of Borrower. The REIT Guarantor is the sole general partner of the
Borrower and owns free of any Lien or other claim not less than a fifty-five
percent (55%) Equity Interest in the Borrower as the general partner thereof.


(bb)No Bankruptcy Filing. None of the Borrower, any Obligor or any of their
respective Subsidiaries is contemplating either the filing of a petition by it
under any state or federal bankruptcy or insolvency laws or the liquidation of
its assets or property, and the Borrower has no knowledge of any Person
threatening the filing of any such petition against any of the Borrower, any
Obligor or any of their respective Subsidiaries.


(cc)No Fraudulent Intent. Neither the execution and delivery of this Agreement
or any of the other Loan Documents nor the performance of any actions required
hereunder or thereunder is being undertaken by the Borrower or any other Obligor
with or as a result of any actual intent by any of such Persons to hinder, delay
or defraud any entity to which any of such Persons is now or will hereafter
become indebted.


(dd)Transaction in Best Interests of Borrower and Obligors; Consideration. The
transaction evidenced by this Agreement and the other Loan Documents is in the
best interests of the Borrower and the other Obligors and the creditors of such
Persons. The direct and indirect benefits to inure to the Borrower and the other
Obligors pursuant to this Agreement and the other Loan Documents constitute
materially more than “reasonably equivalent value” (as such term is used in §548
of the Bankruptcy Code) and “valuable consideration,” “fair value,” and “fair
consideration” (as such terms are used in any applicable state fraudulent
conveyance law), in exchange for the benefits to be provided by the Borrower and
the other Obligors pursuant to this Agreement and the other Loan Documents, and
but for the willingness of each Guarantor to guaranty the Obligations, the
Borrower would be unable to obtain the financing contemplated hereunder which
financing will enable the Borrower and the other Obligors to have available
financing to conduct and expand their business. The Borrower and the other
Obligors constitute a single integrated financial enterprise and each receives a
benefit from the availability of credit under this Agreement to the Borrower.


(ee)Property. All of the Borrower’s, the other Obligors’ and their respective
Subsidiaries’ properties are in good repair and condition, subject to ordinary
wear and tear, other than (x) with respect to deferred maintenance existing as
of the date of acquisition of such property as permitted in this Section, and
(y) where the failure of the properties of any Subsidiary of the Borrower or any
Subsidiary of an Obligor to be in good repair and condition has not had or could
not be reasonably expected to have a Material Adverse Effect on either the
Borrower or the REIT Guarantor. The Borrower has completed or caused to be
completed


-62-

--------------------------------------------------------------------------------





an appropriate investigation of the environmental condition of each Property as
of the later of the date of the Borrower’s, the Obligors’ or the applicable
Subsidiary’s purchase thereof or the date upon which such property was last
security for Indebtedness of such Persons, including preparation of a “Phase I”
report and, if appropriate, a “Phase II” report, in each case prepared by a
recognized environmental engineer in accordance with customary standards which
discloses that such property is not in violation of the representations and
covenants set forth in this Agreement, unless such violation has been disclosed
in writing to the Agent and remediation actions satisfactory to Agent are being
taken. There are no unpaid or outstanding real estate or other taxes or
assessments on or against any property of the Borrower, the other Obligors or
their respective Subsidiaries which are delinquent. Except as set forth in
Schedule 6.1(ee) hereto, there are no pending eminent domain proceedings against
any property of the Borrower, the other Obligors or their respective
Subsidiaries or any part thereof, and, to the knowledge of the Borrower, no such
proceedings are presently threatened or contemplated by any taking authority
which, in all such events, individually or in the aggregate have had or could
reasonably be expected to have a Material Adverse Effect. None of the property
of the Borrower, the other Obligors or their respective Subsidiaries is now
damaged or injured as a result of any fire, explosion, accident, flood or other
casualty in any manner which individually or in the aggregate has had or could
reasonably be expected to have any Material Adverse Effect.


(ff)No Event of Default. No Default or Event of Default has occurred and is
continuing, or will occur after giving effect to the borrowing of the Loans.


(gg)Subordination. None of the Borrower or any other Obligor is a party to or
bound by any agreement, instrument or indenture that may require the
subordination in right or time of payment of any of the Obligations to any other
indebtedness or obligation of any of such Persons.


(hh)Anti-Corruption Laws and Sanctions. The Borrower, its Subsidiaries and, to
the knowledge of the Borrower, their respective Affiliates, officers, employees,
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of the Borrower, any Subsidiary or, to
the knowledge of the Borrower, any of their respective Affiliates, directors,
officers, employees or any agent of the Borrower or any Subsidiary that will act
in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Loan or the use of proceeds of
any Loan will violate any Anti-Corruption Law or applicable Sanctions.


(ii)EEA Financial Institutions. None of the Borrower or any Guarantor is an EEA
Financial Institution.


Section 6.2Survival of Representations and Warranties, Etc.


All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower, any other Obligor or any
of their respective


-63-

--------------------------------------------------------------------------------





Subsidiaries to the Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of the Borrower prior to the Agreement Date and
delivered to the Agent or any Lender in connection with closing the transactions
contemplated hereby) shall constitute representations and warranties made by the
Borrower under this Agreement. All representations and warranties made under
this Agreement and the other Loan Documents shall be deemed to be made at and as
of the Agreement Date, the Effective Date and the date of the occurrence of any
Credit Event, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate on and as of such earlier date)
and except for changes in factual circumstances specifically permitted
hereunder. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans.
ARTICLE 7


AFFIRMATIVE COVENANTS
For so long as this Agreement and the Commitments are in effect and any
Obligations are outstanding, unless the Requisite Lenders (or, if required
pursuant to Section 12.6, all of the Lenders) shall otherwise consent in the
manner provided for in Section 12.6, the Borrower shall comply with the
following covenants:
Section 7.1Preservation of Existence and Similar Matters.


Except as otherwise permitted under Section 9.7, the Borrower shall preserve and
maintain, and cause each other Obligor and each Subsidiary of the Borrower or
any other Obligor to preserve and maintain, their respective existence, rights,
franchises, licenses and privileges in the jurisdiction of its incorporation or
formation and qualify and remain qualified and authorized to do business in each
jurisdiction in which it is organized, in each jurisdiction in which any
Unencumbered Asset owned (or leased pursuant to an Eligible Ground Lease or
Approved Bond Transaction) by it is located, and in each other jurisdiction in
which the character of its properties or the nature of its business requires
such qualification and authorization and where the failure to be so authorized
and qualified could reasonably be expected to have a Material Adverse Effect.
The Borrower shall, and shall cause the other Obligors and each Subsidiary of
the Borrower or any other Obligor to, develop and implement such programs,
policies and procedures as are necessary to comply with the Patriot Act and
shall promptly advise Agent in writing in the event that any of such Persons
shall determine that any investors in such Persons are in violation of such act.
Section 7.2Compliance with Applicable Law and Contracts.


The Borrower shall comply, and cause each other Obligor and each Subsidiary of
the Borrower or any other Obligor to comply, with (a) all Applicable Law,
including the obtaining of all Governmental Approvals, (b) their respective
Governing Documents, and (c) all mortgages, indentures, contracts, agreements
and instruments to which it is a party or by which any of its


-64-

--------------------------------------------------------------------------------





properties may be bound, the failure, in any such event, with which to comply
could reasonably be expected to have a Material Adverse Effect.
Section 7.3Maintenance of Property.


In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Obligor to, (a) protect and preserve all of
its properties or cause to be protected and preserved, and maintain or cause to
be maintained in good repair, working order and condition all tangible
properties, ordinary wear and tear excepted, and (b)  make or cause to be made
all needed and appropriate repairs, renewals, replacements and additions to such
properties, so that the business carried on in connection therewith may be
properly and advantageously conducted at all times. With respect to each
Subsidiary of the Borrower and each Subsidiary of an Obligor, in addition to the
requirements of any of the other Loan Documents, the Borrower shall cause each
such Subsidiary to comply with clauses (a) and (b) above to the extent that the
failure, in any such event, with which to comply could reasonably be expected to
have a Material Adverse Effect on either the Borrower or the REIT Guarantor.
Section 7.4Conduct of Business.


The Borrower shall at all times carry on, and cause the other Obligors and the
Subsidiaries of the Borrower and the other Obligors to carry on, their
respective businesses as now conducted and in accordance with Section 6.1(u).
Section 7.5Insurance.


In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Obligor and each Subsidiary of the Borrower
and each other Obligor to, maintain or cause to be maintained commercially
reasonable insurance with financially sound and reputable insurance companies
covering such Persons and their respective properties in such amounts and
against such risks and casualties as are customary for Persons or properties of
similar character and location, due regard being given to the type of
improvements thereon, their construction, location, use and occupancy, and from
time to time deliver to the Agent or any Lender upon its request a detailed list
stating the names of the insurance companies, the amounts and rates of the
insurance, the dates of the expiration thereof and the properties and risks
covered thereby, together with copies of all policies or certificates of the
insurance then in effect.
Section 7.6Payment of Taxes and Claims.


The Borrower shall, and shall cause each other Obligor to, pay and discharge or
cause to be paid and discharged when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of such Person, in accordance with GAAP; provided further that upon the
commencement of proceedings to foreclose any Lien that may have attached as


-65-

--------------------------------------------------------------------------------





security therefor, such Person either (A) will provide a bond or other security
sufficient under applicable law to stay all such proceedings or (B) if no such
bond is provided, will pay each such tax, assessment, governmental charge, levy
or claim. With respect to each Subsidiary of the Borrower and each Subsidiary of
an Obligor, the Borrower shall cause each such Subsidiary to pay, discharge or
cause to be paid and discharged when due the items set forth in clauses (a) and
(b) above subject to the provisos contained therein and where the failure to
make such payments or cause such payments to be made could reasonably be
expected to have a Material Adverse Effect on either the Borrower or the REIT
Guarantor.
Section 7.7Visits and Inspections.


The Borrower shall, and shall cause each other Obligor and each Subsidiary of
the Borrower and each other Obligor to, permit representatives or agents of any
Lender or the Agent, from time to time, as often as may be reasonably requested,
but only during normal business hours and at the expense of such Lender or the
Agent (unless a Default or Event of Default shall be continuing, in which case
the exercise by the Agent or such Lender of its rights under this Section shall
be at the expense of the Borrower), as the case may be, to: (a) visit and
inspect all properties of the Borrower, such Subsidiary or other Obligor (but
subject to the rights of tenants under their leases) to the extent any such
right to visit or inspect is within the control of such Person; (b) inspect and
make extracts from their respective books and records, including but not limited
to management letters prepared by independent accountants; and (c) discuss with
its principal officers, and its independent accountants, its business,
properties, condition (financial or otherwise), results of operations and
performance. If requested by the Agent, the Borrower shall execute an
authorization letter addressed to its accountants authorizing the Agent or any
Lender to discuss the financial affairs of the Borrower, any other Obligor or
any Subsidiary of Borrower or any other Obligor with its accountants.
Section 7.8Use of Proceeds.


The Borrower shall use the proceeds of all Loans for general business and
working capital purposes only. The Borrower shall not, and shall not permit any
other Obligor or any Subsidiary of Borrower or any other Obligor to, use any
part of such proceeds to purchase or carry, or to reduce or retire or refinance
any credit incurred to purchase or carry, any margin stock (within the meaning
of Regulations T, U or X of the Board of Governors of the Federal Reserve
System) or to extend credit to others for the purpose of purchasing or carrying
any such margin stock. The Borrower will not request any Loan, and the Borrower
shall not use, and shall procure that its Subsidiaries shall not use, the
proceeds of any Loan (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would violate any Sanctions applicable to the Borrower or its Subsidiaries.
Section 7.9Environmental Matters.


The Borrower shall, and shall cause all other Obligors and each Subsidiary of
the Borrower and each other Obligor to, comply or cause to be complied with, all
Environmental


-66-

--------------------------------------------------------------------------------





Laws in all material respects; provided, however, that with respect to each
Subsidiary of the Borrower and each Subsidiary of an Obligor, the failure, in
any such event, with which to comply could reasonably be expected to have a
Material Adverse Effect on either the Borrower or the REIT Guarantor. If the
Borrower, any other Obligor or any Subsidiary of the Borrower or any other
Obligor shall (a) receive written notice that any material violation of any
Environmental Law may have been committed or is about to be committed by such
Person, (b) receive written notice that any administrative or judicial complaint
or order has been filed or is about to be filed against the Borrower, or any
other Obligor or any of their respective Subsidiaries alleging material
violations of any Environmental Law or requiring the Borrower, any other Obligor
or any of their respective Subsidiaries to take any action in connection with
the release of Hazardous Materials, or (c) receive any written notice from a
Governmental Authority or private party alleging that the Borrower, any other
Obligor or any of their respective Subsidiaries may be liable or responsible for
costs associated with a response to or cleanup of a release of Hazardous
Materials or any damages caused thereby individually or in the aggregate in
excess of $10,000,000, the Borrower shall provide the Agent and each Lender with
a copy of such notice within thirty (30) days after the receipt thereof by such
Person. The Borrower shall, and shall cause the other Obligors and each
Subsidiary of the Borrower or any other Obligor to, take or cause to be taken
promptly all actions necessary to prevent the imposition of any Liens on any of
their respective properties arising out of or related to any Environmental Laws;
provided, however, that if any such Lien arises due to the acts or omissions of
third parties and such Lien (x) together with all other such Liens then in
existence, could not reasonably be expected to have a Material Adverse Effect,
(y) does not relate to any Unencumbered Asset, or (z) has not resulted in
foreclosure proceedings with respect to the property in question, the Borrower
may pursue claims against such third parties prior to removing such Lien.
Section 7.10Books and Records.


The Borrower shall, and shall cause each of the other Obligors and each
Subsidiary of the Borrower or any other Obligor to, maintain true and accurate
books and records pertaining to their respective business operations in which
full, true and correct entries will be made in accordance with GAAP. The
Borrower shall, and shall cause each of the Obligors and their respective
Subsidiaries to, maintain its current accounting procedures unless approved by
the Agent.
Section 7.11Further Assurances.


The Borrower shall, at the Borrower’s cost and expense and upon request of the
Agent, execute and deliver or cause to be executed and delivered, to the Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.
Section 7.12Guarantors.


(a)Subsidiary Guarantors. If any Subsidiary of the Borrower that is not a
Guarantor becomes the owner or ground-lessee of a Property that satisfies the
requirements to be an Unencumbered Asset except for the requirements for a
Qualified Subsidiary set forth in clause


-67-

--------------------------------------------------------------------------------





(h) of the definition of “Unencumbered Asset” in Section 1.1, then the Borrower
may cause such Subsidiary to become a Guarantor by delivering to the Agent each
of the following items so that such Property may qualify as an Unencumbered
Asset, each in form and substance satisfactory to the Agent: (i) a Joinder
Agreement executed by such Subsidiary and (ii) the items that would have been
delivered under Sections 5.1(a)(iv) through (viii) if such Subsidiary had been a
Guarantor on the Effective Date. Additionally, in the event that any Subsidiary
of the Borrower or the REIT Guarantor, whether presently existing or hereafter
formed or acquired, which is not a Guarantor at such time, shall after the date
hereof become a guarantor under any existing or future Unsecured Debt of the
Borrower or any other Obligor in excess of $35,000,000, then the Borrower shall
cause such Subsidiary to execute and deliver the items described in this
Section 7.12(a).


(b)Release of a Guarantor. The Borrower may request in writing that the Agent
release, and upon receipt of such request the Agent shall release, the
applicable Guarantor from the Guaranty so long as: (i) such Guarantor is not
otherwise required to be a party to the Guaranty under this Section 7.12; (ii)
no Default or Event of Default shall then be in existence or would occur as a
result of such release; (iii) the Agent shall have received such written request
at least ten (10) Business Days prior to the requested date of release; and
(iv) such Guarantor does not guaranty any existing Unsecured Debt of the
Borrower or any other Obligor in excess of $35,000,000. Delivery by the Borrower
to the Agent of any such request for a release shall constitute a representation
by the Borrower that the matters set forth in the preceding sentence (both as of
the date of the giving of such request and as of the date of the effectiveness
of such request) are true and correct with respect to such request.
Notwithstanding the foregoing, the foregoing provisions shall not apply to the
REIT Guarantor, which may only be released upon the prior written consent of
Agent and all of the Lenders. Concurrently with any request by the Borrower to
release any Guarantor from its Guaranty, the Borrower shall deliver to the Agent
a pro forma Compliance Certificate giving effect to the release of the Guarantor
from the Guaranty and, if applicable, the removal of the assets of such
Guarantor from the calculation of Unencumbered Asset Value, which Compliance
Certificate shall show continued compliance with each of the covenants contained
in Section 9.1.


Section 7.13REIT Status.


The Borrower shall cause REIT Guarantor to at all times maintain its status as,
and elect to receive status as, a REIT.


Section 7.14Distribution of Income to the Borrower.


The Borrower shall cause all of its Wholly-Owned Subsidiaries to promptly
distribute to the Borrower (but not less frequently than once each fiscal
quarter of the Borrower unless otherwise approved by the Agent), whether in the
form of dividends, distributions or otherwise, all profits, proceeds or other
income relating to or arising from such Subsidiaries’ use, operation, financing,
refinancing, sale or other disposition of their respective assets and properties
after (a) the payment by each such Subsidiary of its debt service, operating
expenses and other obligations for such quarter and (b) payment, or the
establishment of reasonable reserves for the payment, of operating expenses and
other obligations not paid on at least a quarterly basis and capital
improvements and repairs (including tenant improvements) to be made to such


-68-

--------------------------------------------------------------------------------





Subsidiary’s assets and properties pursuant to leases, Secured Debt or required
by law or otherwise approved by such Subsidiary in the ordinary course of
business consistent with prudent business practices, (c) funding of reserves
required by the terms of any Secured Debt encumbering property of the
Subsidiary, including, without limitation, any lockbox, “cash-trap” or similar
restriction on distribution of cash flow from such Subsidiary’s assets and
properties; (d) payment or establishment of reserves for payment to minority
equity interest holders of amounts required to be paid in respect of such equity
interest; (e) payment of closing costs relating to the acquisition, financing,
refinancing or disposition of such Subsidiary’s assets and properties; and (f)
payments in reduction or extinguishment of Secured Debt of such Subsidiary,
including, without limitation, balances due at maturity, or upon the
refinancing, of such Secured Debt or upon the sale of such Subsidiary; unless
such distribution is prohibited by the terms of any Secured Debt so long as such
prohibition applies only to the Subsidiary obligated on such Secured Debt.
Section 7.15Reporting Company.


The Borrower shall cause the REIT Guarantor to maintain its status as a
reporting company pursuant to the Securities Exchange Act of 1934.
Section 7.16Maintenance of Rating.


The Borrower shall maintain Ratings from each of S&P and Moody’s; provided that
if the Rating obtained from such Rating Agency is a private letter rating that
is not monitored and automatically updated by such Rating Agency, then the
Borrower shall obtain an annual update of such Rating on or before each
anniversary of the Effective Date.
ARTICLE 8


INFORMATION
For so long as this Agreement and the Commitments are in effect and any
Obligations are outstanding, unless the Requisite Lenders (or, if required
pursuant to Section 12.6, all of the Lenders) shall otherwise consent in the
manner set forth in Section 12.6, the Borrower shall furnish to each Lender (or
to the Agent if so provided below) at its Lending Office:
Section 8.1Quarterly Financial Statements.


As soon as available and in any event not later than the first to occur of
(a) the date that is five (5) days following the filing of the REIT Guarantor’s
10‑Q Report with the Securities and Exchange Commission and (b) the date that is
fifty (50) days after the close of each of the first, second and third calendar
quarters of the REIT Guarantor, the unaudited consolidated balance sheet of the
REIT Guarantor and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of income, shareholders’ equity and cash flows
of the REIT Guarantor and its Subsidiaries for such period, setting forth in
each case in comparative form the figures as of the end of and for the
corresponding periods of the previous calendar year, all of which shall be
certified by a Responsible Officer of the REIT Guarantor, in his or her opinion,
to present fairly, in accordance with GAAP as then in effect, the consolidated
financial position of the REIT Guarantor and its Subsidiaries as at the date
thereof and the results of operations for


-69-

--------------------------------------------------------------------------------





such period (subject to normal year-end audit adjustments). Together with such
financial statements, the Borrower and the REIT Guarantor shall deliver reports,
in form and detail satisfactory to the Agent, setting forth (i) all capital
expenditures made during the calendar quarter then ended; (ii) a description of
all Properties acquired during such calendar quarter, including the Net
Operating Income of each such Property, acquisition costs and related mortgage
debt; (iii) a description of all Properties sold during the calendar quarter
then ended, including the Net Operating Income from such Properties and the
sales price; (iv) a statement of the Net Operating Income contribution by each
Property for the preceding calendar quarter; and (v) a listing of summary
information for all Unencumbered Assets including, without limitation, the Net
Operating Income of each Property (not addressed in clause (ii) or (iii) above),
square footage, property type, date acquired or built with respect to each
Property included as an Unencumbered Asset in form and substance reasonably
satisfactory to the Agent. At the time the financial statements are required to
be furnished at the close of the second calendar quarter of the REIT Guarantor,
the Borrower shall furnish to the Agent pro forma quarterly financial
information for the REIT Guarantor and its Subsidiaries for the next two (2)
calendar quarters, including pro forma covenant calculations.
Section 8.2Year-End Statements.


As soon as available and in any event not later than the first to occur of
(a) the date that is five (5) days following the filing of the REIT Guarantor’s
10-K Report with the Securities and Exchange Commission and (b) the date that is
ninety (90) days after the end of each respective calendar year of the REIT
Guarantor and its Subsidiaries, the audited consolidated balance sheet of the
REIT Guarantor and its Subsidiaries as at the end of such calendar year and the
related audited consolidated statements of income, shareholders’ equity and cash
flows of the REIT Guarantor and its Subsidiaries for such calendar year, setting
forth in comparative form the figures as at the end of and for the previous
calendar year, all of which shall be certified by (i) a Responsible Officer of
the REIT Guarantor, in his or her opinion, to present fairly, in accordance with
GAAP as then in effect, the consolidated financial position of REIT Guarantor
and its Subsidiaries as at the date thereof and the results of operations for
such period, and (ii) independent certified public accountants of recognized
national standing acceptable to the Agent, whose certificate shall be
unqualified and in scope and substance satisfactory to the Agent and who shall
have authorized the REIT Guarantor to deliver such financial statements and
certification thereof to the Agent and the Lenders pursuant to this Agreement.
Together with such financial statements, the REIT Guarantor shall deliver a
written statement from such accountants to the effect that they have read a copy
of this Agreement and the Guaranty, and that in making the examination necessary
to such certification, they have obtained no knowledge of any Default of Event
of Default, or if such accountants shall have obtained knowledge of any then
existing Default or Event of Default they shall disclose in such statement any
such Default or Event of Default; provided that such accountants shall not be
liable to Agent or the Lenders should they fail to obtain knowledge of any
Default or Event of Default. In addition, the REIT Guarantor shall deliver with
such year-end statements the reports described in Section 8.1(i)-(iv) together
with pro forma quarterly financial information for the REIT Guarantor and its
Subsidiaries for the next four (4) calendar quarters, including pro forma
covenant calculations, EBITDA, sources and uses of funds, capital expenditures,
Net Operating Income for the Properties, and other income and expenses.


-70-

--------------------------------------------------------------------------------







Section 8.3Compliance Certificate.


At the time financial statements are required to be furnished pursuant to
Sections 8.1 and 8.2 and within ten (10) Business Days of the Agent’s request
with respect to any other fiscal period, a certificate substantially in the form
of Exhibit K (a “Compliance Certificate”) executed by a Responsible Officer of
the REIT Guarantor: (a) setting forth in reasonable detail as at the end of such
quarterly accounting period, calendar year, or other fiscal period, as the case
may be, the calculations required to establish whether or not the Borrower and
the REIT Guarantor are in compliance with the covenants contained in
Section 9.1; and (b) stating that no Default or Event of Default exists, or, if
such is not the case, specifying such Default or Event of Default and its
nature, when it occurred, whether it is continuing and the steps being taken by
the Borrower and/or the REIT Guarantor with respect to such event, condition or
failure. With each Compliance Certificate, Borrower shall also deliver a
certificate (an “Unencumbered Asset Certificate”) executed by a Responsible
Officer of the REIT Guarantor that: (i) sets forth a list of all Unencumbered
Assets together with a calculation of the Unencumbered Asset Value; and
(ii) certifies that (A) all Unencumbered Assets so listed fully qualify as such
under the applicable criteria for inclusion as Unencumbered Assets, and (B) all
acquisitions, dispositions or other removals of Unencumbered Assets completed
during such quarterly accounting period, calendar year, or other fiscal period
were permitted under this Agreement, and (C) the acquisition cost or principal
balance of any Unencumbered Assets, as applicable, acquired during such period
and any other information that Agent may reasonably require to determine the
Unencumbered Asset Value of such Unencumbered Asset, and the Unencumbered Asset
Value of any Unencumbered Assets removed during such period. In addition, with
each such Compliance Certificate, the Borrower shall deliver the following
information: (x) a development schedule of the announced development pipeline,
including for each announced development project, the project name and location,
the square footage to be developed, the expected construction start date, the
expected date of delivery, the expected stabilization date and the total
anticipated cost; and (y) a copy of all management reports, if any, submitted to
the Borrower or the REIT Guarantor or its management by its independent public
accountants.
Section 8.4Other Information.


(a)Securities Filings. Within five (5) Business Days of the filing thereof,
written notice and a listing of all registration statements, reports on Forms
10-K, 10-Q and 8-K (or their equivalents) and all other periodic reports which
the Borrower, any other Obligor or any of their respective Subsidiaries shall
file with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange;


(b)Shareholder Information. Promptly upon the mailing thereof to the
shareholders of the REIT Guarantor, copies of all financial statements, reports
and proxy statements so mailed and promptly upon the issuance thereof copies of
all press releases issued by the Borrower, any other Obligor or any of their
respective Subsidiaries, in each case to the extent not otherwise publicly
available;


(c)ERISA. If and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV


-71-

--------------------------------------------------------------------------------





of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of a Responsible Officer
of the REIT Guarantor setting forth details as to such occurrence and the
action, if any, which the Borrower or applicable member of the ERISA Group is
required or proposes to take;


(d)Litigation. To the extent the Borrower, any other Obligor or any of their
respective Subsidiaries is aware of the same, prompt notice of the commencement
of any proceeding or investigation by or before any Governmental Authority and
any action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, the
Borrower, any other Obligor, any of their respective Subsidiaries or any of
their respective properties, assets or businesses which involve claims
individually or in the aggregate in excess of $5,000,000, and prompt notice of
the receipt of notice that any United States income tax returns of the Borrower,
any other Obligor, or any of their respective Subsidiaries are being audited;


(e)Modification of Governing Documents. A copy of any amendment to a Governing
Document of the Borrower or any other Obligor promptly upon, and in any event
within fifteen (15) Business Days of, the effectiveness thereof;


(f)Change of Management or Financial Condition. Prompt notice of any change in
the business, assets, liabilities, financial condition, results of operations or
business prospects of the Borrower, any other Obligor, or any of their
respective Subsidiaries which has had or could reasonably be expected to have a
Material Adverse Effect, or any other event or circumstance which has had or
could reasonably be expected to have a Material Adverse Effect;


(g)Default. Notice of the occurrence of any of the following promptly upon a
Responsible Officer obtaining knowledge thereof: (i) any Default or Event of
Default (which notice shall state that it is a “notice of default” for the
purposes of Section 11.3 below) or (ii) any event which constitutes or which
with the passage of time, the giving of notice, or otherwise, would constitute a
default or event of default by the Borrower, any other Obligor, or any of their
respective Subsidiaries under any (x) Indebtedness (other than Nonrecourse
Indebtedness) of such Person individually or in the aggregate in excess of
$10,000,000 or (y) Nonrecourse Indebtedness of such Person individually or in
the aggregate in excess of $20,000,000, or (z)


-72-

--------------------------------------------------------------------------------





Material Contract to which any such Person is a party or by which any such
Person or any of its respective properties may be bound;


(h)Judgments. Prompt notice of any order, judgment or decree in excess of
$10,000,000 (or, with respect to any Nonrecourse Indebtedness, $20,000,000)
having been entered against the Borrower, any other Obligor, or any of their
respective Subsidiaries or any of their respective properties or assets;


(i)Notice of Violations of Law. Prompt notice if the Borrower, any other
Obligor, or any of their respective Subsidiaries shall receive any notification
from any Governmental Authority alleging a violation of any Applicable Law or
any inquiry which could reasonably be expected to have a Material Adverse
Effect;


(j)Material Assets Sales. Prompt notice of the sale, transfer or other
disposition of any material assets of the Borrower, any other Obligor, or any of
their respective Subsidiaries to any Person other than the Borrower, any other
Obligor, or any of their respective Subsidiaries;


(k)Material Contracts. Promptly upon (i) entering into any Material Contract
after the Agreement Date, a copy to the Agent of such Material Contract,
together with a copy of all related or ancillary documentation and (ii) the
giving or receipt thereof by the Borrower, any other Obligor, or any of their
respective Subsidiaries notice alleging that any party to any Material Contract
is in default of its obligations thereunder; and


(l)Other Information. From time to time and promptly upon each request, such
data, certificates, reports, statements, documents or further information
regarding the business, assets, liabilities, financial condition, results of
operations or business prospects or updated projections of the Borrower, or any
other Obligor or any of their respective Subsidiaries as the Agent or any Lender
may reasonably request.


Section 8.5Additions and Substitutions to and Removals From Unencumbered Assets.


Following the Effective Date, the Borrower may include one or more new
Properties as an Unencumbered Asset or voluntarily exclude any Property or
Properties as an Unencumbered Asset (including as a result of any financing
sale, transfer or other disposition of any Unencumbered Asset), in each case, so
long as the Borrower will be in compliance with each of the covenants contained
in Section 9.1 on a pro-forma basis based upon the most recent financial
statements available under either Section 8.1 or 8.2 after giving effect to such
addition or removal of Properties as Unencumbered Assets.
ARTICLE 9


NEGATIVE COVENANTS


For so long as this Agreement and the Commitments are in effect and any
Obligations are outstanding, unless the Requisite Lenders (or, if required
pursuant to Section 12.6, all of the Lenders) shall otherwise consent in the
manner set forth in Section 12.6, the REIT Guarantor or the Borrower, as
applicable, shall comply with the following covenants:


-73-

--------------------------------------------------------------------------------







Section 9.1Financial Covenants.


The Borrower shall not permit, on a consolidated basis in accordance with GAAP,
tested as at the end of each fiscal quarter:
(a)the Secured Debt to Total Asset Value Ratio to exceed forty percent (40%);


(b)the Fixed Charge Coverage Ratio to be less than 1.50:1.00;


(c)the Debt to Total Asset Value Ratio to exceed sixty percent (60%); provided,
however, that if such ratio is greater than 60% but is not greater than 65%,
then such failure to comply with the foregoing covenant shall not constitute a
Default or an Event of Default and the Borrower shall be deemed to be in
compliance with this Section 9.1(c) so long as (1) the Borrower’s failure to
comply with the foregoing covenant is in connection with the Borrower’s (or any
Subsidiary’s) acquisition of a portfolio of Properties with a purchase price of
at least 10% of Total Asset Value, (2) such acquisition is otherwise permitted
hereunder, (3) such ratio does not exceed 60% for a period of more than four
consecutive fiscal quarters and (4) such ratio has not exceeded 60% at any other
time during the current fiscal year of the Borrower;


(d)the Unencumbered Interest Coverage Ratio to be less than 1.75:1.0;


(e)the Unencumbered Asset Coverage Ratio to be less than 1.66:1.0;


(f)Tangible Net Worth to be less than the sum of (i) $2,950,000,000 and (ii)
seventy percent (70%) of the Gross Cash Proceeds of all Equity Issuances by REIT
Guarantor or Borrower consummated after March 31, 2015 (other than Gross Cash
Proceeds received contemporaneously with or within ninety (90) days after the
redemption, retirement or repurchase of Equity Interests in Borrower or REIT
Guarantor, subject to the restrictions on purchases or redemptions in Section
9.6, up to the amount paid by Borrower or REIT Guarantor in connection with such
redemption, retirement or repurchase, where, for the avoidance of doubt, the net
effect is that there shall not have been any increase in Shareholder Equity as a
result of any such proceeds).


Section 9.2Indebtedness.


The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of Borrower or any other Obligor to, create, incur, assume, or permit or suffer
to exist, or assume or guarantee, directly or indirectly, contingently or
otherwise, or become or remain liable with respect to any Indebtedness other
than the following:
(a)the Obligations;


(b)intercompany Indebtedness among the Borrower and its Wholly Owned
Subsidiaries; provided, however, that the obligations of the Borrower and each
Guarantor and Qualified Subsidiary that owns or leases an Unencumbered Asset in
respect of such intercompany Indebtedness shall be subordinate to the
Obligations;


-74-

--------------------------------------------------------------------------------







(c)any other Indebtedness existing, created, incurred or assumed so long as
immediately prior to the existence, creation, incurring or assumption thereof
(other than with respect to any Indebtedness incurred for purposes of prepayment
of other Indebtedness as permitted by the proviso in Section 9.12), and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence, including without limitation, a Default or
Event of Default resulting from a violation of any of the covenants contained in
Section 9.1.


Section 9.3[Reserved].


Section 9.4[Reserved].


Section 9.5Liens; Negative Pledges; Other Matters.


(a)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of the Borrower or any other Obligor to, create, assume, or incur any
Lien (other than Permitted Liens) upon any of its properties, assets, income or
profits of any character whether now owned or hereafter acquired if immediately
prior to the creation, assumption or incurring of such Lien, or immediately
thereafter, a Default or Event of Default is or would be in existence, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 9.1; provided, however, that nothing
contained in this Section 9.5 shall prohibit the refinancing of Secured Debt of
the Borrower, any other Obligor or any of their respective Subsidiaries in the
event an Event of Default is then in existence so long as such refinancing (i)
is otherwise permitted under this Agreement and (ii) will not create any
additional, or exacerbate any existing, Default or Event of Default.


(b)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of the Borrower or any other Obligor to, enter into, assume or
otherwise be bound by any Negative Pledge except for a Negative Pledge (i)
contained in any agreement (A) evidencing Indebtedness which the Borrower or
such Subsidiary or Obligor may create, incur, assume, or permit or suffer to
exist under Section 9.2, (B) which Indebtedness is secured by a Lien permitted
to exist pursuant to this Agreement, and (C) which prohibits the creation of any
other Lien on only the property securing such Indebtedness as of the date such
agreement was entered into; (ii) contained in a Governing Document of a
Non-Wholly Owned Subsidiary which requires consent to, or places limitations on,
the imposition of Liens on such Subsidiary’s assets or properties; (iii) imposed
by law or by this Agreement; (iv)  contained in agreements relating to the sale
of a Subsidiary or assets pending such sale, provided such restrictions and
conditions are customary and apply only to the Subsidiary or assets that are to
be sold and such sale is permitted hereunder; (v)  contained in leases which
restrict the assignment thereof; or (vi) contained in any agreement that
evidences Unsecured Debt permitted under this Agreement which contains
restrictions on encumbering assets that are substantially similar to, and not
more restrictive than, those restrictions contained in the Loan Documents.


(c)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of the Borrower or any other Obligor to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction
(other than pursuant to the Loan Documents) of any kind on (i) the ability of
any Subsidiary of the Borrower to: (A) pay


-75-

--------------------------------------------------------------------------------





dividends or make any other distribution on any of such Person’s capital stock
or other equity interests owned by the Borrower, any other Obligor, or any of
their respective Subsidiaries, (B) pay any Indebtedness owed to the Borrower,
any other Obligor, or any of their respective Subsidiaries, (C) make loans or
advances to the Borrower, any other Obligor, or any of their respective
Subsidiaries, or (D) transfer any of its property or assets to the Borrower, any
Obligor, or any of their respective Subsidiaries, other than any such
restrictions described in this subpart (i) which are contained in (x) agreements
evidencing Secured Debt and which relate solely to the assets pledged as
collateral security for such Secured Debt or (y) any Governing Document of a
Non-Wholly Owned Subsidiary and which relate solely to such Subsidiary (other
than any such Subsidiary that owns, in whole or in part, any Unencumbered
Asset), or (ii) the ability of the Borrower or any other Obligor to amend this
Agreement or pledge the Unencumbered Assets as security for the Obligations.


Section 9.6Restricted Payments.


If a Default or Event of Default shall have occurred and be continuing, then
neither the Borrower nor the REIT Guarantor shall make any Restricted Payments
to any Person whatsoever without the prior written consent of the Requisite
Lenders other than cash distributions by the Borrower to its partners (and
corresponding distributions by the REIT Guarantor to its shareholders) in a
minimum amount required in order for the REIT Guarantor to maintain its status
as a REIT, as set forth in a certification to Agent from a Responsible Officer
of the REIT Guarantor.
Section 9.7Merger, Consolidation, Sales of Assets and Other Arrangements.


(a)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of Borrower or any other Obligor to: (i) enter into any transaction
of merger, consolidation, reorganization or other business combination;
(ii) liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, whether now owned or hereafter
acquired, or discontinue or eliminate any business line or segment (any such
event described in clause (iii), a “Sale”); provided, however, that a Person may
merge with the Borrower or any of its Subsidiaries, so long as (i) such Person
was organized under the laws of the United States of America or one of its
states; (ii) if such merger involves the Borrower, the Borrower is the survivor
of such merger; (iii) if such merger involves a Subsidiary of the Borrower that
is a Guarantor, subject to Section 9.7(b)(ii), such Subsidiary is the survivor
of such merger; (iv) immediately prior to such merger, and immediately
thereafter and after giving effect thereto, no Default or Event of Default is or
would be in existence; (v) the Borrower shall have given the Agent and the
Lenders at least ten (10) Business Days’ prior written notice of such merger
(except that such prior notice shall not be required in the case of the merger
of a Subsidiary of the Borrower with and into the Borrower); (vi) such merger is
completed as a result of negotiations with the approval of the board of
directors or similar body of such Person and is not a so called “hostile
takeover”; and (vii) following such merger, the Borrower and its Subsidiaries
will continue to be engaged solely in the business of the ownership,
development, management and investment in real estate.


-76-

--------------------------------------------------------------------------------







(b)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of Borrower or any other Obligor to, sell, dispose of or transfer any
Property or other assets if a Default or an Event of Default has occurred and is
continuing, or would occur as a result of such transaction.


Section 9.8Fiscal Year.


Neither the Borrower nor the REIT Guarantor shall change its fiscal year from
that in effect as of the Agreement Date without the Agent’s prior written
consent.
Section 9.9Modifications to Certain Agreements.


The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of the Borrower or any other Obligor to, enter into any amendment or
modification to any Material Contract which could reasonably be expected to have
a Material Adverse Effect without the Agent’s prior written consent.
Section 9.10Transactions with Affiliates.


The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of the Borrower or any other Obligor to, permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate (but not including any
Subsidiary of the Borrower), except transactions in the ordinary course of and
pursuant to the reasonable requirements of the business of such Person and upon
fair and reasonable terms which are no less favorable to such Person than would
be obtained in a comparable arm’s length transaction with a Person that is not
an Affiliate.
Section 9.11ERISA Exemptions.


The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of the Borrower or any other Obligor to, permit any of its respective assets to
become or be deemed to be “plan assets” within the meaning of ERISA, the
Internal Revenue Code and the respective regulations promulgated thereunder.
Section 9.12Restriction on Prepayment of Subordinate Indebtedness.


Without the prior written consent of the Agent, neither the Borrower, any other
Obligor, nor any Subsidiary of the Borrower or any other Obligor shall prepay,
redeem or purchase the principal amount, in whole or in part, of any
Indebtedness that is subordinate to the Obligations after the occurrence of any
Event of Default; provided, however, that this Section 9.12 shall not prohibit
the prepayment of Indebtedness which is financed solely from the proceeds of a
new loan which would otherwise be permitted by the terms of this Agreement.
Section 9.13Modifications to Governing Documents.
The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of the Borrower or any other Obligor to enter into any amendment or modification
of any Governing


-77-

--------------------------------------------------------------------------------





Document of the Borrower, such Subsidiary, or such Obligor which would have a
Material Adverse Effect without the Agent’s prior written consent.
ARTICLE 10


DEFAULT


Section 10.1Events of Default.


Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:
(a)Default in Payment of Principal. The Borrower shall fail to pay when due
(whether at maturity, by reason of acceleration or otherwise) the principal of
any of the Loans.


(b)Default in Payment of Interest and Other Obligations. The Borrower shall fail
to pay when due any interest on any of the Loans or any of the other payment
Obligations owing by the Borrower under this Agreement or any other Loan
Document, or any other Obligor shall fail to pay when due any payment Obligation
owing by such other Obligor under any Loan Document to which it is a party, and
such failure shall continue for a period of three (3) Business Days from the
date such payment was due.


(c)Default in Performance. (i) The Borrower shall fail to perform or observe any
term, covenant, condition or agreement contained in Section 7.1 (with respect to
the existence of the REIT Guarantor and the Borrower), 7.8, 7.12, 7.13 or 8.3 or
in Article IX, or (ii) the Borrower or any other Obligor shall fail to perform
or observe any term, covenant, condition or agreement contained in this
Agreement or any other Loan Document to which it is a party and not otherwise
mentioned in this Section and such failure under this Section 10.1(c)(ii) shall
continue for a period of thirty (30) days after the date upon which the Borrower
has received written notice of such failure from the Agent.


(d)Misrepresentations. Any written statement, representation or warranty made or
deemed made by or on behalf of the Borrower or any other Obligor under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished or made or deemed
made by or on behalf of the Borrower or any other Obligor to the Agent or any
Lender, shall at any time prove to have been incorrect or misleading (and
without regard to any qualifications limiting such representations to knowledge
or belief), in light of the circumstances in which made or deemed made, in any
material respect (or, in the case of any representation, warranty or statement
qualified by materiality, in any respect) when furnished or made or deemed made.


(e)Indebtedness Cross-Default.


(i)The Borrower, any other Obligor, or any of their respective Subsidiaries
shall fail to pay when due and payable, the principal of, or interest on, any
Indebtedness or obligations under Derivative Contracts (other than (A) the
Obligations and (B) Nonrecourse Indebtedness) having an aggregate outstanding
principal amount (or, in the case of any


-78-

--------------------------------------------------------------------------------





Derivatives Contract, the marked to market value of such Derivative Contract if
the Borrower is out of the money) greater than or equal to $50,000,000 (all such
Indebtedness or obligations under Derivative Contracts being “Material
Indebtedness”); or


(ii)(x) The maturity of any Material Indebtedness shall have been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid, redeemed, defeased or repurchased prior to the stated maturity thereof
(which for the purposes hereof shall include any termination event or other
event resulting in the settling of payments due under a Derivative Contract); or


(iii)Any other event shall have occurred and be continuing which would permit
any holder or holders of Material Indebtedness, any trustee or agent acting on
behalf of such holder or holders or any other Person, to accelerate the maturity
of any such Material Indebtedness or require any such Material Indebtedness to
be prepaid or repurchased prior to its stated maturity (which for the purposes
hereof shall include any termination event or other event resulting in the
settling of payments due under a Derivative Contract).


(f)Voluntary Bankruptcy Proceeding. The Borrower, any other Obligor, or any of
their respective Subsidiaries shall: (i) commence a voluntary case under the
Bankruptcy Code, or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding‑up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing; provided, however, that the events
described in this Section 10.1(f) as to any Subsidiary of any Obligor that is
not also an Obligor shall not constitute an Event of Default unless more than
$50,000,000 of the Total Asset Value is attributable to (x) such Subsidiary(ies)
and (y) any other Subsidiary(ies) which is/are the subject of an Event of
Default under Section 10.1(g).


(g)Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against Borrower, any other Obligor or any of their respective
Subsidiaries in any court of competent jurisdiction seeking: (i) relief under
the Bankruptcy Code, or other federal bankruptcy laws (as now or hereafter in
effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver, custodian, liquidator
or the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and such case or proceeding shall continue
undismissed or unstayed for a period of sixty (60) consecutive calendar days, or
an order granting the remedy or other relief requested in such case or
proceeding against such Person (including, but not limited to, an order for
relief under such


-79-

--------------------------------------------------------------------------------





Bankruptcy Code or such other federal bankruptcy laws) shall be entered;
provided, however, that the events described in this Section 10.1(g) as to any
Subsidiary of any Obligor that is not also an Obligor shall not constitute an
Event of Default unless more than $50,000,000 of the Total Asset Value is
attributable to (x) such Subsidiary(ies) and (y) any other Subsidiary(ies) which
is/are the subject of an Event of Default under Section 10.1(f).


(h)Litigation; Enforceability. The Borrower or any other Obligor shall disavow,
revoke or terminate (or attempt to terminate) any Loan Document to which it is a
party or shall otherwise challenge or contest in any action, suit or proceeding
in any court or before any Governmental Authority the validity or enforceability
of this Agreement, any Note or any other Loan Document or this Agreement, any
Note, the Guaranty or any other Loan Document shall cease to be in full force
and effect (except as a result of the express terms thereof).


(i)Judgment. A judgment or order for the payment of money or for an injunction
shall be entered against the Borrower, any other Obligor, or any of their
respective Subsidiaries by any court or other tribunal and (i) such judgment or
order shall continue for a period of thirty (30) days without being paid, stayed
or dismissed through appropriate appellate proceedings, and (ii) either (A) the
amount of such judgment or order for which insurance has not been acknowledged
in writing by the applicable insurance carrier (or the amount as to which the
insurer has denied liability) exceeds, individually or together with all other
such outstanding judgments or orders entered against the Borrower, such other
Obligor or such Subsidiary, $30,000,000 (excluding any judgment or order with
respect to any Nonrecourse Indebtedness), or (B) in the case of an injunction or
other non-monetary judgment, such judgment could reasonably be expected to have
a Material Adverse Effect.


(j)Attachment. A warrant, writ of attachment, execution or similar process shall
be issued against any property of the Borrower, any other Obligor, or any of
their respective Subsidiaries which exceeds, individually or together with all
other such warrants, writs, executions and processes for the Borrower, such
Obligor or such Subsidiary, $30,000,000 (or, in the case of any warrant, writ of
attachment, execution or similar process with respect to any Nonrecourse
Indebtedness, which warrant, writ of attachment, execution or process is issued
solely to permit the holder(s) of such Indebtedness to foreclose on any
collateral securing the same, $50,000,000), and such warrant, writ, execution or
process shall not be discharged, vacated, stayed or bonded for a period of
thirty (30) days; provided, however, that if a bond has been issued in favor of
the claimant or other Person obtaining such warrant, writ, execution or process,
the issuer of such bond shall execute a waiver or subordination agreement in
form and substance satisfactory to the Agent pursuant to which the issuer of
such bond subordinates its right of reimbursement, contribution or subrogation
to the Obligations and waives or subordinates any Lien it may have on the assets
of any Obligor.


(k)ERISA. Any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $30,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer, any Material Plan; or a condition shall
exist by


-80-

--------------------------------------------------------------------------------





reason of which the PBGC would be entitled to obtain a decree adjudicating that
any Material Plan must be terminated; or there shall occur a complete or partial
withdrawal from, or a default, within the meaning of Section 4219(c)(5) of
ERISA, with respect to, one or more Multiemployer Plans which could cause one or
more members of the ERISA Group to incur a current payment obligation in excess
of $30,000,000.


(l)Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents or under the Existing Credit Agreement.


(m)Change of Control. A Change of Control shall occur.


(n)Federal Tax Lien. A federal tax lien shall be filed against the Borrower, any
Obligor, or any of their respective Subsidiaries under Section 6323 of the
Internal Revenue Code or a lien of the PBGC shall be filed against the Borrower,
any other Obligor, or any of their respective Subsidiaries under Section 4068 of
ERISA and in either case such lien shall remain undischarged (or otherwise
unsatisfied) for a period of twenty-five (25) days after the date of filing.


Section 10.2
Remedies Upon Event of Default.



Upon the occurrence of an Event of Default the following provisions shall apply:
(a)Acceleration; Termination of Facility.


(i)Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1(f) or 10.1(g) with respect to the Borrower, (A)(i) the principal
of, and all accrued interest on, the Loans and the Notes at the time outstanding
and (ii) all of the other Obligations of the Borrower, including, but not
limited to, the other amounts owed to the Lenders and the Agent under this
Agreement, the Notes or any of the other Loan Documents shall become immediately
and automatically due and payable by the Borrower without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower and (B) all of the Commitments and the obligation of the Lenders to
make Loans shall all immediately and automatically terminate without demand or
notice of any kind.


(ii)Optional. If any other Event of Default shall have occurred and be
continuing, the Agent shall, at the direction of the Requisite Lenders:
(A) declare (1) the principal of, and accrued interest on, the Loans and the
Notes at the time outstanding and (2) all of the other Obligations, including,
but not limited to, the other amounts owed to the Lenders and the Agent under
this Agreement, the Notes or any of the other Loan Documents, to be forthwith
due and payable, whereupon the same shall immediately become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by the Borrower and (B) terminate the Commitments and the
obligation of the Lenders to make Loans hereunder.


(b)Loan Documents. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise any and all of its rights under any and all of
the other Loan Documents.


-81-

--------------------------------------------------------------------------------









(c)Applicable Law. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise all other rights and remedies it may have under
any Applicable Law.


(d)Appointment of Receiver. To the extent permitted by Applicable Law, the Agent
and the Lenders shall be entitled to the appointment of a receiver for the
assets and properties of the Borrower, the other Obligors and their respective
Subsidiaries, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to take possession of all or any portion of the business
operations of the Borrower, the other Obligors and their respective Subsidiaries
and to exercise such power as the court shall confer upon such receiver.


Section 10.3Allocation of Proceeds.


If an Event of Default shall have occurred and be continuing and maturity of any
of the Obligations has been accelerated, all payments received by the Agent
under any of the Loan Documents, in respect of any principal of or interest on
the Obligations or any other amounts payable by the Borrower hereunder or
thereunder, shall be applied in the following order and priority:
(a)amounts due to the Agent and the Lenders in respect of fees and expenses due
under Sections 3.6 and 12.2;


(b)payments of interest on all Loans, to be applied for the ratable benefit of
the Lenders, pro rata among the Lenders based upon the aggregate outstanding
Loans (first to Base Rate Loans and then to LIBOR Rate Loans);


(c)payments of principal of all Loans, to be applied for the ratable benefit of
the Lenders, pro rata among the Lenders based upon the aggregate outstanding
Loans (first to Base Rate Loans and then to LIBOR Rate Loans);


(d)amounts due the Agent and the Lenders pursuant to Sections 11.7 and 12.9;


(e)payments of all other amounts due and owing by the Borrower under any of the
Loan Documents, if any, to be applied for the ratable benefit of the Lenders and
Agent; and


(f)any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.


Section 10.4[Reserved].


Section 10.5Performance by Agent.


If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may perform or attempt to perform such
covenant, duty or agreement on behalf of the Borrower after the expiration of
any cure or grace periods set forth herein. In such event, the Borrower shall,
at the request of the Agent, promptly pay any amount reasonably expended by the
Agent in such performance or attempted performance to the Agent, together with
interest thereon at the applicable Post‑Default Rate from the date of such


-82-

--------------------------------------------------------------------------------





expenditure until paid. Notwithstanding the foregoing, neither the Agent nor any
Lender shall have any liability or responsibility whatsoever for the performance
of any obligation of the Borrower under this Agreement or any other Loan
Document.
Section 10.6Rights Cumulative.


The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Agent and the Lenders may be
selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.
ARTICLE 11


THE AGENT


Section 11.1Authorization and Action.


Each Lender hereby appoints and authorizes the Agent to take such action as
agent on such Lender’s behalf and to exercise such powers under this Agreement
and the other Loan Documents as are specifically delegated to the Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto. Not in limitation of the foregoing, each Lender authorizes and directs
the Agent to enter into the Loan Documents for the benefit of the Lenders. Each
Lender hereby agrees that, except as otherwise set forth herein, any action
taken by the Requisite Lenders in accordance with the provisions of this
Agreement or the Loan Documents, and the exercise by the Requisite Lenders of
the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders. Nothing herein (including the use of the term “Agent”) shall be
construed to deem the Agent a trustee or fiduciary for any Lender nor to impose
on the Agent duties or obligations other than those expressly provided for
herein. At the request of a Lender, the Agent will forward to such Lender copies
or, where appropriate, originals of the documents delivered to the Agent
pursuant to this Agreement or the other Loan Documents. The Agent will also
furnish to any Lender, upon the request of such Lender, a copy of any
certificate or notice furnished to the Agent by the Borrower, any Obligor or any
other Affiliate of the Borrower or any Obligor, pursuant to this Agreement or
any other Loan Document not already delivered to such Lender pursuant to the
terms of this Agreement or any such other Loan Document. As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Obligations), the Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Requisite Lenders (or all
of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Agent shall not be required to
take any action which exposes the Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of


-83-

--------------------------------------------------------------------------------





the foregoing, the Agent shall not exercise any right or remedy it or the
Lenders may have under any Loan Document upon the occurrence of a Default or an
Event of Default unless the Requisite Lenders have so directed the Agent to
exercise such right or remedy. The Borrower may rely on written amendments or
waivers executed by Agent or acts taken by Agent as being authorized by the
Lenders or the Requisite Lenders, as applicable, to the extent Agent does not
advise Borrower that it has not obtained such authorization from the Lenders or
the Requisite Lenders, as applicable. With the exception of the foregoing
sentence and Section 11.8, the provisions of this Article XI are solely for the
benefit of the Agent and the Lenders, and the Borrower shall not have any rights
as a third-party beneficiary of any of such provisions.
Section 11.2Agent’s Reliance, Etc.


Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement, except for its or
their own gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision). Without limiting
the generality of the foregoing, the Agent: (a) may treat the payee of any Note
as the holder thereof until the Agent receives written notice of the assignment
or transfer thereof signed by such payee and in form satisfactory to the Agent;
(b) may consult with legal counsel (including its own counsel or counsel for the
Borrower or any other Obligor), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender or
any other Person and shall not be responsible to any Lender or any other Person
for any statements, warranties or representations made by any Person in or in
connection with this Agreement or any other Loan Document; (d) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of any of this Agreement or any other Loan
Document or the satisfaction of any conditions precedent under this Agreement or
any Loan Document on the part of the Borrower or other Persons or inspect the
property, books or records of the Borrower or any other Person; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant thereto or
any collateral covered thereby or the perfection or priority of any Lien in
favor of the Agent on behalf of the Lenders in any such collateral; (f) shall
incur no liability under or in respect of this Agreement or any other Loan
Document by acting upon any notice, consent, certificate or other instrument or
writing (which may be by telephone or telecopy) believed by it to be genuine and
signed, sent or given by the proper party or parties; and (g) except as
expressly set forth in this Agreement, the Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, the REIT Guarantor or any of their respective
Subsidiaries that is communicated to or obtained by the bank serving as Agent or
any of its Affiliates in any capacity.


Section 11.3Notice of Defaults.


The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default, except with respect to defaults in the payment of
principal, interest


-84-

--------------------------------------------------------------------------------





and fees required to be paid to Agent for the account of the Lenders, unless the
Agent has received notice from a Lender or the Borrower referring to this
Agreement, describing with reasonable specificity such Default or Event of
Default and stating that such notice is a “notice of default.” If any Lender
(excluding the Lender which is also serving as the Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Agent such a “notice
of default.” Further, if the Agent receives such a “notice of default”, the
Agent shall give prompt notice thereof to the Lenders.
Section 11.4JPMorgan Chase Bank, N.A. as Lender.


JPMCB, as a Lender, shall have the same rights and powers under this Agreement
and any other Loan Document as any other Lender and may exercise the same as
though it were not the Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include JPMCB in each case in its individual
capacity. JPMCB and its affiliates may each accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with, the Borrower, any other Obligor or any other affiliate thereof
as if it were any other bank and without any duty to account therefor to the
other Lenders. Further, the Agent and any affiliate may accept fees and other
consideration from the Borrower for services in connection with this Agreement
and otherwise without having to account for the same to the other Lenders.
Section 11.5[Reserved].


Section 11.6Lender Credit Decision, Etc.


Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Borrower, any other Obligor, any of
their respective Subsidiaries or any other Person to such Lender and that no act
by the Agent hereafter taken, including any review of the affairs of the
Borrower, shall be deemed to constitute any such representation or warranty by
the Agent to any Lender. Each Lender acknowledges that it has, independently and
without reliance upon the Agent, any other Lender or counsel to the Agent, or
any of their respective officers, directors, employees and agents, and based on
the financial statements of the Borrower, the other Obligors, and their
respective Subsidiaries, or any other Affiliate thereof, and inquiries of such
Persons, its independent due diligence of the business and affairs of the
Borrower, the Obligors, their respective Subsidiaries and other Persons, its
review of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate, made its own credit and legal analysis
and decision to enter into this Agreement and the transaction contemplated
hereby. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, any other Lender or counsel to the Agent or any of
their respective officers, directors, employees and agents, and based on such
review, advice, documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under
the Loan Documents. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the Agent under
this Agreement or any of the other Loan Documents, the Agent shall


-85-

--------------------------------------------------------------------------------





have no duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, financial and other
condition or creditworthiness of the Borrower, any other Obligor, any of their
respective Subsidiaries or any other Affiliate thereof which may come into
possession of the Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or other Affiliates. Each Lender acknowledges that the Agent’s
legal counsel in connection with the transactions contemplated by this Agreement
is only acting as counsel to the Agent and is not acting as counsel to such
Lender.
Section 11.7Indemnification of Agent.


Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Prorata Share, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may at any time be imposed on, incurred by, or asserted against
the Agent (in its capacity as Agent but not as a Lender) in any way relating to
or arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Agent under the Loan Documents
(collectively, “Indemnifiable Amounts”); provided, however, that no Lender shall
be liable for any portion of such Indemnifiable Amounts to the extent resulting
from the following, in each case as determined by a court of competent
jurisdiction in a final and non-appealable decision: (a) the Agent’s gross
negligence or willful misconduct or (b) the Agent’s failure to follow the
written direction of the Requisite Lenders unless such failure is pursuant to
the reasonable advice of counsel of which the Lenders have received notice.
Without limiting the generality of the foregoing but subject to the preceding
provision, each Lender agrees to reimburse the Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) promptly upon demand for its ratable share of any out-of-pocket
expenses (including reasonable counsel fees of the counsel(s) of the Agent’s own
choosing) incurred by the Agent in connection with the preparation, negotiation,
execution, administration or enforcement of, or legal advice with respect to the
rights or responsibilities of the parties under, the Loan Documents, any suit or
action brought by the Agent to enforce the terms of the Loan Documents and/or
collect any Obligations, any “lender liability” suit or claim brought against
the Agent and/or the Lenders, and any claim or suit brought against the Agent
and/or the Lenders arising under any Environmental Laws. Such out-of-pocket
expenses (including counsel fees) shall be advanced by the Lenders on the
request of the Agent notwithstanding any claim or assertion that the Agent is
not entitled to indemnification hereunder upon receipt of an undertaking by the
Agent that the Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Agent is not so
entitled to indemnification. The agreements in this Section shall survive the
payment of the Loans and all other amounts payable hereunder or under the other
Loan Documents and the termination of this Agreement. If the Borrower shall
reimburse the Agent for any Indemnifiable Amount following payment by any Lender
to the Agent in respect of such Indemnifiable Amount pursuant to this Section,
the Agent shall share such reimbursement on a ratable basis with each Lender
making any such payment.


-86-

--------------------------------------------------------------------------------







Section 11.8Successor Agent.


The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower. The Agent may be removed
as Agent under the Loan Documents by the Requisite Lenders (other than the
Lender then acting as Agent) as a result of (i) its gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision) or (ii) it being a Defaulting Lender or meeting the
criteria of a Defaulting Lender. Upon any such resignation or removal, the
Requisite Lenders (other than the Lender then acting as Agent, in the case of
the removal of the Agent under the immediately preceding sentence) shall have
the right to appoint a successor Agent, which shall be a Lender, if any Lender
shall be willing to serve, and otherwise shall be a commercial bank having total
combined assets of at least $5,000,000,000, which appointment shall, provided no
Default or Event of Default shall have occurred and be continuing, be subject to
the Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender (and its affiliates) holding at least ten percent (10%) of
the aggregate outstanding principal amount of Loans and unused Commitments
(calculated at the time Agent gives notice of its resignation) as a successor
Agent). If no successor Agent shall have been so appointed in accordance with
the immediately preceding sentence, and shall have accepted such appointment,
within thirty (30) days after the resigning Agent’s giving of notice of
resignation or the Lenders’ removal of the resigning Agent, then the resigning
or removed Agent may, on behalf of the Lenders, appoint a successor Agent, which
shall be a Lender, if any Lender shall be willing to serve, and otherwise shall
be a commercial bank having total combined assets of at least $5,000,000,000.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations under the Loan
Documents as Agent. After any Agent’s resignation or removal hereunder as Agent,
the provisions of this Article XI and all provisions of this Agreement shall
continue to inure to its benefit as to any actions taken or omitted to be taken
by it while it was Agent under the Loan Documents.


Section 11.9Titled Agents.


Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligations hereunder, including, without limitation, for
servicing enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The titles of “Lead Arranger”, “Bookrunner”,
and “Documentation Agent” are solely honorific and imply no fiduciary
responsibility on the part of the Titled Agents to the Agent, the Borrower or
any Lender and the use of such titles does not impose on the Titled Agents any
duties or obligations greater than those of any other Lender or entitle the
Titled Agents to any rights other than those to which any other Lender is
entitled.
Section 11.10Other Loans by Lenders to Obligors.


(a)    The Lenders agree that one or more of them may now or hereafter have
other loans to and derivative contracts and/or business arrangements with one or
more of the Obligors which are not subject to this Agreement. The Lenders agree
that the Lender(s) which may have


-87-

--------------------------------------------------------------------------------





such other loan(s) to the Obligors may collect payments on such loan(s) and may
secure such loan(s) (so long as such loan does not itself expressly violate this
Agreement). Further, the Lenders agree that the Lender(s) which may have such
other loan(s) to the Obligors shall have no obligation to attempt to collect
payments under the Loans in preference and priority over the collection and/or
enforcement of such other loan(s).
(b)    As described above, certain of the Lenders have outstanding loans to the
Borrower as more fully described in items 1, 2, and 3 on Schedule 6.1(g) (the
“Other Unsecured Loan Facilities”). The Other Unsecured Loan Facilities have
covenants and provisions substantially similar to the covenants contained in
Section 9.5(c) (the “Restrictive Provisions”). It was the intent of the Lenders,
in their capacity as “Lenders” under and as defined in the Other Unsecured Loan
Facilities that the Restrictive Provisions not restrict the ability the Borrower
or the REIT Guarantor from (i) making any dividends or distributions (as such
restrictions on dividends and distributions by the Borrower and the REIT
Guarantor are set forth in Section 9.6) or (ii) entering into other agreements
that restrict the ability of the Borrower or the REIT Guarantor to make any
dividends or distributions. As such, for the avoidance of doubt, each of the
Lenders hereto, in their capacity as a “Lender” under the Other Unsecured Loan
Facilities, hereby agree, for themselves and their successors and assigns, that
(x) the Restrictive Provisions contained in any of the Other Unsecured Loan
Facilities shall not (1) restrict the ability of Borrower or the REIT Guarantor
to make any dividends or distributions or (2) restrict the ability the Borrower
or the REIT Guarantor from entering into other agreements that restrict the
ability of the Borrower or the REIT Guarantor to make any dividends or
distributions, and (y) the Restrictive Provisions shall not, for the avoidance
of doubt, be deemed to conflict with this Agreement or any of the Other
Unsecured Loan Facilities and Section 9.6 of this Agreement shall not be deemed
to conflict with the Other Unsecured Loan Facilities. The acknowledgements and
agreements under this Section 11.10 shall survive termination of this Agreement.


ARTICLE 12


MISCELLANEOUS
    
Section 12.1Notices.


Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered by hand or by
nationally-recognized overnight courier as follows:
If to the Borrower:


Columbia Property Trust Operating Partnership, L.P.
One Glenlake Parkway, Suite 1200
Atlanta Georgia 30328-7267
Attention: Chief Financial Officer
Telecopy Number:    (404) 465-2201
Telephone Number:    (404) 465-2126




-88-

--------------------------------------------------------------------------------





With a copy to:


King & Spalding LLP
1180 Peachtree Street, NE
Atlanta, GA 30309
Attention: J. Craig Lee, Partner
Telecopy Number:    (404) 572-4600
Telephone Number:    (404) 572-2881
If to the Agent:
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, 3rd Floor
Newark, DE 19713-2107
Attention: Loan and Agency Services Group
Telecopy Number:    (302) 634-4733
With a copy to:
JPMorgan Chase Bank, N.A.
383 Madison Avenue, 24th Floor
New York, New York 10179
Attention: Sangeeta Mahadevan
Telecopy Number:    (212) 270-2157
Telephone Number:    (212) 834-7029
And with a copy to:
Morgan, Lewis & Bockius LLP
One Federal Street
Boston, Massachusetts 02110-1726
Attention: Stephen M. Miklus
Telecopy Number:    (617) 428-6387
Telephone Number:    (617) 951-8364
If to a Lender:
To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto (or, if not set forth thereon, as specified in its
Administrative Questionnaire provided to the Agent) or in the applicable
Assignment and Acceptance Agreement.
or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered. Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II shall be effective only when actually received.
Neither the Agent


-89-

--------------------------------------------------------------------------------





nor any Lender shall incur any liability to the Borrower (nor shall the Agent
incur any liability to the Lenders) for acting upon any telephonic notice
referred to in this Agreement which the Agent or such Lender, as the case may
be, believes in good faith to have been given by a Person authorized to deliver
such notice or for otherwise acting in good faith hereunder.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by using Electronic Systems pursuant to procedures approved by the
Agent; provided that the foregoing shall not apply to notices pursuant to
Article II unless otherwise agreed by the Agent and the applicable Lender. The
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
The Borrower agrees that the Agent may, but shall not be obligated to, make
Communications (as defined below) available to the Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a substantially
similar Electronic System.
Any Electronic System used by the Agent is provided “as is” and “as available.”
The Agent Parties (as defined below) do not warrant the adequacy of such
Electronic Systems and expressly disclaim liability for errors or omissions in
the Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System. In no event shall the Agent or any of
its Affiliates or directors, officers, employees or agents (collectively, the
“Agent Parties”) have any liability to the Borrower or the other Obligors, any
Lender, or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s, any Obligor’s or the Agent’s transmission of communications
through an Electronic System other than as a result of willful misconduct or
gross negligence by such Person as determined by a final, non-appealable order
of a court of competent jurisdiction. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of the Borrower or any other Obligor pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Agent or any Lender by means of electronic communications pursuant to this
Section, including through an Electronic System.


-90-

--------------------------------------------------------------------------------





Section 12.2Expenses.


The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, execution, administration and interpretation of, and any amendment,
supplement or modification to, or waiver of, any of the Loan Documents
(including due diligence expenses and travel expenses relating to closing), and
the consummation of the transactions contemplated thereby, including the
reasonable fees and disbursements of counsel to the Agent (such expenses to
include ongoing charges for Intralinks, SyndTrak Online or any similar system),
(b) to pay or reimburse JPMorgan Chase Bank, N.A. for its reasonable
out-of-pocket costs and expenses incurred in connection with the initial
syndication of the Loans by it, (c) to pay or reimburse the Agent and the
Lenders for all their costs and expenses incurred in connection with the
enforcement or preservation of any rights or any “work-out” under the Loan
Documents, including the reasonable fees and disbursements of their respective
counsel (including the allocated fees and expenses of in-house counsel) and any
payments in indemnification or otherwise payable by the Lenders to the Agent
pursuant to the Loan Documents, (d) to pay, and indemnify and hold harmless the
Agent and the Lenders from, any and all recording and filing fees and any and
all liabilities with respect to, or resulting from any failure to pay or delay
in paying, documentary, stamp, excise and other similar taxes, if any, which may
be payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document, and (e) to the extent not already covered by any of the
preceding subsections, to pay or reimburse the Agent and the Lenders for all
their costs and expenses incurred in connection with any bankruptcy or other
proceeding of the type described in Sections 10.1(f) or 10.1(g), including the
reasonable fees and disbursements of counsel to the Agent and any Lender,
whether such fees and expenses are incurred prior to, during or after the
commencement of such proceeding or the confirmation or conclusion of any such
proceeding. If the Borrower shall fail to pay any amounts required to be paid by
it pursuant to this Section, the Agent and/or the Lenders may pay such amounts
on behalf of the Borrower and either deem the same to be Loans outstanding
hereunder or otherwise Obligations owing hereunder.
Section 12.3Setoff.


Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent
and each Lender and Participant is hereby authorized by the Borrower, at any
time or from time to time during the continuance of an Event of Default, without
prior notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender and Participant subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or Participant
or any affiliate of the Agent or such Lender or Participant, to or for the
credit or the account of the Borrower against and on account of any of the
Obligations, irrespective of whether or not any or all of the Loans and all
other Obligations have been declared to be, or have otherwise become, due and
payable as permitted by Section 10.2, and although such obligations shall be
contingent or unmatured. Promptly following any such set-off the Agent shall
notify the Borrower thereof


-91-

--------------------------------------------------------------------------------





and of the application of such set-off, provided that the failure to give such
notice shall not invalidate such set-off. The foregoing shall not apply to any
account governed by a written agreement containing express waivers by the Agent
or any Lender with respect to rights of setoff.
Section 12.4Governing Law; Litigation; Jurisdiction; Other Matters; Waivers.


(a)THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT ENTERED INTO PURSUANT TO THE
LAWS OF THE STATE OF NEW YORK AND SHALL IN ALL RESPECTS BE GOVERNED, CONSTRUED,
APPLIED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (OTHER
THAN THOSE CONFLICT OF LAW PROVISIONS THAT WOULD DEFER TO THE SUBSTANTIVE LAWS
OF ANOTHER JURISDICTION). WITHOUT IN ANY WAY LIMITING THE PRECEDING CHOICE OF
LAW, THE PARTIES ELECT TO BE GOVERNED BY NEW YORK LAW IN ACCORDANCE WITH, AND
ARE RELYING (AT LEAST IN PART) ON, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK.


(b)WITH RESPECT TO ANY CLAIM OR ACTION ARISING HEREUNDER OR UNDER THIS
AGREEMENT, THE NOTES, OR THE OTHER LOAN DOCUMENTS, BORROWER (A) IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW
YORK, NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF, AND (B) IRREVOCABLY
WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING ON VENUE OF ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
NOTES OR THE OTHER LOAN DOCUMENTS BROUGHT IN ANY SUCH COURT, IRREVOCABLY WAIVES
ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING IN THIS AGREEMENT, THE NOTES OR
THE OTHER LOAN DOCUMENTS WILL BE DEEMED TO PRECLUDE LENDER FROM BRINGING AN
ACTION OR PROCEEDING WITH RESPECT HERETO IN ANY OTHER JURISDICTION. WITHOUT IN
ANY WAY LIMITING THE PRECEDING CONSENTS TO JURISDICTION AND VENUE, THE PARTIES
AGREE TO SUBMIT TO THE JURISDICTION OF SUCH NEW YORK COURTS IN ACCORDANCE WITH
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK OR ANY
CORRESPONDING OR SUCCEEDING PROVISIONS THEREOF.


(c)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.1. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


(d)WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR


-92-

--------------------------------------------------------------------------------





INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


Section 12.5Successors and Assigns.


(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations under this Agreement without the prior written
consent of all Lenders and any such assignment or other transfer to which all of
the Lenders have not so consented shall be null and void and (ii) no Lender may
assign or otherwise transfer its rights or obligations under this Agreement
except in accordance with this Section 12.5. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Affiliates, directors, officers,
employees and agents of each of the Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b)Any Lender may make, carry or transfer Loans at, to or for the account of any
of its branch offices or the office of an affiliate of such Lender except to the
extent such transfer would result in increased costs to the Borrower.


(c)Except as set forth in Section 12.5(h), any Lender may at any time grant to
one or more banks or other financial institutions (each a “Participant”)
participating interests in its Commitment or the Obligations owing to such
Lender; provided, however, (i) any such participating interest must be for a
constant and not a varying percentage interest, (ii) no Lender may grant a
participating interest in its Commitment, or if the Commitments have been
terminated, the aggregate outstanding principal balance of Loans held by it, in
an amount less than $1,000,000 and (iii) after giving effect to any such
participation by a Lender, the amount of its Commitment or if the Commitments
have been terminated, the aggregate outstanding principal balance of Loans held
by it, in which it has not granted any participating interests must be equal to
$5,000,000 and integral multiples of $1,000,000 in excess thereof. No
Participant shall have any rights or benefits under this Agreement or any other
Loan Document. In the event of any such grant by a Lender of a participating
interest to a Participant, such Lender shall remain responsible for the
performance of its obligations hereunder, and the Borrower and the Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which any Lender may grant such a participating interest shall provide that such
Lender shall retain the sole right and responsibility to enforce the obligations
of the Borrower hereunder including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this


-93-

--------------------------------------------------------------------------------





Agreement; provided, however, such Lender may agree with the Participant that it
will not, without the consent of the Participant, agree to (i) increase, or
extend the term or extend the time or waive any requirement for the reduction or
termination of, such Lender’s Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the Loans or portions thereof owing to
such Lender, (iii) reduce the amount of any such payment of principal,
(iv) reduce the rate at which interest is payable thereon or (v) release all or
substantially all of the Guarantors (except as otherwise permitted under
Section 7.12(b)). An assignment or other transfer which is not permitted by
Section 12.5(d) or (e) below shall be given effect for purposes of this
Agreement only to the extent of a participating interest granted in accordance
with this subsection (c). The selling Lender shall notify the Agent and the
Borrower of the sale of any participation hereunder. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.12, 4.1 and 4.4
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (d) of this Section; provided that (a) a
Participant shall not be entitled to receive any greater payment under Sections
3.12 and 4.1 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent and (b) a Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 3.12 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower and the Agent, to comply with Section
3.12(f) as though it were a Lender. To the extent permitted by Applicable Law,
each Participant also shall be entitled to the benefits of Section 12.3 as
though it were a Lender, provided such Participant agrees to be subject to
Section 3.3 as though it were a Lender.


Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Commitment, Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.
(d)Except as set forth in Section 12.5(h), any Lender may with the prior written
consent of the Agent (which consent shall not be unreasonably withheld or
delayed), assign to one or more Eligible Assignees (each an “Assignee”) all or a
portion of its Commitment and Loan and its other rights and obligations under
this Agreement; provided, however, (i) no such consent by the Agent shall be
required in the case of any assignment to a Lender, an Affiliate of a Lender or
an Approved Fund of a Lender unless such Lender is a Defaulting Lender; (ii) any
partial assignment shall be in an amount at least equal to $1,000,000 and
integral multiples of $1,000,000 in excess thereof and after giving effect to
such partial assignment the assigning


-94-

--------------------------------------------------------------------------------





Lender retains a portion of the unused Commitment and Loan so assigned having an
aggregate outstanding principal balance, of at least $5,000,000 and integral
multiples of $1,000,000 in excess thereof (provided, however, the conditions set
forth in this subsection (ii) shall not apply to any full assignment by any
Lender of its unused Commitment and Loan ); and (iii) each such assignment shall
be effected by means of an Assignment and Acceptance Agreement. Subject to
acceptance and recording thereof in the Register, upon execution and delivery of
such instrument and payment by such Assignee to such transferor Lender of an
amount equal to the purchase price agreed between such transferor Lender and
such Assignee, such Assignee shall be deemed to be a Lender party to this
Agreement as of the effective date of the Assignment and Acceptance Agreement
and shall have all the rights and obligations of a Lender with a Commitment and
Loan amount as set forth in such Assignment and Acceptance Agreement, and the
transferor Lender shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required. Upon the consummation of any assignment pursuant to this
subsection (d), the transferor Lender, the Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the Assignee and such
transferor Lender, as appropriate, and any other documents reasonably required
by a Lender in connection with such assignment shall be executed by the
Borrower. In connection with any such assignment, the transferor Lender shall
pay to the Agent an administrative fee for processing such assignment in the
amount of $3,500.


(e)The Agent, acting solely for this purpose as a non-fiduciary agent of the
Borrower, shall maintain at the Principal Office a copy of each Assignment and
Acceptance Agreement delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of, and
principal amount of Loans owing to, each Lender from time to time (the
“Register”). The Agent shall give each Lender and the Borrower notice of the
assignment by any Lender of its rights as contemplated by this Section. The
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register as a Lender hereunder for all purposes of this Agreement. The
Register and copies of each Assignment and Acceptance Agreement shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice to the Agent. Upon its
receipt of an Assignment and Acceptance Agreement executed by an assigning
Lender, together with each Note subject to such assignment, the Agent shall, if
such Assignment and Acceptance Agreement has been completed and if the Agent
receives the processing and recording fee described in Section 12.5(d) above,
(i) accept such Assignment and Acceptance Agreement, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower.


(f)In addition to the assignments and participations permitted under the
foregoing provisions of this Section, any Lender may assign and pledge all or
any portion of its Loans and its Notes to secure obligations of such Lender,
including any pledge to a Federal Reserve Bank or any other central reserve bank
having jurisdiction over such Lender. No such assignment shall release the
assigning Lender from its obligations hereunder.


(g)A Lender may furnish any information concerning the Borrower, any other
Obligor or any of their respective Subsidiaries or Affiliates in the possession
of such Lender from time to time to Assignees and Participants (including
prospective Assignees and Participants) subject to compliance with Section 12.8.


-95-

--------------------------------------------------------------------------------







(h)Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan held by it hereunder to (i) the
Borrower, any other Obligor or any of their respective Affiliates or
Subsidiaries, (ii) a Defaulting Lender or (iii) a natural person.


(i)Each Lender agrees that, without the prior written consent of the Borrower
and the Agent, it will not make any assignment hereunder in any manner or under
any circumstances that would require registration or qualification of, or
filings in respect of, any Loan or Note under the Securities Act or any other
securities laws of the United States of America or of any other jurisdiction.


Section 12.6Amendments.


Except as otherwise expressly provided in this Agreement (including Section
4.2(b)), any consent or approval required or permitted by this Agreement or any
other Loan Document to be given by the Lenders may be given, and any term of
this Agreement or of any other Loan Document may be amended, and the performance
or observance by the Borrower or any other Obligor or any of their respective
Subsidiaries of any terms of this Agreement or such other Loan Document or the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (and, in the case of an
amendment to any Loan Document, the written consent of the Borrower).
Notwithstanding the foregoing, no amendment, waiver or consent shall do any of
the following: (i) increase or extend the Commitments (or any component thereof)
of any of Lenders (except as contemplated by Section 2.11) without the written
consent of each Lender affected thereby; (ii) reduce the principal of, or
interest rates that have accrued or that will be charged on the outstanding
principal amount of, any Loans or Fees or other Obligations without the written
consent of each Lender affected thereby; (iii) reduce the amount of any Fees
payable hereunder without the written consent of each Lender affected thereby;
(iv) except as provided in Section 2.13, postpone any date fixed for any payment
of any principal of, or interest on, any Loans or any other Obligations without
the written consent of each Lender affected thereby; (v) (A) change the
Commitment Percentages or Prorata Share (or any component thereof) (except as a
result of any increase or decrease in the aggregate amount of the Commitments
contemplated by Section 2.11 or Section 4.5 or as a result of any reallocation
contemplated by Section 3.11) without the written consent of each Lender
affected thereby or (B) amend or otherwise modify the provisions of
Section 3.2(a) without the written consent of each Lender affected thereby;
(vi)  modify the definition of the term “Requisite Lenders”, modify in any other
manner the number or percentage of the Lenders (including all of the Lenders)
required to make any determinations or waive any rights hereunder or to modify
any provision hereof, including without limitation, any modification of this
Section 12.6 if such modification would have such effect without the written
consent of each Lender; or (vii) release any Guarantor from its obligations
under the Guaranty (except as otherwise permitted under Section 7.12(b)) without
the written consent of each Lender. Further, no amendment, waiver or consent
unless in writing and signed by the Agent, in addition to the Lenders required
hereinabove to take such action, shall affect the rights or duties of the Agent
under this Agreement or any of the other Loan Documents. No waiver shall extend
to or affect any obligation not expressly waived or impair any right consequent
thereon and any amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose set forth therein. No course of
dealing or delay or omission on the part of the Agent or any Lender


-96-

--------------------------------------------------------------------------------





in exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Except as otherwise explicitly provided for herein or in
any other Loan Document, no notice to or demand upon the Borrower shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances.
Section 12.7No Advisory or Fiduciary Responsibility.
    
In connection with all aspects of this Agreement and the other Loan Documents
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Agent, the Joint Lead
Arrangers, and the Lenders are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Agent, the Joint Lead
Arrangers, and the Lenders, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Agent, each
Joint Lead Arranger and each Lender is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower or any of its Affiliates, or any other Person and (B) neither the
Agent, any Joint Lead Arranger nor any Lender has any obligation to the Borrower
or any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Agent, the Joint Lead Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Agent, any Joint Lead Arranger, nor any Lender has any obligation to
disclose any of such interests to the Borrower or its Affiliates. The Borrower
agrees that it will not assert any claim against the Agent, the Joint Lead
Arrangers or the Lenders based on an alleged breach of fiduciary duty by such
Person in connection with this Agreement, the other Loan Documents and the
transactions contemplated hereby.


Section 12.8Confidentiality.


(a)Each of the Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower, (h) on a confidential basis
to


-97-

--------------------------------------------------------------------------------





any rating agency in connection with rating the Borrower or the loans under this
Agreement, or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Agent or any Lender on a nonconfidential basis from a source other than the
Borrower; provided that the source of such information was not known by the
Agent or any Lender to be bound by a confidentiality agreement or other legal or
contractual obligation of confidentiality with respect to such information. For
the purposes of this Section, “Information” means all information received from
the Borrower relating to the Borrower or its business, other than any such
information that is available to the Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower and other than information pertaining
to this Agreement routinely provided by arrangers to market data collectors and
data service providers, including league table providers, that serve the lending
industry. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. In addition, the Agent and each Lender may
disclose the existence of this Agreement and the information about this
Agreement to service providers to the Agent and the Lenders in connection with
the administration and management of this Agreement and the other Loan
Documents.


(b)EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.


(c)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT
CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.


Section 12.9Indemnification.


(a)Borrower shall and hereby agrees to indemnify, defend and hold harmless the
Agent, each of the Lenders, their respective Affiliates, and their respective
directors, officers, shareholders, agents, advisors, employees and counsel (each
referred to herein as an “Indemnified Party”) from and against any and all
losses, costs, claims, damages, liabilities, deficiencies, judgments or expenses
of every kind and nature (including, without limitation,


-98-

--------------------------------------------------------------------------------





amounts paid in settlement, court costs and the reasonable fees and
disbursements of counsel incurred in connection with any litigation,
investigation, claim or proceeding or any advice rendered in connection
therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.12 or 4.1 or expressly excluded from the
coverage of such Sections) incurred by an Indemnified Party in connection with,
arising out of, or by reason of, any loss, liability, suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans hereunder; (iii) any actual or proposed use by the Borrower of the
proceeds of the Loans; (iv) the Agent’s or any Lender’s entering into this
Agreement; (v) the fact that the Agent and the Lenders have established the
credit facility evidenced hereby in favor of the Borrower; (vi) the fact that
the Agent and the Lenders are creditors of the Borrower and have or are alleged
to have information regarding the financial condition, strategic plans or
business operations of the Borrower, the other Obligors, or their respective
Subsidiaries; (vii) the fact that the Agent and the Lenders are material
creditors of the Borrower and are alleged to influence directly or indirectly
the business decisions or affairs of the Borrower, the other Obligors and their
respective Subsidiaries or their financial condition; (viii) the exercise of any
right or remedy the Agent or the Lenders may have under this Agreement or the
other Loan Documents; or (ix) any violation or non-compliance by the Borrower,
any other Obligor, or any of their respective Subsidiaries of any Applicable Law
(including any Environmental Law) including, but not limited to, any Indemnity
Proceeding commenced by (A) the Internal Revenue Service or state taxing
authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower, the Obligors or their respective Subsidiaries (or their respective
properties) (or the Agent and/or the Lenders as successors to the Borrower, any
other Obligor or their respective Subsidiaries) to be in compliance with such
Environmental Laws; provided, however, that the Borrower shall not be obligated
to indemnify any Indemnified Party (x) for any acts or omissions of such
Indemnified Party that constitute gross negligence or willful misconduct, as
determined by a court of competent jurisdiction in a final and non-appealable
decision, or (y) in connection with any losses, costs, claims, damages,
liabilities, deficiencies, judgments or expenses arising out of any action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding brought by any Indemnified Party against any other Indemnified Party
in connection with, arising out of, or by reason of this Agreement or any other
Loan Document or the transactions contemplated thereby or the making of any
Loans hereunder (but not arising as a result of any act or omission by the
Borrower or any Guarantor). In addition, the foregoing indemnification in favor
of any director, officer, shareholder, agent, employee or counsel of the Agent,
any affiliate of the Agent or any Lender shall be solely in their respective
capacities as such director, officer, shareholder, agent, employee, or counsel.
Borrower shall not be liable for payment of any settlement of any Indemnity
Proceeding effected without Borrower’s written consent, but if the same is
settled with such consent, Borrower agrees that such settlement is covered by
the foregoing indemnity.


(b)The Borrower’s indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this connection, this indemnification


-99-

--------------------------------------------------------------------------------





shall cover all reasonable costs and expenses of any Indemnified Party in
connection with any deposition of any Indemnified Party or compliance with any
subpoena (including any subpoena requesting the production of documents). This
indemnification shall, among other things, apply to any Indemnity Proceeding
commenced by other creditors of the Borrower, any other Obligor, or any of their
respective Subsidiaries, any shareholder, partner or other equity holder of the
Borrower, any other Obligor or any of their respective Subsidiaries (whether
such shareholder(s) or such other Persons are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of such
Person), any account debtor of the Borrower, any other Obligor, or any of their
respective Subsidiaries or by any Governmental Authority.


(c)This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against Borrower and/or an
Obligor or any of their respective Subsidiaries.


(d)All out-of-pocket fees and expenses of, and all amounts paid to third‑persons
by, an Indemnified Party with respect to an Indemnified Proceeding shall be
advanced by the Borrower at the request of such Indemnified Party
notwithstanding any claim or assertion by the Borrower that such Indemnified
Party is not entitled to indemnification hereunder upon receipt of an
undertaking by such Indemnified Party that such Indemnified Party will reimburse
the Borrower if it is actually and finally determined by a court of competent
jurisdiction that such Indemnified Party is not so entitled to indemnification
hereunder.


(e)An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnified Proceeding
covered by this Section and, as provided above, all reasonable costs and
expenses incurred by such Indemnified Party shall be reimbursed by the Borrower.
No action taken by legal counsel chosen by an Indemnified Party in investigating
or defending against any such Indemnified Proceeding shall vitiate or in any way
impair the obligations and duties of the Borrower hereunder to indemnify and
hold harmless each such Indemnified Party.


(f)If and to the extent that the obligations of the Borrower hereunder are
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.


(g)The Borrower’s obligations hereunder shall survive any termination of this
Agreement and the other Loan Documents and the payment in full in cash of the
Obligations, and are in addition to, and not in substitution of, any other of
their obligations set forth in this Agreement or any other Loan Document to
which it is a party.


Section 12.10Termination; Survival.


At such time as (a) all of the Commitments have been terminated, (b) none of the
Lenders is obligated any longer under this Agreement to make any Loans and
(c) all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full, this Agreement shall
terminate. The indemnities to which the Agent and the Lenders are entitled under
the provisions of Sections 3.12, 4.1, 4.4, 11.7, 12.2 and 12.9 and any other
provision of this Agreement and the other Loan Documents, and the provisions of


-100-

--------------------------------------------------------------------------------





Section 12.4, shall continue in full force and effect and shall protect the
Agent and the Lenders (i) notwithstanding any termination of this Agreement, or
of the other Loan Documents, against events arising after such termination as
well as before and (ii) at all times after any such party ceases to be a party
to this Agreement with respect to all matters and events existing on or prior to
the date such party ceased to be a party to this Agreement.
Section 12.11Severability of Provisions.


Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.
Section 12.12[Reserved].


Section 12.13Counterparts.


This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument. Except as provided in Section 5.1, this Agreement
shall become effective when it shall have been executed by the Agent and when
the Agent shall have received counterparts hereof which, when taken together,
bear the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or other electronic means shall be effective as
delivery of a manually executed counterpart of this Agreement.
Section 12.14Obligations with Respect to Obligors and Subsidiaries.


The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Obligors and the Subsidiaries of the Borrower and the other
Obligors as specified herein shall be absolute and not subject to any defense
the Borrower may have that the Borrower does not control such Obligors or
Subsidiaries.
Section 12.15Limitation of Liability.


Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrower hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. The Borrower hereby waives, releases, and agrees
not to sue the Agent or any Lender or any of the Agent’s or any Lender’s
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.


-101-

--------------------------------------------------------------------------------







Section 12.16Entire Agreement.


This Agreement, the Notes, and the other Loan Documents referred to herein and
any separate letter agreements with respect to fees embody the final, entire
agreement among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. There are no oral agreements among the
parties hereto.
Section 12.17Construction.


The Agent, the Borrower and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrower and each Lender.
Section 12.18Time of the Essence.


Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower under this Agreement and the other Loan Documents.
Section 12.19Patriot Act.


Each Lender that is subject to the Patriot Act (as hereinafter defined) and the
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
and the Guarantors that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower and each of the Guarantors, which information includes the name and
address of the Borrowers and each of the Guarantors and other information that
will allow such Lender or the Agent, as applicable, to identify the Borrower and
each of the Guarantors Loan Party in accordance with the Patriot Act.
Section 12.20Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.


Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


-102-

--------------------------------------------------------------------------------









(b)the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)a reduction in full or in part or cancellation of any such liability;


(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or


(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.






-103-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their authorized officers all as of the date and year first above written.




 
COLUMBIA PROPERTY TRUST
OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership
 
 
 
 
By:
Columbia Property Trust, Inc.,
its sole General Partner
 
 
 
 
By:
/s/ James A. Fleming
 
Name: James A. Fleming
 
Title: Executive Vice President and Chief Financial Officer



















[Signature Page to Term Loan Agreement]




--------------------------------------------------------------------------------





 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Lender
 
 
 
 
By:
/s/ Jaime Gitler
 
Name: Jaime Gitler
 
Title: Vice President



























[Signature Page to Term Loan Agreement]






--------------------------------------------------------------------------------





 
PNC BANK NATIONAL ASSOCIATION,
as a Lender
 
 
 
 
By:
/s/ Chad McMasters
 
Name: Chad McMasters
 
Title: Senior Vice President



























[Signature Page to Term Loan Agreement]






--------------------------------------------------------------------------------





 
WELLS FARGO BANK NATIONAL
ASSOCIATION, as a Lender
 
 
 
 
By:
/s/ D. Bryan Gregory
 
Name: D. Bryan Gregory
 
Title: Director

































[Signature Page to Term Loan Agreement]






--------------------------------------------------------------------------------





 
U.S. BANK NATIONAL ASSOCIATION, as
a Lender
 
 
 
 
By:
/s/ J. Lee Hord
 
Name: J. Lee Hord
 
Title: Senior Vice President

























[Signature Page to Term Loan Agreement]








--------------------------------------------------------------------------------





 
REGIONS BANK, as a Lender
 
 
 
 
By:
/s/ Paul E. Burgan
 
Name: Paul E. Burgan
 
Title: Vice President































[Signature Page to Term Loan Agreement]






--------------------------------------------------------------------------------





 
SUNTRUST BANK, as a Lender
 
 
 
 
By:
/s/ Courtney Jones
 
Name: Courtney Jones
 
Title: Vice President



































[Signature Page to Term Loan Agreement]






--------------------------------------------------------------------------------









 
TD BANK, N. A., as a Lender
 
 
 
 
By:
/s/ Jessica Trombly
 
Name: Jessica Trombly
 
Title: Vice President







































[Signature Page to Term Loan Agreement]






--------------------------------------------------------------------------------





 
SUMITOMO MITSUI BANKING CORPORATION, as a Lender
 
 
 
 
By:
/s/ William G. Karl
 
Name: William G. Karl
 
Title: Executive Officer











































[Signature Page to Term Loan Agreement for Columbia Property Trust
Operating Partnerhship, L.P. dated November 27, 2017]










